Exhibit 10.1

 

EXECUTION VERSION

 

CUSIP No. 008253AK2

 

TERM CREDIT AGREEMENT
Dated as of April 15, 2014

 

among

 

AFFILIATED MANAGERS GROUP, INC.,
as Borrower,

 

BANK OF AMERICA, N.A.,
as Administrative Agent,

 

and

 

The Several Lenders
from Time to Time Parties Hereto

 

and

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
CITIGROUP GLOBAL MARKETS INC.,
J.P. MORGAN SECURITIES LLC,
and
RBS CITIZENS, N.A.,
as Joint Book Runners and Joint Lead Arrangers

 

and

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
CITIGROUP GLOBAL MARKETS INC.,
JPMORGAN CHASE BANK, N.A.,
and
RBS CITIZENS, N.A.,
as Co-Syndication Agents

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

SECTION 1.

DEFINITIONS AND INTERPRETATION

1

 

 

 

1.1

Defined Terms

1

 

 

 

1.2

Other Definitional and Interpretive Provisions

21

 

 

 

1.3

Accounting Terms

21

 

 

 

SECTION 2.

AMOUNT AND TERMS OF LOANS

22

 

 

 

2.1

Loans

22

 

 

 

2.2

Procedure for Borrowing Loans

22

 

 

 

2.3

Increase of Facility

23

 

 

 

2.4

Fees

23

 

 

 

2.5

Reduction of Commitments

24

 

 

 

2.6

Repayment of Loans; Evidence of Debt

24

 

 

 

2.7

Obligations of Lenders Several

25

 

 

 

SECTION 3.

GENERAL PROVISIONS APPLICABLE TO THE LOANS

25

 

 

 

3.1

Optional Prepayments

25

 

 

 

3.2

[Intentionally Omitted]

25

 

 

 

3.3

Conversion and Continuation Options

25

 

 

 

3.4

Minimum Amounts and Maximum Number of Tranches

26

 

 

 

3.5

Interest Rates and Payment Dates

26

 

 

 

3.6

Computation of Interest and Fees

26

 

 

 

3.7

Inability to Determine Interest Rate

27

 

 

 

3.8

Pro Rata Treatment and Payments

28

 

 

 

3.9

Illegality

29

 

 

 

3.10

Requirements of Law

29

 

 

 

3.11

Taxes

31

 

 

 

3.12

Indemnity

36

 

 

 

3.13

Change of Lending Office

37

 

 

 

3.14

Replacement of Lenders

37

 

 

 

3.15

Defaulting Lenders

38

 

 

 

SECTION 4.

REPRESENTATIONS AND WARRANTIES

39

 

 

 

4.1

Financial Condition

39

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

4.2

No Change

39

 

 

 

4.3

Existence; Compliance with Law

39

 

 

 

4.4

Power; Authorization; Enforceable Obligations

40

 

 

 

4.5

No Legal Bar

40

 

 

 

4.6

No Material Litigation

40

 

 

 

4.7

No Default

40

 

 

 

4.8

Ownership of Property; Liens

40

 

 

 

4.9

Taxes

41

 

 

 

4.10

Federal Regulations

41

 

 

 

4.11

ERISA

41

 

 

 

4.12

Investment Company Act; Investment Advisers Act

42

 

 

 

4.13

Subsidiaries and Other Ownership Interests

42

 

 

 

4.14

Use of Proceeds

42

 

 

 

4.15

Accuracy and Completeness of Information

43

 

 

 

4.16

OFAC

43

 

 

 

SECTION 5.

CONDITIONS PRECEDENT

43

 

 

 

5.1

Conditions to Initial Loans

43

 

 

 

5.2

Conditions to Each Loan

44

 

 

 

SECTION 6.

AFFIRMATIVE COVENANTS

45

 

 

 

6.1

Financial Statements

45

 

 

 

6.2

Certificates; Other Information

46

 

 

 

6.3

Payment of Obligations

48

 

 

 

6.4

Conduct of Business and Maintenance of Existence

48

 

 

 

6.5

Maintenance of Property; Insurance

48

 

 

 

6.6

Inspection of Property; Books and Records; Discussions

48

 

 

 

6.7

Notices

49

 

 

 

SECTION 7.

NEGATIVE COVENANTS

50

 

 

 

7.1

Financial Condition Covenants

50

 

 

 

7.2

Limitation on Priority Debt

50

 

 

 

7.3

Limitation on Liens

50

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

7.4

Limitation on Fundamental Changes

51

 

 

 

7.5

Limitation on Sale of Assets

51

 

 

 

7.6

Limitation on Burdensome Agreements

52

 

 

 

7.7

Limitation on Transactions with Affiliates

52

 

 

 

7.8

Limitation on Certain Payments

53

 

 

 

7.9

Limitation on Changes in Fiscal Year

53

 

 

 

7.10

Sanctions

53

 

 

 

SECTION 8.

EVENTS OF DEFAULT

53

 

 

 

8.1

Events of Default

53

 

 

 

8.2

Application of Funds

55

 

 

 

SECTION 9.

THE ADMINISTRATIVE AGENT

55

 

 

 

9.1

Appointment and Authorization

55

 

 

 

9.2

Rights as a Lender

56

 

 

 

9.3

Exculpatory Provisions

56

 

 

 

9.4

Reliance by Administrative Agent

57

 

 

 

9.5

Delegation of Duties

57

 

 

 

9.6

Resignation of Administrative Agent

57

 

 

 

9.7

Non-Reliance on Administrative Agent and Other Lenders

59

 

 

 

9.8

Administrative Agent May File Proofs of Claim

59

 

 

 

9.9

Other Agents; Arrangers and Managers

60

 

 

 

SECTION 10.

MISCELLANEOUS

60

 

 

 

10.1

Amendments and Waivers

60

 

 

 

10.2

Notices

61

 

 

 

10.3

No Waiver; Cumulative Remedies

62

 

 

 

10.4

Survival of Representations and Warranties

63

 

 

 

10.5

Expenses; Indemnity; Waiver of Damages

63

 

 

 

10.6

Successors and Assigns; Participations and Assignments

64

 

 

 

10.7

Adjustments; Set-off

68

 

 

 

10.8

Counterparts

69

 

 

 

10.9

Severability

69

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

10.10

Integration

69

 

 

 

10.11

GOVERNING LAW

69

 

 

 

10.12

Submission To Jurisdiction; Waivers

69

 

 

 

10.13

Acknowledgements

70

 

 

 

10.14

WAIVERS OF JURY TRIAL

71

 

 

 

10.15

Confidentiality

71

 

 

 

10.16

Survival of Representations and Warranties

72

 

 

 

10.17

USA Patriot Act

72

 

iv

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ANNEX

 

 

 

Annex I

—

Pricing Grid

 

 

 

SCHEDULES

 

 

 

Schedule I

—

Lender Commitments

Schedule 4.1

—

Financial Condition

Schedule 4.2

—

Certain Changes

Schedule 4.9

—

Taxes

Schedule 4.13

—

Subsidiaries and Other Ownership Interests

Schedule 7.7

—

Transactions with Affiliates

Schedule 10.2

—

Addresses

 

 

 

EXHIBITS

 

 

 

Exhibit A

—

Form of Note

Exhibit B

—

Form of Borrower Certificate

Exhibit C

—

Form of Opinion of Borrower’s Counsel

Exhibit D

—

Form of Assignment and Assumption

Exhibit E

—

Form of Confidentiality Agreement

Exhibit F

—

Terms and Conditions of Subordinated Indebtedness

Exhibit G

—

Form of Compliance Certificate

Exhibit H

—

Form of Borrowing Notice

Exhibit I

—

Form of Conversion/Continuation Notice

Exhibit J

—

Form of Joinder Agreement

Exhibit K

—

Forms of U.S. Tax Compliance Certificates

 

--------------------------------------------------------------------------------


 

TERM CREDIT AGREEMENT

 

This TERM CREDIT AGREEMENT, dated as of April 15, 2014, is among Affiliated
Managers Group, Inc., a Delaware corporation (the “Borrower”), the several banks
and other financial institutions from time to time parties to this Agreement as
lenders (collectively, the “Lenders”), and Bank of America, N.A. (“Bank of
America”), as Administrative Agent.

 

The Borrower has requested that the Lenders provide a term credit facility, and
the Lenders are willing to do so on the terms and conditions set forth herein.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

SECTION 1.
DEFINITIONS AND INTERPRETATION

 

1.1                               Defined Terms.  As used in this Agreement, the
following terms shall have the following meanings:

 

“ABR” means for any day a fluctuating rate per annum equal to the highest of
(a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurodollar Rate plus 1.00%.  The “prime rate” is a
rate set by Bank of America based upon various factors including Bank of
America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate.  Any change in such prime rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.

 

“ABR Loan” means a Loan that bears interest at a rate based upon the ABR.

 

“Acquisition” means the acquisition by the Borrower, directly or indirectly, of
equity interests in an Investment Firm.

 

“Adjusted Consolidated EBITDA” means, for any Computation Period, Consolidated
EBITDA for such Computation Period adjusted by giving effect on a pro forma
basis to Acquisitions and dispositions completed during such Computation Period.

 

“Administrative Agent” means Bank of America in its capacity as administrative
agent under this Agreement and the other Loan Documents, or any successor
administrative agent.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.2, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

--------------------------------------------------------------------------------


 

“Affiliate” means as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person.  For purposes of this definition, “control” of a Person means the
power, directly or indirectly, either to (a) vote 10% or more of the securities
having ordinary voting power for the election of directors of such Person or
(b) direct or cause the direction of the management and policies of such Person,
whether by contract or otherwise.

 

“Agent Parties” is defined in Section 10.2(d).

 

“Agreement” means this Term Credit Agreement.

 

“Applicable Margin” means with respect to Eurodollar Loans and ABR Loans, from
time to time, the rate per annum set forth under the headings “Applicable Margin
for Eurodollar Loans” and “Applicable Margin for ABR Loans,” respectively, on
Annex I based upon the Debt Rating.

 

“Arrangers” means, collectively, Merrill Lynch, Pierce, Fenner & Smith
Incorporated, The Bank of Tokyo-Mitsubishi UFJ, Ltd., Citigroup Global Markets
Inc., J.P. Morgan Securities LLC and RBS Citizens, N.A., in their capacity as
joint lead arrangers and joint book runners.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.6(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit D or any other form (including electronic
documentation generated by MarkitClear or other electronic platform) approved by
the Administrative Agent.

 

“Attorney Costs” means and includes all reasonable and documented fees, expenses
and disbursements of any law firm or other external counsel.

 

“Back-Up Indemnity Payment” is defined in Section 3.11(c)(i).

 

“Bank of America” is defined in the preamble and includes any successor thereto.

 

“Borrower” is defined in the preamble and includes any successor thereto.

 

“Borrower Materials” is defined in Section 6.2.

 

“Borrowing Date” means any Business Day specified in a notice pursuant to
Section 2.2 as a date on which the Borrower requests the Lenders to make Loans
hereunder.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to the determination of the Eurodollar Rate, means any such day
on which dealings in Dollar deposits are conducted by and between banks in the
London interbank eurodollar market.

 

“Capital Securities” means the “Preferred Securities” issued in connection with
(and as defined in) the Capital Trust Indentures.

 

2

--------------------------------------------------------------------------------


 

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants or options to purchase any of the foregoing.

 

“Capital Trust II” means AMG Capital Trust II, a special purpose Delaware
statutory trust established by the Borrower, of which the Borrower holds all of
the common securities and other securities having the power to vote generally.

 

“Capital Trust II Indenture” means the Indenture dated October 17, 2007 between
the Borrower and U.S. Bank National Association, successor in interest to Bank
of America, N.A., successor by merger to LaSalle Bank National Association, as
Debenture Trustee.

 

“Capital Trust Indentures” means, collectively, the Capital Trust II Indenture
and any indentures issued in exchange for the foregoing or in addition to the
foregoing so long as such indentures have economic terms consistent with and
substantially similar to, the terms contained in the foregoing indenture.

 

“Capital Trusts” means, collectively, Capital Trust II and other similar special
purpose vehicles established by the Borrower, of which the Borrower holds all of
the common securities and other securities having the power to vote generally,
which special purpose vehicle issues Capital Securities.

 

“Cash Equivalent” means, at any time, (a) any evidence of indebtedness, maturing
not more than one year after such time, issued or guaranteed by the United
States or any agency thereof, (b) commercial paper, maturing not more than one
(1) year from the date of issue, or corporate demand notes, in each case (unless
issued by a Lender or its holding company) rated at least A-1 or A-2 by S&P or
P-1 or P-2 by Moody’s (or carrying an equivalent rating by an
internationally-recognized rating agency), (c) any certificate of deposit (or
time deposits represented by such certificates of deposit) or banker’s
acceptance, maturing not more than one year after such time, or overnight
Federal Funds transactions or money market deposit accounts that are issued or
sold by, or maintained with, a commercial bank or financial institution
incorporated under the laws of the United States, any state thereof or the
District of Columbia which is rated at least A-1 or A-2 by S&P or P-l or P-2 by
Moody’s (or carrying an equivalent rating by an internationally-recognized
rating agency), (d) any repurchase agreement entered into with a commercial bank
or financial institution meeting the requirements of clause (c) above which
(i) is secured by a fully perfected security interest in any obligation of the
type described in any of clauses (a) through (c) above and (ii) has a market
value at the time such repurchase agreement is entered into of not less than
100% of the repurchase obligation of such commercial bank or financial
institution thereunder, (e) securities with maturities of six (6) months or less
from the date of acquisition backed by standby letters of credit issued by any
commercial bank or financial institution meeting the requirements of clause
(c) above, (f) any short-term (or readily marketable or immediately redeemable)
investment in a structured investment vehicle, structured investment deposit or
similar instrument with a financial strength rating of A by S&P or Moody’s,
(g) shares of money market mutual or similar funds which invest primarily in
assets satisfying the requirements of clauses (a) through (f) of this definition
or (h) solely to the extent such instruments are permitted to be deducted from
“Total Indebtedness” (as defined in the

 

3

--------------------------------------------------------------------------------


 

Revolving Credit Agreement) in calculating the “Leverage Ratio” under (and as
defined in) the Revolving Credit Agreement, instruments equivalent to those
referred to in any of clauses (a) through (g) above that are comparable in
credit quality and tenor to that referenced in the applicable clause and are
customarily used by corporations similar to the Borrower for cash management
purposes outside the United States.

 

“Change of Control” means an event or series of events by which:

 

(a)                                 any “person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, but
excluding any employee benefit plan of such person or its subsidiaries, and any
person or entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that a
person or group shall be deemed to have “beneficial ownership” of all securities
that such person or group has the right to acquire, whether such right is
exercisable immediately or only after the passage of time (such right, an
“option right”)), directly or indirectly, of 35% or more of the Capital Stock of
the Borrower entitled to vote for members of the board of directors or
equivalent governing body of the Borrower on a fully-diluted basis (and taking
into account all such securities that such “person” or “group” has the right to
acquire pursuant to any option right); or

 

(b)                                 during any period of twelve (12) consecutive
months, a majority of the members of the board of directors or other equivalent
governing body of the Borrower cease to be composed of individuals (i) who were
members of that board or equivalent governing body on the first day of such
period, (ii) whose election or nomination to that board or equivalent governing
body was approved by individuals referred to in clause (i) above constituting at
the time of such election or nomination at least a majority of that board or
equivalent governing body or (iii) whose election or nomination to that board or
other equivalent governing body was approved by individuals referred to in
clauses (i) and (ii) above constituting at the time of such election or
nomination at least a majority of that board or equivalent governing body
(excluding, in the case of both clause (ii) and clause (iii), any individual
whose initial nomination for, or assumption of office as, a member of that board
or equivalent governing body occurs as a result of an actual or threatened
solicitation of proxies or consents for the election or removal of one or more
directors by any person or group other than a solicitation for the election of
one or more directors by or on behalf of the board of directors).

 

“Closing Date” means the date on which the conditions precedent set forth in
Section 5.1 shall be satisfied.

 

“Closing Date Commitment”  means, as to any Lender at any time on or prior to
the Closing Date, the obligation of such Lender to make the Closing Date Loan to
the Borrower hereunder in an aggregate principal amount equal to the amount set
forth opposite such Lender’s name on Schedule I under the heading “Closing Date
Commitment” or opposite such caption in the Assignment and Assumption pursuant
to which such Lender becomes a party hereto, as applicable, as such amount may
be increased or reduced from time to time in accordance with the provisions of
this Agreement.

 

4

--------------------------------------------------------------------------------


 

“Closing Date Loans” means the Loans made by the Lenders on the Closing Date
pursuant to Section 2.1.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder.

 

“Commitment” shall mean, with respect to each Lender, collectively its
(a) Closing Date Commitment and (b) Incremental Commitment, if any.

 

“Commitment Percentage” means, with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Facility represented
by (i) on or prior to the Closing Date, such Lender’s Closing Date Commitment at
such time and (ii) thereafter, the principal amount of such Lender’s Loans
(after giving effect to any Incremental Loans made or to be made with respect to
any Incremental Commitment of such Lender) at such time.  The initial Commitment
Percentage of each Lender in respect of the Facility is set forth next to the
name of such Lender on Schedule I or in the Assignment and Assumption pursuant
to which such Lender becomes a party hereto, as applicable.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit G.

 

“Computation Period” means each period of four consecutive fiscal quarters
ending on the last day of a fiscal quarter.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated EBITDA” means for any period the consolidated EBITDA of the
Borrower and its Subsidiaries for such period.

 

“Consolidated Interest Expense” means, for any period, the amount of interest
expense of the Borrower and, to the extent payable out of Free Cash Flow (and
not Operating Cash Flow) under the relevant Revenue Sharing Agreement, its
Subsidiaries payable in cash on a consolidated basis, net of the portion thereof
attributable to minority interests, for such period.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Debt Rating” means, as of any date of determination, the ratings by the Rating
Agencies of the Borrower’s non-credit-enhanced, senior unsecured long-term debt
(or other similar corporate rating acceptable to the Administrative Agent);
provided that (a)  (i) if the Borrower does not have any such rating issued by a
Rating Agency, the Debt Rating applicable to Pricing Level 5 in the pricing grid
attached as Annex I shall apply, (ii) if the Borrower shall have a rating for
such debt issued by only one Rating Agency, then the Debt Rating shall be the
rating issued by such Rating Agency, (iii) if the Borrower shall have ratings
for such debt issued by only two of the three Rating Agencies, then the Debt
Rating shall be determined by reference to each such rating in the manner set
forth in clause (b) below and (iv) if the Borrower shall have ratings for

 

5

--------------------------------------------------------------------------------


 

such debt issued by each such Rating Agency, then the Debt Rating shall be
determined by reference to the highest two ratings issued by such Rating
Agencies in the manner set forth in clause (b) below, and (b) in the event that
clauses (a)(iii) and (a)(iv) above apply, the Debt Rating shall be the ratings
issued by the applicable Rating Agencies; provided that (i) if the respective
ratings issued by the applicable Rating Agencies differ by one Pricing Level in
the pricing grid attached as Annex I, then the Debt Rating applicable to the
Pricing Level for the higher of such two ratings shall apply (with the Debt
Rating for Pricing Level 1 being the highest and the Debt Rating for Pricing
Level 5 being the lowest) and (ii) if there is a split in the respective ratings
issued by the applicable Rating Agencies of more than one Pricing Level, then
the Debt Rating applicable to the Pricing Level that is one Level higher than
the Pricing Level of the lower rating shall apply.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect.

 

“Default” means any of the events specified in Section 8.1, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

“Default Rate” means (a) except as provided in clause (b) below, an interest
rate equal to (i) the ABR plus (ii) the Applicable Margin, if any, applicable to
ABR Loans plus (iii) 2% per annum; and (b) with respect to a Eurodollar Loan,
the Default Rate shall be an interest rate equal to (i) the Eurodollar Rate
applicable to such Loan plus (ii) the Applicable Margin applicable to Eurodollar
Loans plus (iii) 2% per annum.

 

“Defaulting Lender” means, subject to Section 3.15(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans on the date such Loans were
required to be funded hereunder unless such Lender notifies the Administrative
Agent and the Borrower in good faith in writing that such failure is the result
of such Lender’s determination that one or more conditions precedent to funding
(each of which conditions precedent, together with any applicable default, shall
be specifically identified in such writing) has not been satisfied, or (ii) pay
to the Administrative Agent or any other Lender any other amount required to be
paid by it hereunder within two (2) Business Days of the date when due, (b) has
notified the Borrower, or the Administrative Agent or any Lender in writing that
it does not intend to comply with its funding obligations hereunder or has made
a public statement to that effect (unless such writing or public statement
relates to such Lender’s obligation to fund a Loan hereunder and states in good
faith that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three (3) Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar

 

6

--------------------------------------------------------------------------------


 

Person charged with reorganization or liquidation of its business or assets,
including the Federal Deposit Insurance Corporation or any other state or
federal regulatory authority acting in such a capacity; provided that a Lender
shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any Capital Stock in that Lender or any direct or indirect parent
company thereof by a Governmental Authority so long as such ownership interest
does not result in or provide such Lender with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 3.15(b)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Borrower and each other Lender
promptly following such determination.

 

“Designated Indebtedness” is defined in paragraph (f) of the definition of
“Total Indebtedness”.

 

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

 

“Dollars” and “$” mean lawful currency of the United States.

 

“EBITDA” means, for any Person for any period, the amount equal to the sum of
(without duplication) (a) its net income before taxes (net of the portion
thereof attributable to non-controlling interests, including any non-controlling
interests in any partnership) plus (b) to the extent deducted in determining its
net income, (i) its interest expense (including capitalized interest expense),
(ii) its depreciation expense, (iii) its amortization expense, (iv) its non-cash
asset impairment expense, (v) its Non-Cash Based Compensation Costs, and
(vi) other non-cash gains or losses (provided that if any such non-cash losses
referred to in this clause (vi) represent an accrual or reserve for potential
cash items in any future period, the cash payment in respect thereof in such
future period shall be subtracted from EBITDA to such extent), minus (c) to the
extent included in determining net income of the Borrower, income of any entity
in which the Borrower or any Subsidiary has a minority interest, unless either
(i) such income has been received by the Borrower or a Subsidiary in cash (by
way of dividend, distribution or otherwise) on or prior to the date the
Compliance Certificate for such fiscal period is required to be delivered (or,
if earlier, actually delivered) or (ii) to the extent the payment of such income
has not been received in cash, (A) such payment is contractually obligated to be
paid to the Borrower or a Subsidiary pursuant to a Revenue Sharing Agreement (or
otherwise), and (B) such payment is not overdue.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.6(b) (subject to such consents, if any, as may be
required under Section 10.6(b)(iii)).

 

7

--------------------------------------------------------------------------------


 

“Environmental Law” means any Federal, state, local or foreign statute, law,
regulation, ordinance, rule, judgment, order, decree, permit, concession, grant,
franchise, license, agreement or governmental restriction relating to pollution
or the protection of the environment or the release of any material into the
environment, including any of the foregoing related to hazardous substances or
wastes, air, emissions or discharges to waste or public systems

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; or (h) the imposition of any liability under Title IV of ERISA, other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon
the Borrower or any ERISA Affiliate.

 

“Eurodollar Base Rate” means:

 

(a)                                 for any Interest Period with respect to a
Eurodollar Loan, the rate per annum equal to the London Interbank Offered Rate
(“LIBOR”) or a comparable or successor rate, which rate is approved by the
Administrative Agent, as published on the applicable Reuters screen page (or
such other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time) at approximately
11:00 a.m., London time, two (2) Business Days prior to the commencement of such
Interest Period, for Dollar deposits (for

 

8

--------------------------------------------------------------------------------


 

delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period; and

 

(b)                                 for any interest calculation with respect to
an ABR Loan on any date, the rate per annum equal to LIBOR, at or about
11:00 a.m., London time determined two (2) Business Days prior to such date for
U.S. Dollar deposits with a term of one (1) month commencing on that day;

 

provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice; provided, further that to the
extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent.

 

“Eurodollar Loan” means a Loan that bears interest at a rate based on the
Eurodollar Rate.

 

“Eurodollar Rate” means, a rate per annum determined by the Administrative Agent
pursuant to the following formula:

 

Eurodollar Rate =

 

Eurodollar Base Rate

 

 

 

1.00 - Eurodollar Reserve Percentage

 

 

“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any particular
Lender, under regulations issued from time to time by the FRB for determining
the maximum reserve requirement (including any emergency, supplemental or other
marginal reserve requirement) with respect to Eurodollar funding (currently
referred to as “Eurocurrency liabilities”).  The Eurodollar Rate for each
outstanding Eurodollar Loan shall be adjusted automatically as of the effective
date of any change in the Eurodollar Reserve Percentage.

 

“Event of Default” means any of the events specified in Section 8.1.

 

“Excluded Intercompany Indebtedness” means, (i) Indebtedness owed by the
Borrower or any Subsidiary to a Wholly-Owned Subsidiary or the Borrower and
(ii) up to an aggregate amount of $50,000,000 of Indebtedness owed by the
Borrower or any Subsidiary to any Subsidiary that is not a Wholly-Owned
Subsidiary.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) U.S. federal withholding Taxes imposed
on amounts payable to or for the account of such Recipient with respect to an
applicable interest in a Loan or Commitment pursuant to a law in effect on the
date on which (i) such Recipient acquires such interest in the Loan or
Commitment (other than pursuant to an assignment request by the Borrower under

 

9

--------------------------------------------------------------------------------


 

Section 3.14) or (ii) such Recipient changes its Lending Office, except in each
case to the extent that, pursuant to Section 3.11(a)(ii), (a)(iii) or (c),
amounts with respect to such Taxes were payable either to such Recipient’s
assignor immediately before such Recipient became a party hereto or to such
Recipient immediately before it changed its Lending Office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.11(e), and
(d) any U.S. federal withholding Taxes imposed pursuant to FATCA.

 

“Facility” means, at any time, (a) on or prior to the Closing Date, the
aggregate Closing Date Commitments at such time and (b) thereafter, the
aggregate principal amount of the Loans (including Incremental Loans) of all
Lenders outstanding at such time.  As of the Closing Date, the Facility is
$250,000,000.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day, and (b) if no such rate is so published on such
next succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate (rounded upward, if necessary, to a whole multiple of 1/100 of 1%)
charged to Bank of America on such day on such transactions as determined by the
Administrative Agent.

 

“Fee Letters” means, collectively, (a) that certain fee letter, dated as of
December 6, 2013, by and among Bank of America, Merrill Lynch, Pierce, Fenner &
Smith Incorporated and the Borrower and (b) each other fee letter entered into
between, respectively, the Borrower and each other Arranger.

 

“Financial Statements” is defined in Section 4.1.

 

“Financing Lease” means any lease of property, real or personal, the obligations
of the lessee in respect of which are required in accordance with GAAP to be
capitalized on a balance sheet of the lessee.

 

“Fitch” means Fitch, Inc., doing business as Fitch Ratings.

 

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.  For purposes of this
definition, the United States, each State thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction.

 

10

--------------------------------------------------------------------------------


 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Free Cash Flow” means, without duplication, distributions due and payable
directly or indirectly to the Borrower (in the case of indirect ownership by the
Borrower through Subsidiaries with third-party shareholders, giving effect to
the allocable share of the Borrower) by and from an Investment Firm under the
Revenue Sharing Agreement applicable to such Investment Firm, including the
Borrower’s direct or indirect allocated share of “Free Cash Flow” or “Owners’
Allocation” as such terms are defined in certain Revenue Sharing Agreements.

 

“Funds” means the collective reference to all Investment Companies and other
investment accounts or funds (in whatever form and whether personal or
corporate) for which any Subsidiary or Investment Firm provides advisory,
management or administrative services.

 

“GAAP” means generally accepted accounting principles in the United States in
effect from time to time.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

 

“Guarantee Obligation” means as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including any
bank under any letter of credit) with respect to which the guaranteeing person
has issued a reimbursement, counterindemnity or similar obligation, in any such
case guaranteeing or in effect guaranteeing any Indebtedness, leases, dividends
or other obligations (the “primary obligations”) of any other third Person (the
“primary obligor”) in any manner, whether directly or indirectly, including any
obligation of the guaranteeing person, whether or not contingent, (i) to
purchase any such primary obligation or any property constituting direct or
indirect security therefor, (ii) to advance or supply funds (1) for the purchase
or payment of any such primary obligation or (2) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (iii) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation or (iv) otherwise to assure or hold harmless the owner of any such
primary obligation against loss in respect thereof; provided that the term
Guarantee Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business.  The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (b) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee Obligation, unless such primary obligation
and the maximum amount for which such guaranteeing person may be liable are not
stated or determinable, in which case the amount of such Guarantee Obligation
shall be such guaranteeing person’s maximum reasonably anticipated liability in
respect thereof as determined by the Borrower in good faith.

 

11

--------------------------------------------------------------------------------


 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, toxic mold, infectious or medical wastes
and all other substances, or wastes of any nature regulated pursuant to any
Environmental Law.

 

“Impacted Loans” is defined in Section 3.7.

 

“Increase Effective Date” is defined in Section 2.3(c).

 

“Increasing Lender” is defined in Section 2.3(b).

 

“Incremental Commitment” shall mean any Increasing Lender’s commitment to make
any Incremental Loans pursuant to Section 2.3.

 

“Incremental Loans” shall mean, with respect to each Increasing Lender, any
incremental loan made by such Increasing Lender pursuant to Section 2.3 in
accordance with its Incremental Commitment.

 

“Indebtedness” means, as to any Person at any date and without duplication, all
of the following, whether or not included as Indebtedness or liabilities in
accordance with GAAP: (a) all indebtedness of such Person for borrowed money or
for the deferred purchase price of property or services (other than current
trade liabilities incurred in the ordinary course of business and payable in
accordance with customary practices), (b) any other indebtedness of such Person
which is evidenced by a note, bond, debenture or similar instrument, (c) all
obligations of such Person under Financing Leases, (d) all obligations of such
Person, contingent or otherwise, as an account party or applicant under or in
respect of acceptances, letters of credit, bank guarantees, surety bonds or
similar facilities issued or created for the account of such Person, (e) all
liabilities secured by any Lien on any property owned by such Person even though
such Person has not assumed or otherwise become liable for the payment thereof,
(f) all net obligations of such Person under interest rate, commodity, foreign
currency and financial markets swaps, options, futures and other hedging
obligations (valued, at such date, in accordance with the Borrower’s customary
practices, as approved by its independent certified public accountants), (g) all
Guarantee Obligations of such Person in respect of any Indebtedness (as defined
above) of any other Person, and (h) all Indebtedness (as defined above) of any
partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which such Person is a general
partner or joint venturer, unless such Indebtedness is expressly made
non-recourse to such Person.

 

For purposes of the foregoing definition (including for purposes of Section 7.1,
Section 7.2 and Section 7.3(h)), (A) with regard to a Subsidiary, the term
“Indebtedness” shall include only a percentage of Indebtedness incurred by such
Subsidiary equal to the percentage of the Borrower’s direct and indirect
ownership interest in such Subsidiary and (B) with regard to the Borrower or any
Subsidiary, the term “Indebtedness” shall include, after any reduction in
accordance with the foregoing clause (A), only a percentage of Indebtedness
incurred by the Borrower or such Subsidiary and owed to another Subsidiary that
is not a Wholly-Owned Subsidiary equal to the percentage of the minority
interest not owned, directly or indirectly, by

 

12

--------------------------------------------------------------------------------


 

the Borrower.  For the avoidance of doubt, the term “Indebtedness” shall not
include (i) Synthetic Lease Obligations, (ii) any Guarantee Obligations in
respect of Synthetic Lease Obligations, or (iii) any liabilities secured by any
Lien in connection with Synthetic Lease Obligations.

 

The term “Indebtedness” shall not include contingent obligations to make
payments under affiliate equity interest purchases, put or call rights, or
operating agreements entered into in the ordinary course of business, consistent
with past practices of the Borrower and its Subsidiaries, unless (A) such
payment has become due and payable and (B) any of (x) such payment is secured by
any Lien on assets of the Borrower, (y) such payment is to be made by a
Subsidiary, or (z) such payment is not made within five (5) Business Days of
when due.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in clause (a), Other Taxes.

 

“Indemnitee” is defined in Section 10.5(b).

 

“Interest Payment Date” means (a) as to any ABR Loan, the last Business Day of
each March, June, September and December, (b) as to any Eurodollar Loan, (i) the
last day of each Interest Period therefor, (ii) if any Interest Period is longer
than three (3) months, each three-month period following the first day of such
Interest Period and (iii) the date of any prepayment thereof.

 

“Interest Period” means, with respect to any Eurodollar Loan:

 

(i)                                     initially, the period commencing on the
borrowing or conversion date, as the case may be, with respect to such
Eurodollar Loan and ending one week or one, two, three or six months thereafter
(or such other period as is requested by the Borrower and consented to by all
Lenders and the Administrative Agent), as selected by the Borrower in its notice
of borrowing or notice of conversion, as the case may be, given with respect
thereto; and

 

(ii)                                  thereafter, each period commencing on the
last day of the next preceding Interest Period applicable to such Eurodollar
Loan and ending one week or one, two, three or six months thereafter (or such
other period as is requested by the Borrower that is twelve months or less and
consented to by all Lenders and the Administrative Agent), as selected by the
Borrower by irrevocable notice to the Administrative Agent not less than three
(3) Business Days prior to the last day of the then current Interest Period with
respect thereto;

 

provided that the foregoing provisions relating to Interest Periods are subject
to the following:

 

(1)                                 if any Interest Period would otherwise end
on a day that is not a Business Day, such Interest Period shall be extended to
the next succeeding Business Day unless the result of such extension would be to
carry such Interest Period into another calendar month in which event such
Interest Period shall end on the immediately preceding Business Day;

 

(2)                                 the Borrower may not select any Interest
Period that would extend beyond the scheduled Termination Date; and

 

13

--------------------------------------------------------------------------------


 

(3)                                 unless otherwise agreed by the Borrower, all
Lenders and the Administrative Agent, any Interest Period (other than a one week
Interest Period) that begins on the last Business Day of a calendar month (or on
a day for which there is no numerically corresponding day in the calendar month
at the end of such Interest Period) shall end on the last Business Day of the
appropriate subsequent calendar month.

 

“Investment Advisers Act” means the Investment Advisers Act of 1940.

 

“Investment Company” means an “investment company” as such term is defined in
the Investment Company Act.

 

“Investment Company Act” means the Investment Company Act of 1940.

 

“Investment Firm” means any Subsidiary or other Person engaged, directly or
indirectly, primarily in the business (the “Investment Management Business”) of
providing investment advisory, management, distribution or administrative
services to Funds (or investment accounts or funds which will be included as
Funds after the Borrower acquires a direct or indirect interest in such other
Person) and in which the Borrower, directly or indirectly, has purchased or
otherwise acquired, or has entered into an agreement to purchase or otherwise
acquire, Capital Stock or other interests entitling the Borrower, directly or
indirectly, to a share of five percent (5.00%) or more of the revenues, earnings
or value thereof.

 

“Investment Management Business” is defined in the definition of “Investment
Firm.”

 

“Joinder Agreement” is defined in Section 2.3(b).

 

“Junior Subordinated Debentures” means (a) the 5.15% Junior Subordinated
Convertible Debentures due October 15, 2037 issued by the Borrower to the
Capital Trust II in exchange for the proceeds of the issuance of the Capital
Securities and certain related common trust securities and (b) any debentures
issued in exchange for the foregoing or in addition to the foregoing so long as
such debentures have economic terms consistent with and substantially similar
to, the terms contained in the foregoing debentures.

 

“Lenders” is defined in the preamble.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

 

“Leverage Ratio” means, as of any date, the ratio of (a) the remainder of Total
Indebtedness minus all (but not more than $50,000,000) consolidated unrestricted
cash and Cash Equivalents of the Borrower (for the avoidance of any doubt,
proceeds of any Designated Indebtedness will not be included in the deduction of
cash and Cash Equivalents of the Borrower), in each case as of such date, to
(b) Adjusted Consolidated EBITDA for the Computation Period ending on (or, if
such date is not the last day of a Computation Period, most recently prior to)
such date.

 

“LIBOR” has the meaning specified in the definition of Eurodollar Base Rate.

 

14

--------------------------------------------------------------------------------


 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including any conditional sale or
other title retention agreement and any Financing Lease or synthetic lease
having substantially the same economic effect as any of the foregoing).

 

“Loan Documents” means this Agreement, any Notes and the Fee Letters.

 

“Loans” means an advance made by any Lender under the Facility (including the
Closing Date Loans and any Incremental Loans made pursuant to Section 2.3).

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, property or condition (financial or otherwise) of the Borrower and
its Subsidiaries taken as a whole, (b) the ability of the Borrower to perform
its obligations under any Loan Document to which it is a party or (c) the
validity or enforceability against the Borrower of any Loan Document to which it
is a party or the rights or remedies of the Administrative Agent or the Lenders
hereunder or thereunder.

 

“Material Subsidiary” means, at any time, Subsidiaries of the Borrower which,
together with their respective Subsidiaries, individually or in the aggregate,
(a) contribute at least ten percent (10%) of the Consolidated EBITDA of the
Borrower and its Subsidiaries for the Computation Period most recently ended or
(b) constitute at least ten percent (10%) of the consolidated assets of the
Borrower and its Subsidiaries as of the last day of the most recently ended
fiscal quarter.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

 

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

 

“Non-Cash Based Compensation Costs” means for any period, the amount of non-cash
expense or costs computed under FAS 123R and related interpretations, which
relate to the issuance of interests in the Borrower, any Subsidiary or any
Investment Firm.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Note” is defined in Section 2.6(e).

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, the Borrower arising under any Loan Document or
otherwise with respect to any Loan, or any other document made, delivered or
given in connection therewith, in each case, whether

 

15

--------------------------------------------------------------------------------


 

direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against the
Borrower or any Affiliate thereof of any proceeding under any Debtor Relief Laws
naming such Person as the debtor in such proceeding, regardless of whether such
interest and fees are allowed claims in such proceeding.

 

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

“Operating Cash Flow” means either “Operating Cash Flow” or “Operating
Allocation” as defined in the relevant Revenue Sharing Agreement; provided that
if such term is not defined in any Revenue Sharing Agreement, Operating Cash
Flow shall mean all revenues other than Free Cash Flow (as defined in this
Agreement) for the applicable Investment Firm.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising solely from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, engaged in any other transaction
pursuant to or enforced any Loan Document, or sold or assigned an interest in
any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, or otherwise with respect to , any Loan Document, except any such Taxes that
are Other Connection Taxes imposed with respect to an assignment, grant of a
participation, or other transfer (other than an assignment made pursuant to
Section 3.14(a)(i) or (ii)).

 

“Participant Register” is defined in Section 10.6(d).

 

“Participants” is defined in Section 10.6(d).

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Act” means the Pension Protection Act of 2006.

 

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

 

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrower and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.

 

16

--------------------------------------------------------------------------------


 

“Person” means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Governmental Authority or other entity of whatever nature.

 

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrower or
any ERISA Affiliate or any such Plan to which the Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.

 

“Platform” is defined in Section 6.2.

 

“Public Lender” is defined in Section 6.2.

 

“Rating Agencies” means S&P, Moody’s and Fitch.

 

“Recipient” means the Administrative Agent, any Lender or any Arranger.

 

“Register” is defined in Section 10.6(c).

 

“Regulation U” means Regulation U of the FRB.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Affiliates.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty (30) day notice period has been
waived.

 

“Required Lenders” means, at any time, Lenders with Commitment Percentages
aggregating more than 50%, disregarding the Commitment Percentage of any
Defaulting Lender.

 

“Requirement of Law” means, as to any Person, any law, treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

 

“Responsible Officer” means each of the chief executive officer, the president,
the chief financial officer, the chief administrative officer, the secretary,
any executive vice president, any senior vice president or any vice president of
the Borrower or, with respect to financial matters, the chief executive officer,
the president, the chief financial officer, the chief administrative officer,
any senior vice president or treasurer of the Borrower, in each case acting
singly.

 

“Revenue Sharing Agreement” means each agreement entered into by the Borrower or
a Subsidiary with an Investment Firm pursuant to which a specified percentage of
the revenue or profits of such Investment Firm is distributed among such
Investment Firm’s partners, shareholders or members, pro rata in accordance with
such partners’, shareholders’ or members’ ownership percentages in such
Investment Firm (such percentage being referred to in certain Revenue Sharing
Agreements as “Free Cash Flow” or “Owners’ Allocation”), or any other

 

17

--------------------------------------------------------------------------------


 

agreement providing for the distribution of income, revenue, profits or assets
of an Investment Firm.

 

“Revolving Credit Agreement” means that certain Credit Agreement, dated as of
April 30, 2013, among the Borrower, the lenders from time to time party thereto,
Bank of America, as administrative agent and swingline lender, and the other
agents and arrangers from time to time party thereto, as the same may be
amended, restated and otherwise modified from time to time.

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

 

“Sanction(s)” means any international economic sanction administered or enforced
by the United States Government (including, without limitation, OFAC), the
United Nations Security Council, the European Union, Her Majesty’s Treasury or
other relevant sanctions authority.

 

“SEC” means the Securities and Exchange Commission or any successor or analogous
Governmental Authority.

 

“Securities Acts” means the Securities Act of 1933 and the Securities Exchange
Act of 1934.

 

“Shareholder Asset Sale” means any transfer or issuance of the Capital Stock of
any Investment Firm or any Subsidiary to (x) one or more partners, officers,
directors, shareholders, employees or members (or any entity owned or controlled
by one or more of such Persons) of an Investment Firm which is a Subsidiary or
in which the Borrower or a Subsidiary has an ownership interest or (y) any
Person that shall become a partner, officer, director, shareholder, employee or
member (or any entity owned or controlled by one or more of such Persons) of any
such Investment Firm or Subsidiary upon the consummation of such transfer;
provided that (a) any such transfer is entered into in the ordinary course of
business pursuant to the buy/sell arrangements of affiliate equity interests
entered into in the ordinary course of business, consistent with past practices
of the Borrower and (b) with respect to any transfer of Capital Stock of a
Subsidiary, (i) if prior to such event the Borrower owned, directly or
indirectly, in excess of 50% of the Capital Stock of such Subsidiary, then after
such event the Borrower shall continue to own, directly or indirectly, in excess
of a 50% ownership interest in such Subsidiary, or (ii) if prior to such event
the Borrower (whether directly or through a Wholly-Owned Subsidiary) was the
managing member or general partner (or a Person with similar rights and
obligations) of such Subsidiary, the Borrower (whether directly or through a
Wholly-Owned Subsidiary) shall continue to be the managing member or general
partner (or a Person with similar rights and obligations) of such Subsidiary.

 

“Subordinated Payment Obligation” means any unsecured note evidencing
Indebtedness or other obligations issued to a seller in connection with an
Acquisition of an Investment Firm or in connection with an increase of the
Borrower’s direct or indirect ownership interest in an Investment Firm, in each
case as permitted hereunder, (i) for which the Borrower is directly, primarily
or contingently liable, (ii) the payment of the principal of and interest on
which and other obligations of the Borrower in respect of which are subordinated
to the prior payment in full of the principal of and interest (including post
petition interest whether or not allowed as a

 

18

--------------------------------------------------------------------------------


 

claim in any proceeding) on the Loans and all other obligations and liabilities
of the Borrower to the Administrative Agent and the Lenders hereunder, and
(iii) which has (or is subject to) terms and conditions that are generally
consistent with the terms and conditions of subordination set forth in Exhibit F
(with any variation to such terms and conditions that is adverse to the Lenders
being subject to approval by the Administrative Agent) or otherwise satisfactory
in form and substance to the Required Lenders.

 

“Subsidiary” means, as to any Person, a corporation, partnership, limited
liability company or other entity of which Capital Stock having ordinary voting
power (other than Capital Stock having such power only by reason of the
happening of a contingency) to elect a majority of the board of directors or
other managers of such corporation, partnership, limited liability company or
other entity is at the time owned, or the management of which is otherwise
controlled, directly or indirectly through one or more intermediaries, or both,
by such Person; provided, however, that in no event shall a Fund constitute a
“Subsidiary”.  Unless otherwise qualified, all references to a “Subsidiary” or
to “Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries
of the Borrower.

 

“Synthetic Lease Obligation” means the monetary obligations of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as indebtedness of such Person
(without regard to accounting treatment).

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Termination Date” means April 15, 2019.

 

“Total Indebtedness” means, at any time, the sum of the aggregate principal
amount (including capitalized interest) of all Indebtedness of the Borrower and
its Subsidiaries on a consolidated basis (including the Loans and purchase money
obligations; provided that Total Indebtedness shall not include:

 

(a)                                 Subordinated Payment Obligations;

 

(b)                                 net obligations under interest rate,
commodity, foreign currency or financial market swaps, options, futures and
other hedging obligations;

 

(c)                                  80% of the Junior Subordinated Debentures;

 

(d)                                 to the extent of the amount of cash
collateral provided therefor, obligations in respect of letters of credit;

 

(e)                                  Indebtedness of entities in which the
Borrower or any Subsidiary of the Borrower owns a minority interest so long as
neither the Borrower nor any Subsidiary of the Borrower has guaranteed or
otherwise become liable for such Indebtedness; and

 

19

--------------------------------------------------------------------------------


 

(f)                                   Indebtedness (“Designated Indebtedness”)
(limited to the portion thereof which would otherwise be included within Total
Indebtedness and limited to the time periods set forth below) which is incurred
by the Borrower for the purpose (as communicated to the Administrative Agent)
of: (i) redeeming, repaying, repurchasing, retiring or otherwise refinancing
other Indebtedness of the Borrower which is stated to mature or become callable
within twelve (12) months after the incurrence of such Designated Indebtedness
(or equity in any Capital Trust that holds Junior Subordinated Debentures issued
by the Borrower to such Capital Trust, which equity is stated to mature or
become callable within twelve (12) months after the incurrence of such
Designated Indebtedness); (ii) purchasing (by tender or other arrangements)
other Indebtedness (or equity in any Capital Trust that holds Junior
Subordinated Debentures issued by the Borrower to such Capital Trust) of the
Borrower within six (6) months of the incurrence of such Designated
Indebtedness; or (iii) financing a portion of the purchase price for a publicly
announced acquisition for which a binding acquisition agreement has been entered
into and which is reasonably expected to occur within the next six (6) months,
so long as: (A) in each case, (1) the proceeds thereof are maintained in escrow
with the Administrative Agent or an affiliate of an Arranger (pursuant to escrow
arrangements reasonably satisfactory to the Administrative Agent) and (2) such
proceeds would only be released from such escrow to be applied to such
redemption, repayment, repurchase, retirement, refinancing, purchase, or
acquisition (or, in the event such transaction is not consummated, to repay such
Designated Indebtedness), and (B) in the case of any such Designated
Indebtedness related to an acquisition, (1) such Designated Indebtedness may be
prepaid by the Borrower in the event the acquisition is not consummated and
(2) such Designated Indebtedness shall only be so excluded until the earliest to
occur of (x) six (6) months after the incurrence thereof, (y) the date on which
such acquisition is consummated, or (z) fifteen (15) days after it is determined
that such acquisition shall not be consummated.

 

“Tranche” means the collective reference to Eurodollar Loans having Interest
Periods that began or will begin on the same date and end on the same later date
(whether or not such Loans shall originally have been made on the same day).

 

“Type” means, as to any Loan, its nature as an ABR Loan or a Eurodollar Loan.

 

“United States” and “U.S.” mean the United States of America.

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.11(e)(ii)(B)(III).

 

“Wholly-Owned Subsidiary” means any Subsidiary all of the Capital Stock of which
is owned, directly or indirectly, by the Borrower; provided that any Subsidiary
shall be deemed a Wholly-Owned Subsidiary if at least 90% of the Capital Stock
of such Subsidiary is owned, directly or indirectly, by the Borrower and any
other Capital Stock of such Subsidiary is owned by the current or former
management of the Borrower.

 

20

--------------------------------------------------------------------------------


 

1.2                               Other Definitional and Interpretive
Provisions.  (a) Unless otherwise specified therein, all terms defined in this
Agreement shall have the defined meanings when used in any Notes or any
certificate or other document made or delivered pursuant hereto.

 

(b)                                 When used with reference to a period of
time, the word “from” means “from and including” and the word “to” means “to but
excluding”.

 

(c)                                  The term “including” is not limiting and
means “including but not limited to.”

 

(d)                                 Unless otherwise expressly provided herein,
(i) references to agreements (including this Agreement) and other contractual
instruments shall be deemed to include all subsequent amendments and other
modifications thereto, but only to the extent such amendments and other
modifications are not prohibited by the terms of any Loan Document;
(ii) references to any statute or regulation are to be construed as including
all statutory and regulatory provisions and rules consolidating, amending,
replacing, supplementing or interpreting such statute or regulation; and
(iii) references to “fiscal year” and “fiscal quarter” mean the relevant fiscal
period of the Borrower.

 

(e)                                  Section, subsection, clause, Annex,
Schedule and Exhibit references are to this Agreement unless otherwise
specified.

 

(f)                                   The meanings given to terms defined herein
shall be equally applicable to both the singular and plural forms of such terms.

 

1.3                               Accounting Terms.

 

(a)                                 All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time, applied in a manner consistent with that used in preparing the audited
consolidated balance sheet of the Borrower and its consolidated Subsidiaries as
at December 31, 2013 and the related audited consolidated statements of income
and of cash flows for the fiscal year ended on such date, audited by
PricewaterhouseCoopers LLP, except as otherwise specifically prescribed herein.

 

(b)                                 If at any time any change in GAAP would
affect the computation of any financial ratio or other requirement set forth in
any Loan Document, and either the Borrower or the Required Lenders shall so
request, the Administrative Agent, the Lenders and the Borrower shall negotiate
in good faith to amend such ratio or other requirement to preserve the original
intent thereof in light of such change in GAAP (subject to the approval of the
Required Lenders); provided that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) the Borrower shall provide to the Administrative Agent
and the Lenders financial statements and other documents required under this
Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP.

 

21

--------------------------------------------------------------------------------


 

SECTION 2.
AMOUNT AND TERMS OF LOANS

 

2.1                               Loans.

 

(a)                                 Subject to the terms and conditions hereof,
each Lender severally agrees to make a single loan to the Borrower on the
Closing Date in an amount not to exceed such Lender’s Closing Date Commitment. 
The borrowing on the Closing Date shall consist of Loans made simultaneously by
the Lenders in accordance with their respective Closing Date Commitments. 
Amounts borrowed under this Section 2.1(a) and repaid may not be reborrowed.

 

(b)                                 The Loans may from time to time be
(i) Eurodollar Loans, (ii) ABR Loans or (iii) a combination thereof, as
determined by the Borrower and notified to the Administrative Agent in
accordance with Sections 2.2 and 3.3.

 

2.2                               Procedure for Borrowing Loans.  Subject to the
terms and conditions set forth herein, the Borrower may borrow Loans on the
Closing Date and each applicable Increase Effective Date upon irrevocable
written notice to the Administrative Agent, in substantially the form of
Exhibit H (or any other form reasonably acceptable to the Administrative Agent),
which may be given by telephone (promptly confirmed in writing), facsimile or
electronic mail of each borrowing.  Each such notice must be received by the
Administrative Agent prior to 11:00 a.m., New York City time, (a) three
(3) Business Days prior to the requested Borrowing Date, if all or any part of
the requested Loans are to be initially Eurodollar Loans or (b) on the requested
Borrowing Date, if all of the requested Loans are to be initially ABR Loans, in
each case specifying (i) the amount to be borrowed, (ii) the requested Borrowing
Date, (iii) whether the borrowing is to be of Eurodollar Loans, ABR Loans or a
combination thereof and (iv) if the borrowing is to be entirely or partly of
Eurodollar Loans, the respective amounts of each such Type of Loan and the
respective lengths of the initial Interest Periods for such Eurodollar Loans. 
Each borrowing of ABR Loans shall be in an amount equal to $1,000,000 or a
higher integral multiple of $100,000, and each borrowing of Eurodollar Loans
shall be in an amount equal to $5,000,000 or a higher integral multiple of
$1,000,000.  Upon receipt of any such notice from the Borrower, the
Administrative Agent shall promptly notify each applicable Lender thereof.  In
the case of Closing Date Loans, each Lender will make the amount of its
Commitment Percentage of the borrowing to be made on the Closing Date available
to the Administrative Agent for the account of the Borrower at the
Administrative Agent’s Office prior to 1:00 p.m., New York City time, in funds
immediately available to the Administrative Agent.  In the case of any
Incremental Loans to be made after the Closing Date, each applicable Increasing
Lender will make the amount of its applicable Incremental Commitment of the
Incremental Loans to be made on the relevant Increase Effective Date available
to the Administrative Agent for the account of the Borrower at the
Administrative Agent’s Office prior to 1:00 p.m., New York City time, in funds
immediately available to the Administrative Agent.  Each such borrowing will
then be made available to the Borrower by the Administrative Agent crediting the
account of the Borrower on the books of such office with the aggregate of the
amounts made available to the Administrative Agent by the Lenders and in like
funds as received by the Administrative Agent.  The failure of any Lender to
make a Loan to be made by it as part of any borrowing shall not relieve any
other Lender of its obligation to make available its share of such borrowing.

 

22

--------------------------------------------------------------------------------


 

2.3                               Increase of Facility.  (a)  From and after the
Closing Date, upon notice to the Administrative Agent (which shall promptly
notify the Lenders), the Borrower may from time to time, request an increase in
the Facility; provided that the aggregate amount of all such increases in the
Facility pursuant to this Section 2.3(a) shall not exceed $100,000,000.

 

(b)                                 Each increase in the Facility pursuant to
Section 2.3(a) may be provided by the Lenders or Eligible Assignees designated
by the Borrower that are willing to provide such increase (together with any
existing Lender participating in any such increase, each, an “Increasing
Lender”) and to become Lenders pursuant to a joinder agreement substantially in
form of Exhibit J (a “Joinder Agreement”), pursuant to which such Increasing
Lender shall become a party to this Agreement; provided that any such increases
shall be in a minimum amount of $10,000,000 or a higher integral multiple of
$1,000,000.  Nothing contained herein shall constitute, or otherwise be deemed
to be, a commitment on the part of any Lender to participate in any such
increase in the Facility.

 

(c)                                  If the Facility is increased in accordance
with this Section 2.3, the Administrative Agent and the Borrower shall determine
(i) the effective date (the “Increase Effective Date”), and (ii) the final
allocation of such increase and Schedule I attached hereto shall be
automatically updated to reflect the same.  The Administrative Agent shall
promptly notify the Lenders of the final allocation of such increase and the
Increase Effective Date.

 

(d)                                 As a condition precedent to such increase,
(i) no Default or Event of Default shall exist and (ii) the Borrower shall
(1) deliver to the Administrative Agent (A) a Joinder Agreement executed by the
Borrower and the applicable Lender(s), and (B) a certificate dated as of the
Increase Effective Date (in sufficient copies for each Lender) signed by a
Responsible Officer (x) certifying and attaching the resolutions adopted by the
Borrower approving or consenting to such increase, and (y) certifying that,
before and after giving effect to such increase no Default or Event of Default
exists and (2) pay any fees to the applicable Persons.  On the applicable
Increase Effective Date, the Facility shall be increased (and the Commitment
Percentages adjusted) accordingly and each Increasing Lender shall make
Incremental Loans to the Borrower in an amount equal to the Incremental
Commitment offered by (or, if applicable, allocated to) such Increasing Lender.

 

(e)                                  Any increase in the Facility shall be made
on the same terms (including, without limitation, interest terms, payment terms
and maturity terms), and shall be subject to the same conditions as existing
Loans (it being understood that customary arrangement or commitment fees payable
to one or more Arrangers or Increasing Lenders, as the case may be, may be
different from those paid with respect to the Commitment of the Lenders on or
prior to the Closing Date or with respect to any other Increasing Lender in
connection with any other increase in the Facility pursuant to this
Section 2.3).  This Section 2.3 shall supersede any provisions in Section 3.8 or
10.1 to the contrary.

 

2.4                               Fees.

 

(a)                                 The Borrower shall pay to the Arrangers and
the Administrative Agent for their own respective accounts fees in the amounts
and at the times specified in the Fee Letters.  Such fees shall be fully earned
when paid and shall not be refundable for any reason whatsoever.

 

23

--------------------------------------------------------------------------------


 

(b)                                 The Borrower shall pay to the Lenders such
fees as shall have been separately agreed upon in writing in the amounts and at
the times so specified.  Such fees shall be fully earned when paid and shall not
be refundable for any reason whatsoever.

 

2.5                               Reduction of Commitments.

 

(a)                                 The aggregate Closing Date Commitments shall
be automatically and permanently reduced to zero on the Closing Date, such that
no additional Loans in respect thereof will be made after such date.

 

(b)                                 The aggregate Incremental Commitments shall
be automatically and permanently reduced to zero on the Increase Effective Date
applicable thereto upon the making of such Incremental Loans, such that no
additional Loans in respect thereof will be made after such date.

 

2.6                               Repayment of Loans; Evidence of Debt.

 

(a)                                 The Borrower hereby unconditionally promises
to pay to the Administrative Agent for the account of each Lender the then
unpaid principal amount of each Loan of such Lender on the Termination Date (or
such earlier date on which the Loans become due and payable pursuant to
Section 8.1) and in any event shall be in an amount equal to the aggregate
principal amount of all Loans outstanding on such date.

 

(b)                                 Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing indebtedness of the
Borrower to such Lender resulting from each Loan of such Lender from time to
time, including the amounts of principal and interest payable and paid to such
Lender from time to time under this Agreement.

 

(c)                                  The Administrative Agent shall maintain the
Register pursuant to Section 10.6(c), and a subaccount therein for each Lender,
in which shall be recorded (i) the amount and Type of each Loan made hereunder
and each Interest Period for each Eurodollar Loan, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder from the Borrower and each Lender’s share
thereof.

 

(d)                                 The entries made in the Register and the
accounts of each Lender maintained pursuant to Section 2.6(b) shall, to the
extent permitted by applicable law, be prima facie evidence of the existence and
amounts of the obligations of the Borrower therein recorded; provided that the
failure of any Lender or the Administrative Agent to maintain the Register or
any such account, or any error therein, shall not in any manner affect the
obligation of the Borrower to repay (with applicable interest) the Loans made to
the Borrower by such Lender in accordance with the terms of this Agreement. 
Notwithstanding anything to the contrary in this Section 2.6, the Borrower, the
Administrative Agent and each Lender shall treat each Person whose name is
recorded in the Register as a Lender hereunder for all purposes of this
Agreement pursuant to the terms of Section 10.6(c).

 

(e)                                  The Borrower agrees that, upon the request
to the Administrative Agent by any Lender, the Borrower will sign and deliver to
such Lender a promissory note of the Borrower

 

24

--------------------------------------------------------------------------------


 

evidencing the Loans of such Lender, substantially in the form of Exhibit A with
appropriate insertions as to date and principal amount (a “Note”).

 

2.7                               Obligations of Lenders Several.  The
obligations of the Lenders hereunder to make Loans and to make payments pursuant
to Section 10.5(c) are several and not joint.  The failure of any Lender to make
any Loan or to make any payment under Section 10.5(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan or to make its payment under Section 10.5(c).

 

SECTION 3.
GENERAL PROVISIONS APPLICABLE TO THE LOANS

 

3.1                               Optional Prepayments.

 

(a)                                 The Borrower may at any time and from time
to time prepay the Loans, in whole or in part, without premium or penalty, upon
irrevocable notice to the Administrative Agent, at least three (3) Business
Days’ prior to the date of prepayment if all or any part of the Loans to be
prepaid are Eurodollar Loans, and at least one (1) Business Day prior to the
date of prepayment if all of the Loans to be prepaid are ABR Loans, specifying
the date and amount of prepayment and whether the prepayment is of Eurodollar
Loans, ABR Loans or a combination thereof, and, if of a combination thereof, the
amount allocable to each.  Upon receipt of any such notice, the Administrative
Agent shall promptly notify each Lender thereof.  If any such notice is given,
the amount specified in such notice shall be due and payable on the date
specified therein, together with any amounts payable pursuant to Section 3.12. 
Partial prepayments of ABR Loans shall be in an aggregate principal amount of
$1,000,000 or a higher integral multiple of $100,000, and partial prepayments of
Eurodollar Loans shall be in an aggregate principal amount of $5,000,000 or a
higher integral multiple of $1,000,000.

 

3.2                               [Intentionally Omitted].

 

3.3                               Conversion and Continuation Options.  (a)  The
Borrower may elect from time to time to convert Eurodollar Loans to ABR Loans by
giving the Administrative Agent at least two (2) Business Days’ prior
irrevocable written notice, substantially in the form of Exhibit I, of such
election; provided that any such conversion of Eurodollar Loans may only be made
on the last day of an Interest Period with respect thereto.  The Borrower may
elect from time to time to convert ABR Loans to Eurodollar Loans by giving the
Administrative Agent at least three (3) Business Days’ prior irrevocable written
notice, substantially in the form of Exhibit I, of such election.  Any such
notice of conversion to Eurodollar Loans shall specify the length of the initial
Interest Period or Interest Periods therefor.  Upon receipt of any such notice,
the Administrative Agent shall promptly notify each Lender thereof.  All or any
part of outstanding Eurodollar Loans and ABR Loans may be converted as provided
herein; provided that no Loan may be converted into a Eurodollar Loan when any
Event of Default has occurred and is continuing and the Administrative Agent has
or the Required Lenders have determined that such a conversion is not
appropriate.

 

25

--------------------------------------------------------------------------------


 

(b)                                 Any Eurodollar Loan may be continued as such
upon the expiration of the then current Interest Period with respect thereto by
the Borrower giving written notice, substantially in the form of Exhibit I, to
the Administrative Agent, in accordance with the applicable provisions of the
term “Interest Period” set forth in Section 1.1, of the length of the next
Interest Period to be applicable to such Loan; provided that no Eurodollar Loan
may be continued as such when any Event of Default has occurred and is
continuing and the Administrative Agent has notified the Borrower that the
Required Lenders have determined that such a continuation is not appropriate;
and provided, further, that (i) if the Borrower fails to give such notice or if
such continuation is not permitted, then such Eurodollar Loan shall be
automatically converted to an ABR Loan on the last day of such then expiring
Interest Period and (ii) if the Borrower gives a notice of continuation but
fails to specify the applicable Interest Period, then the Borrower shall be
deemed to have requested a one-month Interest Period.

 

3.4                               Minimum Amounts and Maximum Number of
Tranches.  All borrowings, conversions and continuations of Loans hereunder and
all selections of Interest Periods hereunder shall be in such amounts and be
made pursuant to such elections so that, after giving effect thereto, the
aggregate principal amount of the Loans comprising each Eurodollar Tranche shall
be equal to $5,000,000 or a higher integral multiple of $1,000,000.  In no event
shall there be more than ten (10) Tranches of Eurodollar Loans outstanding at
any time.

 

3.5                               Interest Rates and Payment Dates.  (a)  Each
Eurodollar Loan shall bear interest for each day during each Interest Period
with respect thereto at a rate per annum equal to the Eurodollar Rate determined
for such Interest Period plus the Applicable Margin.

 

(b)                                 Each ABR Loan shall bear interest at a rate
per annum equal to the ABR plus the Applicable Margin.

 

(c)                                  If any amount payable by the Borrower under
any Loan Document is not paid when due (after any applicable grace period),
whether at stated maturity, by acceleration or otherwise, such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable laws. 
Furthermore, upon the request of the Required Lenders, at any time an Event of
Default exists, the Borrower shall pay interest on the Loans at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable laws.

 

(d)                                 Interest shall be payable in arrears on each
Interest Payment Date and on the Termination Date (or such earlier date on which
the Loans become due and payable pursuant to Section 8.1); provided that
interest accruing pursuant to Section 3.5(c) shall be payable from time to time
on demand.

 

3.6                               Computation of Interest and Fees.  (a) 
Interest based on the ABR (including the ABR determined by reference to the
Eurodollar Rate) shall be calculated on the basis of a year of 365 (or, if
applicable, 366) days and for the actual number of days elapsed.  All other
interest and all fees shall be calculated on the basis of a year of 360 days and
for the actual number of days elapsed.  The Administrative Agent shall as soon
as practicable notify the Borrower and the Lenders of each determination of a
Eurodollar Rate.  Any change in the interest rate on a Loan resulting from a
change in the ABR or the Eurodollar Reserve Percentage shall become effective

 

26

--------------------------------------------------------------------------------


 

as of the opening of business on the day on which such change becomes
effective.  The Administrative Agent shall as soon as practicable notify the
Borrower and the Lenders of the effective date and the amount of each such
change in the ABR or the Eurodollar Reserve Percentage.

 

(b)                                 Each determination of an interest rate by
the Administrative Agent pursuant to any provision of this Agreement shall be
conclusive and binding on the Borrower and the Lenders in the absence of
manifest error.  The Administrative Agent shall, at the request of the Borrower
or any Lender, deliver to the Borrower or such Lender a statement showing the
quotations used by the Administrative Agent in determining any interest rate
pursuant to Section 3.5(a).

 

3.7                               Inability to Determine Interest Rate.  If in
connection with any request for a Eurodollar Rate Loan or a conversion to or
continuation thereof, (a)  the Administrative Agent determines that (i) Dollar
deposits are not being offered to banks in the London interbank Eurodollar
market for the applicable amount and Interest Period of such Eurodollar Loan, or
(ii) adequate and reasonable means do not exist for determining the Eurodollar
Rate for any requested Interest Period with respect to a proposed Eurodollar
Loan or in connection with an existing or proposed ABR Loan (in each case with
respect to clause (a)(i) above, “Impacted Loans”), or (b) the Administrative
Agent or the Required Lenders determine that for any reason the Eurodollar Rate
for any requested Interest Period with respect to a proposed Eurodollar Rate
Loan does not adequately and fairly reflect the cost to such Lenders of funding
such Eurodollar Loan, the Administrative Agent will promptly so notify the
Borrower and each Lender.  Thereafter, (x) the obligation of the Lenders to make
or maintain Eurodollar Loans shall be suspended (to the extent of the affected
Eurodollar Loans or Interest Periods) and (y) in the event of a determination
described in the preceding sentence with respect to the Eurodollar Rate
component of the ABR, the utilization of the Eurodollar Rate component in
determining the ABR shall be suspended, in each case until the Administrative
Agent upon the instruction of the Required Lenders revokes such notice.  Upon
receipt of such notice, the Borrower may revoke any pending request for a
borrowing of, conversion to or continuation of Eurodollar Loans (to the extent
of the affected Eurodollar Loans or Interest Periods) or, failing that, will be
deemed to have converted such request into a request for ABR Loans in the amount
specified therein.

 

Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a)(i) of this Section, the Administrative
Agent, in consultation with the Borrower and the affected Lenders, may establish
an alternative interest rate for the Impacted Loans, in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (1) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (a) of the first sentence of this section,
(2) the Administrative Agent or the Required Lenders notify the Administrative
Agent and the Borrower that such alternative interest rate does not adequately
and fairly reflect the cost to such Lenders of funding the Impacted Loans, or
(3) any Lender determines that any law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for such Lender or its
applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to such alternative rate of interest or to determine or
charge interest rates based upon such rate or any Governmental Authority has
imposed material restrictions on the authority of such Lender to

 

27

--------------------------------------------------------------------------------


 

do any of the foregoing and provides the Administrative Agent and the Borrower
written notice thereof.

 

3.8                               Pro Rata Treatment and Payments.

 

(a)  Except as provided in Sections 2.3(e) and 3.8(c), (i) the borrowing of
Closing Date Loans by the Borrower from the Lenders hereunder shall be made pro
rata according to the respective Commitment Percentages of the Lenders and
(ii) the borrowing of Incremental Loans by the Borrower from the applicable
Increasing Lenders shall be made pro rata according to the respective
Incremental Commitments of such Increasing Lenders.  Subject to Sections 2.3 and
3.8(c) or otherwise as expressly provided herein, each payment (including each
prepayment) by the Borrower on account of principal of and interest on the Loans
shall be made pro rata according to the respective outstanding principal amounts
of the Loans then held by the Lenders.  All payments (including prepayments) to
be made by the Borrower hereunder, whether on account of principal, interest,
fees or otherwise, shall be made without set off or counterclaim and shall be
made prior to 12:00 noon, New York City time, on the due date thereof to the
Administrative Agent, for the account of the Lenders at the Administrative
Agent’s Office, in Dollars and in immediately available funds (and funds
received after that time shall be deemed to have been received on the next
succeeding Business Day).  The Administrative Agent shall distribute such
payments to the Lenders promptly upon receipt (and if such payment is received
prior to 12:00 noon, New York City time, on the same day) in like funds as
received.  If any payment hereunder becomes due and payable on a day other than
a Business Day, the due date for such payment shall be extended to the next
succeeding Business Day, and, with respect to payments of principal, interest
thereon shall be payable at the then applicable rate during such extension and
such extension of time shall in such case be included in the computation of
payment of interest or fees, as the case may be.

 

(b)                                 Unless the Administrative Agent shall have
been notified in writing by any Lender prior to a borrowing that such Lender
will not make the amount that would constitute its portion of such borrowing
available to the Administrative Agent, the Administrative Agent may assume that
such Lender is making such amount available to the Administrative Agent, and the
Administrative Agent may, in reliance upon such assumption, make available to
the Borrower a corresponding amount.  If such amount is not made available to
the Administrative Agent by the required time on the Borrowing Date therefor,
such Lender shall pay to the Administrative Agent, on demand, such amount with
interest thereon, for the period from such Borrowing Date until such Lender
makes such amount available to the Administrative Agent in immediately available
funds, at a rate equal to the greater of (i) the daily average Federal Funds
Rate and (ii) a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.  A certificate of the
Administrative Agent submitted to any Lender with respect to any amount owing
under this subsection shall be conclusive in the absence of manifest error.  If
such Lender’s portion of such borrowing is not made available to the
Administrative Agent by such Lender within three Business Days of such Borrowing
Date, the Administrative Agent shall also be entitled to recover such amount
with interest thereon at the rate per annum applicable to ABR Loans hereunder,
on demand, from the Borrower.

 

(c)                                  The provisions of Section 3.8(a) shall not
be construed to apply to any payment made by or on behalf of the Borrower
pursuant to and in accordance with the express

 

28

--------------------------------------------------------------------------------


 

terms of this Agreement (including the application and reallocation of funds
arising from the existence of a Defaulting Lender as set forth in Section 3.15).

 

3.9                               Illegality.  If any Lender determines that any
law has made it unlawful, or that any Governmental Authority has asserted that
it is unlawful, for any Lender or its applicable Lending Office to make,
maintain or fund Loans whose interest is determined by reference to the
Eurodollar Rate, or to determine or charge interest rates based upon the
Eurodollar Rate, or any Governmental Authority has imposed material restrictions
on the authority of such Lender to purchase or sell, or to take deposits of,
Dollars in the London interbank market, then, on notice thereof by such Lender
to the Borrower through the Administrative Agent, (i) any obligation of such
Lender to make or continue Eurodollar Loans or to convert ABR Loans to
Eurodollar Loans shall be suspended, and (ii) if such notice asserts the
illegality of such Lender making or maintaining ABR Loans, the interest rate on
which is determined by reference to the Eurodollar Rate component of the ABR,
the interest rate on which ABR Loans of such Lender shall, if necessary to avoid
such illegality, be determined by the Administrative Agent without reference to
the Eurodollar Rate component of the ABR, in each case until such Lender
notifies the Administrative Agent and the Borrower that the circumstances giving
rise to such determination no longer exist.  Upon receipt of such notice,
(x) the Borrower shall, upon demand from such Lender (with a copy to the
Administrative Agent), prepay or, if applicable, convert all Eurodollar Loans of
such Lender to ABR Loans (the interest rate on which ABR Loans of such Lender
shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurodollar Rate component of the
ABR), either on the last day of the Interest Period therefor, if such Lender may
lawfully continue to maintain such Eurodollar Loans to such day, or immediately,
if such Lender may not lawfully continue to maintain such Eurodollar Loans and
(y) if such notice asserts the illegality of such Lender determining or charging
interest rates based upon the Eurodollar Rate, the Administrative Agent shall
during the period of such suspension compute the ABR applicable to such Lender
without reference to the Eurodollar Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
Eurodollar Rate.  Upon any such prepayment or conversion of Eurodollar Loan
occurs on a day which is not the last day of the then current Interest Period
with respect thereto, the Borrower shall pay to such Lender such amounts, if
any, as may be required pursuant to Section 3.12 and accrued interest on the
amount so prepaid or converted.

 

3.10                        Requirements of Law.  (a)  If the adoption of or any
change in any Requirement of Law or in the interpretation or application thereof
or compliance by any Lender with any request or directive (whether or not having
the force of law) from any central bank or other Governmental Authority made
subsequent to the date hereof:

 

(i)                                     shall subject any Recipient to any Taxes
(other than (A) Indemnified Taxes, (B) Taxes described in clauses (b) through
(d) of the definition of “Excluded Taxes” and (C) Connection Income Taxes) on
its loans, loan principal, commitments, or other obligations, or its deposits,
reserves, other liabilities or capital attributable thereto;

 

(ii)                                  shall impose, modify or hold applicable
any reserve, special deposit, compulsory loan or similar requirement against
assets held by, deposits or other liabilities in or for the account of,
advances, loans or other extensions of credit by, or any other

 

29

--------------------------------------------------------------------------------


 

acquisition of funds by, any office of such Lender which is not otherwise
included in the determination of the Eurodollar Rate hereunder; or

 

(iii)                               shall impose on such Lender any other
condition;

 

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount which such Lender in good faith deems to be material, of agreeing
to make or maintain, or of making, converting into, continuing or maintaining,
any Loan the interest on which is determined by reference to the Eurodollar Rate
or to reduce any amount receivable hereunder in respect thereof, then, in any
such case, the Borrower shall promptly (and in any event within ten (10) days
after receipt of a certificate in accordance with Section 3.10(c)) pay such
Lender such additional amount or amounts as will compensate such Lender for such
increased cost or reduced amount receivable.

 

(b)                                 If any Lender shall have determined that the
adoption of or any change in any Requirement of Law regarding capital adequacy
or liquidity or in the interpretation or application thereof or compliance by
such Lender or any corporation controlling such Lender with any request or
directive regarding capital adequacy or liquidity (whether or not having the
force of law) from any Governmental Authority made subsequent to the date hereof
shall have the effect of reducing the rate of return on such Lender’s or such
corporation’s capital as a consequence of its obligations hereunder to a level
below that which such Lender or such corporation could have achieved but for
such adoption, change or compliance (taking into consideration such Lender’s or
such corporation’s policies with respect to capital adequacy and liquidity) by
an amount deemed by such Lender in good faith to be material, then the Borrower
shall promptly (and in any event within ten (10) days after receipt of a
certificate in accordance with Section 3.10(c)), pay to such Lender such
additional amount or amounts as will fairly compensate such Lender for such
reduction in the return on capital.

 

(c)                                  If any Lender becomes entitled to claim any
additional amounts pursuant to this Section 3.10, it shall promptly notify the
Borrower (with a copy to the Administrative Agent) of the event by reason of
which it has become so entitled; provided that no additional amount shall be
payable under this Section 3.10 for a period longer than nine (9) months prior
to such notice to the Borrower.  A certificate as to any additional amounts
payable pursuant to this Section 3.10 submitted by such Lender to the Borrower
(with a copy to the Administrative Agent) shall be conclusive in the absence of
manifest error.  The agreements in this Section 3.10 shall survive for a period
of one year after the termination of this Agreement and the payment of the Loans
and all other amounts payable hereunder.  In determining whether to make a
claim, and calculating the amount of compensation, under this Section 3.10, each
Lender shall apply standards that are not inconsistent with those generally
applied by such Lender in similar circumstances.

 

It is understood and agreed that (i) the Dodd-Frank Wall Street Reform and
Consumer Protection Act (Pub.L. 111-203, H.R. 4173), all Requirements of Law
relating thereto, all interpretations and applications thereof and any
compliance by a Lender with any request or directive relating thereto, and
(ii) all rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall, for all purposes of this
Agreement, be deemed to be adopted subsequent to the Closing Date.

 

30

--------------------------------------------------------------------------------


 

3.11                        Taxes.

 

(a)                                 Payments Free of Taxes; Obligation to
Withhold; Payments on Account of Taxes.

 

(i)                                     Any and all payments by or on account of
any obligation of the Borrower under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable laws. 
If any applicable laws (as determined in the good faith discretion of the
Administrative Agent) require the deduction or withholding of any Tax from any
such payment by the Administrative Agent or the Borrower, then the
Administrative Agent or the Borrower shall be entitled to make such deduction or
withholding, upon the basis of the information and documentation to be delivered
pursuant to subsection (e) below.

 

(ii)                                  If the Borrower or the Administrative
Agent shall be required by the Code to withhold or deduct any Taxes, including
both United States Federal backup withholding and withholding taxes, from any
payment, then (A) the Borrower or the Administrative Agent shall withhold or
make such deductions as are determined by it to be required based upon the
information and documentation it has received pursuant to subsection (e) below,
(B) the Borrower or the Administrative Agent shall timely pay the full amount
withheld or deducted to the relevant Governmental Authority in accordance with
the Code, and (C) to the extent that the withholding or deduction is made on
account of Indemnified Taxes, the sum payable by the Borrower shall be increased
as necessary so that after any required withholding or the making of all
required deductions (including deductions applicable to additional sums payable
under this Section 3.11) the applicable Recipient receives an amount equal to
the sum it would have received had no such withholding or deduction been made.

 

(iii)                               If the Borrower or the Administrative Agent
shall be required by any applicable laws other than the Code to withhold or
deduct any Taxes from any payment, then (A) the Borrower or the Administrative
Agent, as required by such laws, shall withhold or make such deductions as are
determined by it to be required based upon the information and documentation it
has received pursuant to subsection (e) below, (B) the Borrower or the
Administrative Agent, to the extent required by such laws, shall timely pay the
full amount withheld or deducted to the relevant Governmental Authority in
accordance with such laws, and (C) to the extent that the withholding or
deduction is made on account of Indemnified Taxes, the sum payable by the
Borrower shall be increased as necessary so that after any required withholding
or the making of all required deductions (including deductions applicable to
additional sums payable under this Section 3.11) the applicable Recipient
receives an amount equal to the sum it would have received had no such
withholding or deduction been made.

 

(b)                                 Payment of Other Taxes by the Borrower. 
Without limiting the provisions of subsection (a) above and without duplication
of other amounts payable by the Borrower under this Section 3.11, the Borrower
shall timely pay to the relevant Governmental Authority in accordance with
applicable law, or at the option of the Administrative Agent timely reimburse it
for the payment of, any Other Taxes.

 

31

--------------------------------------------------------------------------------


 

(c)                                  Tax Indemnifications.

 

(i)                                     The Borrower shall, and does hereby,
indemnify each Recipient, and shall make payment in respect thereof within ten
(10) days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 3.11) payable or paid by such Recipient or required
to be withheld or deducted from a payment to such Recipient, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.  The Borrower
shall, and does hereby, indemnify the Administrative Agent, and shall make
payment in respect thereof within ten (10) days after demand therefor, for any
amount which a Lender for any reason fails to pay indefeasibly to the
Administrative Agent as required pursuant to Section 3.11(c)(ii) below.  To the
extent that the Borrower makes an indemnity payment to the Administrative Agent
pursuant to the preceding sentence (a “Back-Up Indemnity Payment”) on account of
any obligation of any Lender under clauses (y) and (z) of
Section 3.11(c)(ii) below, the Administrative Agent shall (subject to any
internal policy limitations and applicable law and to the extent any such action
is not adverse to the interests of the Administrative Agent (as determined by
the Administrative Agent, in its reasonable discretion)) use reasonable efforts
to exercise its set-off rights described in the last sentence of
Section 3.11(c)(ii) below to collect the applicable Back-Up Indemnity Payment
amount from the applicable Lender (to the extent that (A) such Lender has not
already reimbursed the Administrative Agent for such amounts and (B) the
Administrative Agent shall have received payment in full of all amounts required
under Section 3.11(c)(ii) below with respect to such Lender) and shall pay the
amount so collected (and/or received from the applicable Lender) to the Borrower
net of any reasonable expenses incurred by the Administrative Agent in its
efforts to collect (through set-off or otherwise) such amounts from such
Lender.  Each Lender authorizes the Administrative Agent to effect such set-off
and to make such payment to the Borrower.

 

(ii)                                  Each Lender shall, and does hereby,
severally indemnify, and shall make payment in respect thereof within ten
(10) days after demand therefor, (x) the Administrative Agent against any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(y) the Administrative Agent and the Borrower, as applicable, against any Taxes
attributable to such Lender’s failure to comply with the provisions of
Section 10.6(d) relating to the maintenance of a Participant Register and
(z) the Administrative Agent and the Borrower, as applicable, against any
Excluded Taxes attributable to such Lender, in each case, that are payable or
paid by the Administrative Agent or the Borrower in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be

 

32

--------------------------------------------------------------------------------


 

conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due to the Administrative Agent under this clause (ii).

 

(d)                                 Evidence of Payments.  Upon request by the
Borrower or the Administrative Agent, as the case may be, after any payment of
Taxes by the Borrower or by the Administrative Agent to a Governmental Authority
as provided in this Section 3.11, the Borrower shall deliver to the
Administrative Agent or the Administrative Agent shall deliver to the Borrower,
as the case may be, the original or a certified copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of any return required by
laws to report such payment or other evidence of such payment reasonably
satisfactory to the Borrower or the Administrative Agent, as the case may be.

 

(e)                                  Status of Lenders; Tax Documentation.

 

(i)                                     Any Lender that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Borrower and the Administrative
Agent, at the time or times reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if reasonably requested by the Borrower
or the Administrative Agent, shall deliver such other documentation prescribed
by applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.  Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 3.11(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender (it being
understood that a Lender’s provision of any information that, at the time such
information is being provided, is required by any U.S. federal income tax
withholding form that such Lender is otherwise required to complete pursuant to
this Section 3.11(e), shall not be considered prejudicial to the position of
such Lender).

 

(ii)                                  Without limiting the generality of the
foregoing, in the event that the Borrower is a U.S. Person,

 

(A)                               any Lender that is a U.S. Person shall deliver
to the Borrower and the Administrative Agent on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of IRS Form W-9 certifying that such Lender is exempt
from U.S. federal backup withholding tax;

 

33

--------------------------------------------------------------------------------


 

provided, however, that if the Lender is a disregarded entity for U.S. federal
income tax purposes, it shall provide the appropriate withholding form of its
owner (together with appropriate supporting documentation);

 

(B)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable:

 

(I)                                   in the case of a Foreign Lender claiming
the benefits of an income tax treaty to which the United States is a party
(x) with respect to payments of interest under any Loan Document, executed
originals of IRS Form W-8BEN establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “business profits” or “other income”
article of such tax treaty;

 

(II)                              executed originals of IRS Form W-8ECI;

 

(III)                         in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate substantially in the form of Exhibit K-1 to the effect
that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed originals of IRS Form W-8BEN; or

 

(IV)                          to the extent a Foreign Lender is not the
beneficial owner, executed originals of IRS Form W-8IMY, accompanied by IRS
Form W-8ECI, IRS Form W-8BEN, a U.S. Tax Compliance Certificate substantially in
the form of Exhibit K-2 or Exhibit K-3, IRS Form W-9 certifying that such
beneficial owner is exempt from U.S. federal backup withholding tax, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the

 

34

--------------------------------------------------------------------------------


 

form of Exhibit K-4 on behalf of each such direct and indirect partner;

 

(C)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and

 

(D)                               if a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.  Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

(iii)                               Each Lender agrees that if any form or
certification it previously delivered pursuant to this Section 3.11 expires or
becomes obsolete or inaccurate in any respect, it shall update such form or
certification or promptly notify the Borrower and the Administrative Agent in
writing of its legal inability to do so.

 

(f)                                   Treatment of Certain Refunds.  Unless
required by applicable laws, at no time shall the Administrative Agent have any
obligation to file for or otherwise pursue on behalf of a Lender, or have any
obligation to pay to any Lender, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender.  If any Recipient determines, in its
sole discretion exercised in good faith, that it has received a refund of any
Taxes as to which it has been indemnified by the Borrower or with respect to
which the Borrower has paid additional amounts pursuant to this Section 3.11, it
shall pay to the Borrower an amount equal to such refund (but only to the extent
of indemnity payments made, or additional amounts paid, by the Borrower under
this Section 3.11 with respect

 

35

--------------------------------------------------------------------------------


 

to the Taxes giving rise to such refund), net of all out-of-pocket expenses
(including Taxes) incurred by such Recipient, and without interest (other than
any interest paid by the relevant Governmental Authority with respect to such
refund), provided that the Borrower, upon the request of the Recipient, agrees
to repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the Recipient
in the event the Recipient is required to repay such refund to such Governmental
Authority.  Notwithstanding anything to the contrary in this subsection, in no
event will the applicable Recipient be required to pay any amount to the
Borrower pursuant to this subsection the payment of which would place the
Recipient in a less favorable net after-Tax position than such Recipient would
have been in if the Tax subject to indemnification and giving rise to such
refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid.  This subsection shall not be construed to require any
Recipient to make available its tax returns (or any other information relating
to its taxes that it deems confidential) to the Borrower or any other Person.

 

(g)                                  Additional Amounts.  If the Administrative
Agent or any Lender becomes entitled to claim any additional amounts from the
Borrower pursuant to this Section 3.11, it shall promptly notify the Borrower
(with, in the case of a Lender, a copy to the Administrative Agent) of the event
by reason of which it has become so entitled; provided that additional amounts
shall only be payable by the Borrower under this Section 3.11 if the Borrower
receives written notice from a Lender or the Administrative Agent within nine
(9) months of the Administrative Agent or such Lender first having knowledge of
such additional amounts; provided, however, that if the circumstances giving
rise to such claim have a retroactive effect, then such nine-month period shall
be extended to include the period of such retroactive effect.

 

(h)                                 Survival.  Each party’s obligations under
this Section 3.11 shall survive the resignation or replacement of the
Administrative Agent or any assignment of rights by, or the replacement of, a
Lender.  The agreements in this Section 3.11 shall survive for a period of one
year after the termination of this Agreement and the payment of the Loans and
all other amounts payable hereunder.

 

3.12                        Indemnity.  The Borrower agrees to indemnify each
Lender and to hold each Lender harmless from any loss or expense which such
Lender may sustain or incur as a consequence of (a) default by the Borrower in
making a borrowing of, conversion into or continuation of Eurodollar Loans after
the Borrower has given a notice requesting the same in accordance with the
provisions of this Agreement, (b) default by the Borrower in making any
prepayment after the Borrower has given a notice thereof in accordance with the
provisions of this Agreement or (c) the making of a prepayment of Eurodollar
Loans on a day which is not the last day of an Interest Period with respect
thereto.  Such indemnity shall be limited to an amount equal to the excess, if
any, of (i) the amount of interest which would have accrued on the amount so
prepaid, or not so prepaid, borrowed, converted or continued, for the period
from the date of such prepayment or of such failure to prepay, borrow, convert
or continue to the last day of such Interest Period (or, in the case of a
failure to borrow, convert or continue, the Interest Period that would have
commenced on the date of such failure) in each case at the applicable rate of
interest

 

36

--------------------------------------------------------------------------------


 

for such Loans provided for herein (excluding the Applicable Margin included
therein, if any) over (ii) the amount of interest (as reasonably determined by
such Lender) which would have accrued to such Lender on such amount by placing
such amount on deposit for a comparable period with leading banks in the
interbank eurodollar market.  This covenant shall survive the termination of
this Agreement and the payment of the Loans and all other amounts payable
hereunder.

 

3.13                        Change of Lending Office.  Each Lender agrees that
if it makes any demand for payment under Section 3.10, or requires the Borrower
to pay any Indemnified Taxes, or if any adoption or change of the type described
in Section 3.9 shall occur with respect to it, it will use reasonable efforts
(consistent with its internal policy and legal and regulatory restrictions and
so long as such efforts would not be unreasonably disadvantageous to it, as
determined in its reasonable sole discretion) to designate a different Lending
Office if the making of such a designation would reduce or obviate the need for
the Borrower to make payments under Section 3.10 or 3.11, or would eliminate or
reduce the effect of any adoption or change described in Section 3.9.

 

3.14                        Replacement of Lenders.  (a)  If any Lender
(i) makes any demand for payment under Section 3.10 or requires the Borrower to
pay any Indemnified Taxes, and, in each case, such Lender has declined or is
unable to designate a different Lending Office in accordance with Section 3.13,
(ii) becomes subject to an event described in Section 3.9 and such Lender has
declined or is unable to designate a different Lending Office in accordance with
Section 3.13, (iii) does not consent to a proposed amendment or supplement to,
or waiver of or other modification of, this Agreement that (A) requires the
approval of all Lenders (or all affected Lenders) and (B) has been approved by
the Required Lenders, or (iv) is a Defaulting Lender, then the Borrower may, at
its sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 10.6), all of its interests, rights (other than its
existing rights to payments pursuant to Sections 3.10 and 3.11) and obligations
under this Agreement and the related Loan Documents to an Eligible Assignee that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment), provided that:

 

(1)  the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 10.6(b)(iv);

 

(2)  such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.12) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);

 

(3)  in the case of any such assignment resulting from a demand for payment
under Section 3.10 or 3.11, such assignment will result in a reduction in such
compensation or payments thereafter;

 

37

--------------------------------------------------------------------------------


 

(4)  the Borrower may not require any Lender to make such assignment pursuant to
clause (iii) above unless (I) all other Lenders that did not consent to the
relevant amendment, supplement, waiver or modification are concurrently required
to assign all of their interests, rights and obligations hereunder and (II) all
such applicable Eligible Assignees shall have consented to the relevant
amendment, supplement, waiver or modification; and

 

(5)  such assignment does not conflict with applicable laws.

 

(b)                                 A Lender shall not be required to make any
assignment and delegation pursuant to this Section 3.14 if, prior thereto (as a
result of a waiver by such Lender or otherwise), the circumstances entitling the
Borrower to require such assignment and delegation cease to apply.

 

3.15                        Defaulting Lenders.

 

(a)                                 Adjustments.  Notwithstanding anything to
the contrary contained in this Agreement, if any Lender becomes a Defaulting
Lender, then, until such time as that Lender is no longer a Defaulting Lender,
to the extent permitted by applicable law:

 

(i)                                     Waivers and Amendments.  Such Defaulting
Lender’s right to approve or disapprove any amendment, waiver or consent with
respect to this Agreement shall be restricted as set forth in the definition of
“Required Lenders” and Section 10.1.

 

(ii)                                  Defaulting Lender Waterfall.  Any payment
of principal, interest, fees or other amounts received by the Administrative
Agent for the account of such Defaulting Lender (whether voluntary or mandatory,
at maturity, pursuant to Section 8 or otherwise) or received by the
Administrative Agent from a Defaulting Lender pursuant to Section 10.7(b), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by such Defaulting
Lender to the Administrative Agent hereunder; second, as the Borrower may
request (so long as no Default or Event of Default exists), to the funding of
any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; third, to the payment of any amounts owing to the Lenders
as a result of any judgment of a court of competent jurisdiction obtained by any
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; fourth, so long as no Default or
Event of Default exists, to the payment of any amounts owing to the Borrower as
a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and fifth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction.  Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender pursuant
to this Section 3.15(a)(ii) shall be deemed paid to and redirected by such
Defaulting Lender, and each Lender irrevocably consents hereto.

 

(b)                                 Defaulting Lender Cure.  If the Borrower and
the Administrative Agent agree in writing that a Defaulting Lender is no longer
a Defaulting Lender, the

 

38

--------------------------------------------------------------------------------


 

Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein, that Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while that Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

 

 

SECTION 4.                        
REPRESENTATIONS AND WARRANTIES

 

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans, the Borrower hereby represents and warrants to the
Administrative Agent and each Lender that:

 

4.1                               Financial Condition.  The Borrower has
heretofore furnished to each Lender copies of the audited consolidated balance
sheet of the Borrower and its consolidated Subsidiaries as at December 31, 2013
and the related audited consolidated statements of income and of cash flows for
the fiscal year ended on such date, audited by PricewaterhouseCoopers LLP (the
“Financial Statements”).  The Financial Statements present fairly, in all
material respects, the consolidated financial condition of the Borrower and its
consolidated Subsidiaries as at December 31, 2013 and present fairly, in all
material respects, the consolidated results of their operations and their
consolidated cash flows for the fiscal year then ended.  The Financial
Statements, including the related schedules and notes thereto, have been
prepared in accordance with GAAP applied consistently throughout the period
involved. Except as set forth on Schedule 4.1, neither the Borrower nor any
consolidated Subsidiary had, at December 31, 2013 or at the date hereof, any
material liability, contingent or otherwise, which is not reflected in the
foregoing statements or in the notes thereto.  Except as set forth on Schedule
4.1, during the period from December 31, 2013 through the date hereof there has
been no sale, transfer or other disposition by the Borrower or any of its
consolidated Subsidiaries of any material part of its business or property and
no purchase or other acquisition of any business or property (including any
capital stock of any other Person) material in relation to the consolidated
financial condition of the Borrower and its consolidated Subsidiaries as of
December 31, 2013.

 

4.2                               No Change.  Since December 31, 2013, except as
set forth in the Financial Statements and except as set forth on Schedule 4.2,
there has been no development or event which has had or could have a Material
Adverse Effect.

 

4.3                               Existence; Compliance with Law.  The Borrower
(a) is duly organized, validly existing and in good standing under the laws of
the jurisdiction of its organization, (b) has the power and authority, and the
legal right, to own and operate its material properties, to lease the material
properties it operates as lessee and to conduct the businesses in which it is
currently engaged, (c) is duly qualified as a foreign corporation, partnership
or limited liability company, as applicable, and in good standing under the laws
of each jurisdiction where its ownership, lease or operation of property or the
conduct of its business requires such qualification except where the failure to
be so qualified or in good standing would not have a Material Adverse Effect and

 

39

--------------------------------------------------------------------------------


 

(d) is in compliance with its certificate of incorporation and by-laws or other
similar organizational or governing documents and with all Requirements of Law
except to the extent that the failure to comply therewith could not, in the
aggregate, have a Material Adverse Effect.

 

4.4                               Power; Authorization; Enforceable
Obligations.  The Borrower has the corporate or other organizational power and
authority, and the legal right, to make, deliver and perform the Loan Documents
to which it is a party and has taken all necessary corporate or other
organizational action to authorize the execution, delivery and performance of
the Loan Documents to which it is a party.  The Borrower has the corporate power
and authority, and the legal right to borrow hereunder and has taken all
necessary corporate action to authorize such borrowings on the terms and
conditions of this Agreement and any Notes.  No consent or authorization of,
filing with, notice to or other act by or in respect of any Governmental
Authority or any other Person is required in connection with the borrowings
hereunder or with the execution, delivery, performance, validity or
enforceability of any Loan Documents against the Borrower, to which it is a
party.  This Agreement has been, and each other Loan Document to which the
Borrower is a party will be when delivered, duly executed and delivered by the
Borrower.  This Agreement constitutes, and each other Loan Document when
delivered will constitute, a legal, valid and binding obligation of the
Borrower, enforceable against the Borrower in accordance with its terms, except
as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other laws relating to or affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law).

 

4.5                               No Legal Bar.  The execution, delivery and
performance by the Borrower of each Loan Document, the borrowings hereunder and
the use of the proceeds thereof will not violate its certificate of
incorporation or by-laws, Requirement of Law or Contractual Obligation
applicable to the Borrower or any of its Subsidiaries, except for such
violations of Requirements of Law or Contractual Obligations which could not,
singly or in the aggregate, reasonably be expected to have a Material Adverse
Effect, and will not result in, or require, the creation or imposition of any
Lien on any of the properties or revenues of the Borrower pursuant to any such
certificate of incorporation, by-laws, Requirement of Law or Contractual
Obligation, except pursuant to this Agreement and the other Loan Documents.

 

4.6                               No Material Litigation.  No litigation,
investigation or proceeding of or before any arbitrator or Governmental
Authority is pending or, to the knowledge of the Borrower, threatened by or
against the Borrower or any Subsidiary or against any of its or their respective
properties or revenues which could reasonably be expected to have a Material
Adverse Effect.

 

4.7                               No Default.  Neither the Borrower nor any
Subsidiary is in default under or with respect to any of its Contractual
Obligations in any respect which could reasonably be expected to have a Material
Adverse Effect.  No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.

 

4.8                               Ownership of Property; Liens.  The Borrower
has good record and marketable title in fee simple to, or a valid leasehold
interest in, all its material real property, and good title to, or a valid
leasehold interest in, all its other material property, in each case except for
minor

 

40

--------------------------------------------------------------------------------


 

defects in title that do not materially interfere with its ability to conduct
its business or utilize such assets for their intended purposes, and none of
such property is subject to any Lien except as permitted by Section 7.3.

 

4.9                               Taxes.  Each of the Borrower and each
Subsidiary has filed or caused to be filed all material tax returns which, to
the knowledge of the Borrower, are required to be filed or has timely filed a
request for an extension of such filing and has paid all taxes shown to be due
and payable on said returns or extension requests or on any assessments made
against it or any of its property and, except as set forth on Schedule 4.9, all
other taxes, fees or other charges imposed on it or any of its property by any
Governmental Authority (except, in each case, to the extent the amount or
validity thereof is currently being contested in good faith by appropriate
proceedings and with respect to which reserves in conformity with GAAP have been
provided on the books of the Borrower and as to any of which the failure to pay
would not have a Material Adverse Effect).

 

4.10                        Federal Regulations.  (a)  “Margin stock” (within
the meaning of Regulation U) constitutes less than 25% of the value of those
assets of the Borrower and its Subsidiaries which are subject to any limitation
on sale or pledge or any similar restriction hereunder.  If requested by any
Lender or the Administrative Agent, the Borrower will furnish to the
Administrative Agent and each Lender a statement to the foregoing effect in
conformity with the requirements of FR Form U-1 referred to in Regulation U.

 

(b)                                 The Borrower is not subject to regulation
under any Federal or State statute or regulation (other than Regulation X of the
FRB) which limits its ability to incur Indebtedness.

 

4.11                        ERISA.

 

(a)                                 Each Plan is in compliance with the
applicable provisions of ERISA, the Code and other Federal or state laws, except
such noncompliance that could not reasonably be expected to have a Material
Adverse Effect.

 

(b)                                 There are no pending or, to the best
knowledge of the Borrower, threatened claims, actions or lawsuits, or action by
any Governmental Authority, with respect to any Plan that  could reasonably be
expected to have a Material Adverse Effect.

 

(c)                                  (i) Except as would not give rise to a
Material Adverse Effect, no ERISA Event has occurred, and neither the Borrower
nor any ERISA Affiliate is aware of any fact, event or circumstance that could
reasonably be expected to constitute or result in an ERISA Event with respect to
any Pension Plan; (ii) the Borrower and each ERISA Affiliate has met all
applicable requirements under the Pension Funding Rules in respect of each
Pension Plan, and no waiver of the minimum funding standards under the Pension
Funding Rules has been applied for or obtained; (iii) as of the most recent
valuation date for any Pension Plan, the funding target attainment percentage
(as defined in Section 430(d)(2) of the Code) is 60% or higher and neither the
Borrower nor any ERISA Affiliate knows of any facts or circumstances that could
reasonably be expected to cause the funding target attainment percentage for any
such plan to drop below 60% as of the most recent valuation date; (iv) neither
the Borrower nor any ERISA Affiliate has incurred any liability to the PBGC
other than for the payment of premiums, and there are no

 

41

--------------------------------------------------------------------------------


 

premium payments which have become due that are unpaid; (v) neither the Borrower
nor any ERISA Affiliate has engaged in a transaction that could be subject to
Section 4069 or Section 4212(c) of ERISA; and (vi) no Pension Plan has been
terminated by the plan administrator thereof nor by the PBGC, and no event or
circumstance has occurred or exists that could reasonably be expected to cause
the PBGC to institute proceedings under Title IV of ERISA to terminate any
Pension Plan.

 

4.12                        Investment Company Act; Investment Advisers Act. 
(a)  Neither the Borrower nor any Subsidiary of the Borrower is, or after giving
effect to any Acquisition will be, an “investment company” within the meaning of
the Investment Company Act.

 

(b)                                 Each Subsidiary and each other Investment
Firm is, to the extent required thereby, duly registered as an investment
adviser under the Investment Advisers Act, except to the extent the failure to
be so registered could not reasonably be expected to have a Material Adverse
Effect.  On the date hereof, the Borrower is not an “investment adviser” within
the meaning of the Investment Advisers Act.  Each Fund which is sponsored by any
Subsidiary or other Investment Firm and which is required to be registered as an
“investment company” under the Investment Company Act is duly registered as such
thereunder, except to the extent the failure to be so registered could not
reasonably be expected to have a Material Adverse Effect.

 

(c)                                  The Borrower is not required to be
registered as a broker-dealer under the Securities Acts (and each Subsidiary and
other Investment Firm required to be so registered is so duly registered, except
to the extent the failure to be so registered could not reasonably be expected
to have a Material Adverse Effect).

 

(d)                                 Each of the Borrower, each Subsidiary and
each other Investment Firm is duly registered, licensed or qualified as an
investment adviser or broker-dealer in each State of the United States where the
conduct of its business requires such registration, licensing or qualification
and is in compliance in all material respects with all Federal and State laws
requiring such registration, licensing or qualification, except to the extent
the failure to be so registered, licensed or qualified or to be in such
compliance will not have, in the case of Federal laws, or could not reasonably
be expected to have, in the case of State laws, a Material Adverse Effect.

 

4.13                        Subsidiaries and Other Ownership Interests.  The
Subsidiaries listed on Schedule 4.13 constitute the only Subsidiaries of the
Borrower as at the date hereof.  As at the date hereof, (a) the Borrower has,
directly or indirectly, an equity or other ownership interest in each Investment
Firm and each other Person listed on Schedule 4.13 and (b) other than as set
forth on Schedule 4.13, the Borrower has no equity or other ownership interest,
directly or indirectly, in any other Person, other than indirect equity or other
ownership interests in Funds.

 

4.14                        Use of Proceeds.  The proceeds of the Loans may be
used by the Borrower solely (a) to pay fees and expenses incurred in connection
with the execution and delivery of the Loan Documents, (b) to refinance
Indebtedness of the Borrower under the Revolving Credit Agreement, (c) for
working capital, capital expenditures and other general corporate purposes,
(d) to make Acquisitions and other investments (including acquisitions of
additional Capital Stock in Subsidiaries and Affiliates of the Borrower), (e) to
purchase, repay or redeem any debt

 

42

--------------------------------------------------------------------------------


 

or equity of the Borrower or any Subsidiary so long as such purchase, repayment
or redemption is not prohibited by any other provision of this Agreement and
(f) to pay fees and expenses to be incurred in connection with the foregoing.

 

4.15                        Accuracy and Completeness of Information.  To the
best of the Borrower’s knowledge, the documents furnished and the statements
made in writing to the Lenders by or on behalf of the Borrower in connection
with the negotiation, preparation or execution of this Agreement or any of the
other Loan Documents, taken as a whole, do not contain any untrue statement of
fact material to the credit worthiness of the Borrower or omit to state any such
material fact necessary in order to make the statements contained therein not
misleading under the circumstances in which such statements were made, in either
case which has not been corrected, supplemented or remedied by subsequent
documents furnished or statements made in writing to the Lenders prior to the
date hereof.

 

4.16                        OFAC.  Neither the Borrower, nor any of its
Subsidiaries, nor, to the knowledge of the Borrower, any director, officer,
employee, agent, affiliate or representative of the Borrower or any of its
Subsidiaries, is an individual or entity currently the subject of any Sanctions,
nor is the Borrower or any Subsidiary located, organized or resident in a
Designated Jurisdiction.

 

SECTION 5.                        
CONDITIONS PRECEDENT

 

5.1                               Conditions to Initial Loans.  The obligation
of each Lender to make its initial Loans hereunder is subject to the
satisfaction of the following conditions precedent:

 

(a)                                 Loan Documents.  The Administrative Agent
shall have received this Agreement, signed by a Responsible Officer of the
Borrower and each Lender.

 

(b)                                 [Reserved].

 

(c)                                  Notes.  The Administrative Agent shall have
received, for the account of each Lender that has requested the same, a Note
made by the Borrower conforming to the requirements of this Agreement, signed by
a Responsible Officer of the Borrower.

 

(d)                                 Borrower Certificate.  The Administrative
Agent shall have received a certificate of the Borrower, dated the Closing Date,
substantially in the form of Exhibit B, with appropriate insertions and
attachments, signed by a Responsible Officer.

 

(e)                                  Corporate Proceedings of the Borrower.  The
Administrative Agent shall have received a copy of resolutions, in form and
substance reasonably satisfactory to the Administrative Agent, of the Board of
Directors of the Borrower authorizing (i) the execution, delivery and
performance of the Loan Documents to which it is a party, and (ii) the
borrowings contemplated hereunder, in each case certified by the Secretary or an
Assistant Secretary or other Responsible Officer of the Borrower as of the
Closing Date, which certificate shall be in form and substance reasonably
satisfactory to the Administrative Agent and shall state that the resolutions
thereby certified have not been amended, modified, revoked or rescinded.

 

43

--------------------------------------------------------------------------------


 

(f)                                   Incumbency Certificate.  The
Administrative Agent shall have received a certificate of the Borrower, dated
the Closing Date, as to the incumbency and signatures of the Responsible
Officers of the Borrower signing any Loan Document, reasonably satisfactory in
form and substance to the Administrative Agent, signed by the Secretary or any
Assistant Secretary and any other Responsible Officer of the Borrower.

 

(g)                                  Corporate Documents.  The Administrative
Agent shall have received true and complete copies of the certificate of
incorporation and by-laws of the Borrower, certified as of the Closing Date as
complete and correct copies thereof by the Secretary or an Assistant Secretary
or other Responsible Officer of the Borrower.

 

(h)                                 Fees.  All fees payable by the Borrower to
the Administrative Agent, the Arrangers and any Lender on or prior to the
Closing Date pursuant to this Agreement or pursuant to the Fee Letters shall
have been paid in full, in each case in the amounts and on the dates set forth
herein or therein.

 

(i)                                     Attorney Costs.  The Administrative
Agent shall have received evidence of payment or reimbursement by the Borrower
of all Attorney Costs of the Administrative Agent to the extent invoiced at
least two (2) Business Days prior to the Closing Date, plus such additional
amounts of Attorney Costs as shall constitute the Administrative Agent’s
reasonable estimate of Attorney Costs incurred or to be incurred by it through
the closing proceedings (provided that such estimate shall not thereafter
preclude a final settling of accounts between the Borrower and the
Administrative Agent).

 

(j)                                    Legal Opinion.  The Administrative Agent
shall have received the legal opinion of Ropes & Gray LLP, counsel to the
Borrower, substantially in the form of Exhibit C.  Such legal opinion shall
cover such other matters incident to the transactions contemplated by this
Agreement as the Administrative Agent may reasonably require.

 

(k)                                 Lien Searches.  The Administrative Agent
shall have received the results of a recent search, by a Person satisfactory to
the Administrative Agent, of Uniform Commercial Code lien filings which may have
been filed with respect to personal property of the Borrower and the results of
such search shall be reasonably satisfactory to the Administrative Agent.

 

(l)                                     No Default, etc.  The conditions
precedent to the making of a Loan set forth in Section 5.2(a) and (b) shall be
satisfied.

 

Without limiting the generality of the provisions of the last paragraph of
Section 9.3, for purposes of determining compliance with the conditions
specified in this Section 5.1, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

 

5.2                               Conditions to Each Loan.  The agreement of
each Lender to make any Loan (excluding any repricing or conversion of any then
outstanding Loan) is subject to the satisfaction of the following conditions
precedent:

 

44

--------------------------------------------------------------------------------


 

(a)                                 Representations and Warranties.  Each
representation and warranty made by the Borrower in or pursuant to the Loan
Documents shall be true and correct in all material respects on and as of such
date as if made on and as of such date; provided that (i) representations and
warranties made with reference to a specific date shall remain true and correct
in all material respects as of such date only and (ii) representations and
warranties shall not be required to remain true to the extent changes have
resulted from actions permitted hereunder.

 

(b)                                 No Default.  No Default shall have occurred
and be continuing on such date or after giving effect to the Loans requested to
be made on such date.

 

(c)                                  Notice of Borrowing.  The Administrative
Agent shall have received a notice of borrowing in the form of Exhibit H.

 

Each borrowing by the Borrower hereunder shall constitute a representation and
warranty by the Borrower as of the date thereof that the conditions contained in
this Section 5.2 have been satisfied.

 

SECTION 6.                        
AFFIRMATIVE COVENANTS

 

The Borrower hereby agrees that, so long as the Commitments remain in effect or
any amount is owing to any Lender or the Administrative Agent hereunder or under
any other Loan Document, the Borrower shall and (except in the case of delivery
of financial information, reports and notices) shall cause each of its
Subsidiaries to:

 

6.1                               Financial Statements.  Furnish to the
Administrative Agent (which shall promptly furnish to the Lenders):

 

(a)                                 as soon as available, but in any event
within 90 days after the end of each fiscal year, copies of the audited
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such year and the related consolidated statements of income and consolidated
statements of retained earnings and of cash flows for such year and the
unaudited consolidating balance sheet and statements of income for such year,
setting forth in each case in comparative form the figures for the previous year
and, in the case of the consolidated statements only, reported on without a
“going concern” or like qualification or exception, or qualification arising out
of the scope of the audit, by PricewaterhouseCoopers LLP or other independent
certified public accountants of nationally recognized standing; and

 

(b)                                 as soon as available, but in any event not
later than 45 days after the end of each of the first three quarterly periods of
each fiscal year, copies of the unaudited consolidated and consolidating balance
sheets of the Borrower and its Subsidiaries as at the end of such quarter and
the related unaudited consolidated and consolidating statements of income and
retained earnings and of cash flows for such quarter and the portion of the
fiscal year through the end of such quarter, setting forth in each case in
comparative form the figures for the previous year, certified by a Responsible
Officer as being fairly stated in all material respects (subject to normal
year-end audit adjustments).

 

All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the

 

45

--------------------------------------------------------------------------------


 

periods reflected therein and with prior periods (subject, in the case of
interim financial statements, to year-end adjustments and the absence of
footnotes).

 

6.2                               Certificates; Other Information.  Furnish to
the Administrative Agent (which shall promptly furnish to the Lenders):

 

(a)                                 [reserved];

 

(b)                                 concurrently with the delivery of the
financial statements referred to in Sections 6.1(a) and (b), (i) a duly
completed Compliance Certificate, completed as of the end of the most recent
fiscal quarter and signed by a Responsible Officer (A) stating that, to the best
of such Responsible Officer’s knowledge, no Default exists, except as specified
in such certificate; (B) containing a computation of each of the financial
ratios and restrictions set forth in Section 7.1; (C) containing a calculation
of Total Indebtedness less the aggregate amount of cash and Cash Equivalents
permitted to be deducted therefrom pursuant to the definition of the “Leverage
Ratio”; (D) describing in reasonable detail any material change in accounting
policies or financial reporting practices by the Borrower or any Subsidiary;
(E) describing in reasonable detail any material deferral or waiver by Borrower
or its Subsidiaries of any payment under a Revenue Sharing Agreement with
respect to any entity in which the Borrower or any Subsidiary has a minority
interest; and (F) containing such other information as may reasonably be
requested by the Administrative Agent; and (ii) a listing for each Investment
Firm of its aggregate assets under management as of the end of the period
covered by such financial statements (which delivery may, unless the
Administrative Agent, or a Lender requests executed originals, be by electronic
communication including fax or email and shall be deemed to be an original
authentic counterpart thereof for all purposes);

 

(c)                                  within five (5) days after the same are
filed, notice of all filings with the SEC;

 

(d)                                 within five (5) Business Days after the
consummation of any Acquisition of a new Investment Firm for which more than
$300,000,000 in aggregate consideration was paid (including any non-cash
consideration), (A) copies of the most recent audited (and, if later, or, if
audited statements are not available, unaudited) financial statements of the
Investment Firm which is the subject of such Acquisition, (B) copies of the
purchase agreement or other acquisition document (including any Revenue Sharing
Agreement) executed or to be executed by the Borrower or any Subsidiary in
connection with such Acquisition, and (C) pro forma calculations, indicating
compliance on a pro forma basis (as of the end of the most recently ended period
of four consecutive fiscal quarters of the Borrower, giving pro forma effect to
such Acquisition as of the first day of such period) with the financial
covenants set forth in Section 7.1;

 

(e)                                  concurrently with the delivery of the
financial statements referred to in Sections 6.1(a) and (b) (together with a
Compliance Certificate required pursuant to Section 6.2(b)), notice of (i) the
consummation of any Acquisition for which less than $300,000,000 (but greater
than $150,000,000) in aggregate consideration was paid (including any non-cash
consideration) accompanied by (A) copies of the most recent audited (and, if
later, or, if audited statements are not available, unaudited) financial
statements of the Investment Firm which is the subject of such Acquisition and
(B) copies of the purchase agreement or other acquisition document (including

 

46

--------------------------------------------------------------------------------


 

any Revenue Sharing Agreement) executed or to be executed by the Borrower or any
Subsidiary in connection with such Acquisition; and (ii) the creation or
acquisition of any Subsidiary (other than a shell Subsidiary created only to
hold a name, but that is not yet capitalized or conducting business operations
or owning material assets);

 

(f)                                   concurrently with the delivery of the
financial statements referred to in Sections 6.1(a) and (b), notice of the
consummation of any Acquisition of additional Capital Stock of an existing
Investment Firm during the most recently ended fiscal quarter; and

 

(g)                                  promptly, such additional financial and
other information and documents (including a copy of any debt instrument,
security agreement or other material contract to which the Borrower or any
Subsidiary may be party) as any Lender may, through the Administrative Agent,
from time to time reasonably request.

 

Documents required to be delivered pursuant to Section 6.1(a) or (b) (to the
extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Borrower posts such documents,
or provides a link thereto, on the Borrower’s website on the Internet at the
website address listed on Schedule 10.2; (ii) on which such documents are posted
on the Borrower’s behalf on an Internet or intranet website, if any, to which
each Lender and the Administrative Agent have access (whether a commercial,
third-party website or a website sponsored by the Administrative Agent); or
(iii) on which such documents are filed with the SEC; provided that the Borrower
(or any third party service provider authorized by the Borrower) shall notify
(which may be by facsimile or electronic mail (including, without limitation,
automatic electronic mail by any such authorized service provider)) the
Administrative Agent of the posting of any such documents that are filed with
the SEC.  Except for such Compliance Certificates, the Administrative Agent
shall have no obligation to request the delivery of or to maintain paper copies
of the documents referred to above, and in any event shall have no
responsibility to monitor compliance by the Borrower with any such request by
any Lender for delivery, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.

 

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers may, but shall not be obligated to, make available to the Lenders
materials and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on Debt
Domain, IntraLinks, Syndtrak or another similar electronic system (the
“Platform”) and (b) certain of the Lenders (each, a “Public Lender”) may have
personnel who do not wish to receive material non-public information with
respect to the Borrower or its Affiliates, or the securities of any of the
foregoing, and who may be engaged in investment and other market-related
activities with respect to such securities.  The Borrower hereby agrees that so
long as the Borrower is the issuer of any outstanding debt or equity securities
that are registered with the SEC or is actively contemplating issuing any such
securities (w) all Borrower Materials that are to be made available to Public
Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a minimum,
shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof; (x) by marking Borrower Materials “PUBLIC,” the Borrower shall be
deemed to have authorized the Administrative Agent, the Arrangers and the
Lenders to treat such Borrower Materials as not containing any

 

47

--------------------------------------------------------------------------------


 

material non-public information with respect to the Borrower or its securities
for purposes of United States Federal and state securities laws (provided that
to the extent such Borrower Materials constitute information subject to the
confidentiality provisions in Section 10.15, they shall be treated as set forth
in Section 10.15); (y) all Borrower Materials marked “PUBLIC” are permitted to
be made available through a portion of the Platform designated “Public
Investor;” and (z) the Administrative Agent and the Arrangers shall be entitled
to treat any Borrower Materials that are not marked “PUBLIC” as being suitable
only for posting on a portion of the Platform not designated “Public Investor.” 
Notwithstanding the foregoing, the Borrower shall be under no obligation to mark
any Borrower Materials “PUBLIC.”

 

6.3                               Payment of Obligations.  Pay, discharge or
otherwise satisfy at or before maturity or before they become delinquent, as the
case may be, all its obligations of whatever nature (including taxes and other
governmental levies) that are material to the Borrower and its Subsidiaries on a
consolidated basis, except (a) where the amount or validity thereof is currently
being contested in good faith by appropriate actions and reserves in conformity
with GAAP with respect thereto have been provided on the books of the Borrower
or the applicable Subsidiary, as the case may be, and (b) where the failure to
do so could not reasonably be expected to have a Material Adverse Effect.

 

6.4                               Conduct of Business and Maintenance of
Existence.  (a)  Continue to engage in business of the same general type as now
conducted and purported to be conducted by it and activities reasonably related
or complementary thereto; (b) preserve, renew and keep in full force and effect
its corporate existence and take all reasonable action to maintain all rights,
registrations, licenses, privileges and franchises necessary or desirable in the
normal conduct of its business (including all such registrations under the
Investment Advisers Act and all material investment advisory agreements,
distribution agreements and shareholding and other administrative servicing
contracts), except, in the case of this clause (b), (i) as otherwise permitted
by Section 7.4 and (ii) for failures that individually and in the aggregate
could not reasonably be expected to have a Material Adverse Effect; and
(c) comply, and to the extent reasonably within its control, cause each
Investment Firm and Fund (which is sponsored by an Investment Firm) to comply,
with all Contractual Obligations and Requirements of Law except to the extent
that failure to comply therewith could not, in the aggregate, reasonably be
expected to have a Material Adverse Effect.

 

6.5                               Maintenance of Property; Insurance.  Keep all
property useful and necessary in its business in good working order and
condition, except where the failure to do so would not reasonably be expected to
have a Material Adverse Effect; maintain with financially sound and reputable
insurance companies insurance on its property in at least such amounts and
against at least such risks as are usually insured against in the same general
area by companies engaged in the same or a similar business, except where the
failure to do so would not reasonably be expected to have a Material Adverse
Effect, and furnish to the Administrative Agent, upon request, full information
as to the insurance carried.

 

6.6                               Inspection of Property; Books and Records;
Discussions.  Keep proper books of records and account in which full, true and
correct entries, in all material respects in conformity with all Requirements of
Law and sufficient to permit the preparation of financial statements in
accordance with GAAP, shall be made of all dealings and transactions in relation
to its business

 

48

--------------------------------------------------------------------------------


 

and activities, except, in the case of Requirements of Law, where the failure to
do so could not reasonably be expected to have a Material Adverse Effect; and
permit representatives of the Administrative Agent or any Lender to visit and
inspect any of its properties and examine and make abstracts from any of its
books and records at any reasonable time and as often as may reasonably be
desired and upon at least three (3) days prior notice or such lesser period of
time as may be acceptable to the Borrower or the relevant Subsidiary, as the
case may be, and to discuss the business, operations, properties and financial
and other condition of the Borrower and its Subsidiaries with officers and
employees of the Borrower and its Subsidiaries and with its independent
certified public accountants (provided that, with respect to Subsidiaries, other
than during the existence of a Default, the Borrower shall have complied with
this obligation if it shall have used its commercially reasonable efforts to
cause its Subsidiaries to allow the Administrative Agent and/or the applicable
Lender pursuant to the foregoing terms and conditions to visit and inspect the
properties of such Subsidiaries and examine and make abstracts from any of the
books and records of such Subsidiaries and to discuss the business, operations,
properties and financial and other condition of such Subsidiaries with officers
and employees of such Subsidiaries and with their independent certified public
accountants); provided that, excluding any such visits and inspections during
the continuation of an Event of Default, only the Administrative Agent on behalf
of the Lenders may exercise rights of the Administrative Agent and the Lenders
under this Section 6.6.  Notwithstanding anything to the contrary in this
Section 6.6, none of the Borrower or any of the Subsidiaries will be required to
disclose, permit the inspection, examination or making copies or abstracts of,
or discussion of, any document, information or other matter that (i) constitutes
non-financial trade secrets or non-financial proprietary information, (ii) in
respect of which disclosure to the Administrative Agent or any Lender (or their
respective representatives or contractors) is prohibited by Requirements of Law
or any binding agreement or (iii) is subject to attorney-client or similar
privilege or constitutes attorney work product.

 

6.7                               Notices.  Promptly after obtaining knowledge
thereof, notify the Administrative Agent and each Lender of:

 

(a)                                 the occurrence of any Default;

 

(b)                                 any (i) default or event of default under
any Contractual Obligation of the Borrower or any Subsidiary or (ii) litigation,
proceeding or, if known to the Borrower, investigation which may exist at any
time between the Borrower or any Subsidiary and any Governmental Authority,
which in either case, could reasonably be expected to have a Material Adverse
Effect;

 

(c)                                  any litigation or proceeding affecting the
Borrower or any Subsidiary or any “affiliated person” of the Borrower or any
Subsidiary within the meaning of the Investment Company Act in which (i) the
amount involved is $15,000,000 or more and not covered by insurance or
(ii) injunctive or similar relief is sought and which, in the case of this
clause (ii), could reasonably be expected to have a Material Adverse Effect;

 

(d)                                 the occurrence of any ERISA Event;

 

49

--------------------------------------------------------------------------------


 

(e)                                  any suspension or termination of the
registration of any Subsidiary or other Investment Firm as an investment adviser
under the Investment Advisers Act, or of any registration as a broker-dealer
under the Securities Acts or under any applicable state statute which is
material to the business thereof;

 

(f)                                   any event which could reasonably be
expected to have a Material Adverse Effect; and

 

(g)                                  any public announcement by any Rating
Agency of a change in its rating of the Borrower’s non-credit-enhanced, senior
unsecured long-term debt.

 

Each notice pursuant to this Section 6.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the Borrower proposes to take with respect
thereto, if any.

 

SECTION 7.                        
NEGATIVE COVENANTS

 

The Borrower hereby agrees that, from and after the Closing Date and so long as
the Commitments remain in effect or any amount is owing to any Lender or the
Administrative Agent hereunder or under any other Loan Document, the Borrower
shall not directly or indirectly:

 

7.1                               Financial Condition Covenants.

 

(a)                                 Interest Coverage Ratio.  Permit the ratio
of (i) Consolidated EBITDA to (ii) Consolidated Interest Expense for any
Computation Period to be less than 3.00 to 1.00.

 

(b)                                 Leverage Ratio.  Permit the Leverage Ratio
to exceed 3.00 to 1.00 as of the last day of any Computation Period.

 

7.2                               Limitation on Priority Debt.  Permit any
Subsidiary to create, incur, assume or suffer to exist any Indebtedness (other
than Excluded Intercompany Indebtedness), unless the aggregate amount (at any
time outstanding) of (x) such Indebtedness, taken together with all other
Indebtedness of Subsidiaries (other than Excluded Intercompany Indebtedness)
plus (y) all Indebtedness of the Borrower secured by any Lien incurred by the
Borrower (other than Liens, if any, securing the Obligations) does not at any
time exceed $250,000,000.

 

7.3                               Limitation on Liens.  Create, incur, assume or
suffer to exist any Lien upon any of the Borrower’s property, assets or
revenues, whether now owned or hereafter acquired, except for:

 

(a)                                 Liens for taxes, assessments and other
governmental charges not yet due or which are being contested in good faith by
appropriate proceedings; provided that adequate reserves with respect thereto
are maintained on the books of the Borrower in conformity with GAAP;

 

50

--------------------------------------------------------------------------------


 

(b)                                 carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s or other like Liens arising in the ordinary course of
business which are not overdue for a period of more than sixty (60) days or
which are being contested in good faith by appropriate proceedings;

 

(c)                                  pledges or deposits in connection with
workers’ compensation, unemployment insurance and other social security
legislation;

 

(d)                                 deposits to secure the performance of bids,
trade contracts (other than for borrowed money), leases, statutory obligations,
surety and appeal bonds, performance bonds and other obligations of a like
nature incurred in the ordinary course of business;

 

(e)                                  easements, rights-of-way, restrictions and
other similar encumbrances incurred in the ordinary course of business which, in
the aggregate, are not substantial in amount and which do not in any case
materially detract from the value of the property subject thereto or materially
interfere with the ordinary conduct of the business of the Borrower;

 

(f)                                   Liens arising by reason of any judgment,
decree or order of any court or other Governmental Authority, (i) if appropriate
legal proceedings which have been initiated for the review of such judgment,
decree or order are being diligently prosecuted and shall not have been finally
terminated or the period within which such proceedings may be initiated shall
not have expired or (ii) if such judgment, decree or order shall have been
discharged within 45 days of the entry thereof or execution thereof has been
stayed pending appeal;

 

(g)                                  Liens securing the Obligations; and

 

(h)                                 Liens securing Indebtedness; provided that
in no event shall the aggregate amount (at any time outstanding) of (x) all such
secured Indebtedness of Borrower plus (y) all Indebtedness of Subsidiaries
(other than Excluded Intercompany Indebtedness) exceed $250,000,000.

 

7.4                               Limitation on Fundamental Changes.  Enter
into, or permit any Subsidiary to enter into, any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), unless (a) with respect to a merger, consolidation
or amalgamation of a Subsidiary, if prior to such event the Borrower owned in
excess of a 50% ownership interest, then after such event the Borrower shall
either (i) own in excess of a 50% ownership interest in, or (ii) be the direct
or indirect managing member or general partner (or a Person with similar rights
and obligations) of such Subsidiary, or (iii) to the extent permitted by
Section 7.5, have no ownership interest in or a minority ownership interest in,
the surviving Person of such merger, consolidation or amalgamation, and (b) with
respect to the liquidation, winding up or dissolution of a direct or indirect
Subsidiary, the assets of such Person shall have been transferred to the
Borrower, any other Subsidiary or, after the payments to creditors, the other
shareholders, partners or members of such Person.

 

7.5                               Limitation on Sale of Assets.  Convey, sell,
lease, assign, transfer or otherwise dispose, or permit any Subsidiary to
convey, sell, lease, assign, transfer or otherwise dispose, (including, in each
case, in connection with sale leaseback transactions) of any of its property,
business or assets (including receivables and leasehold interests), whether now
owned or

 

51

--------------------------------------------------------------------------------


 

hereafter acquired, or issue or sell any shares of such Subsidiary’s Capital
Stock to any Person other than the Borrower or any Wholly-Owned Subsidiary,
except:

 

(a)                                 the sale or other disposition of property in
the ordinary course of business;

 

(b)                                 the sale or discount without recourse of
accounts receivable arising in the ordinary course of business in connection
with the compromise or collection thereof;

 

(c)                                  Shareholder Asset Sales; and

 

(d)                                 the sale of assets at fair value so long as
(i) no Default exists or would result therefrom, (ii) the Borrower is in
compliance with the financial ratios set forth in Section 7.1 on a pro forma
basis and (iii) the assets sold in reliance on this clause (d) during any fiscal
year contributed ten percent (10%) or less of Consolidated EBITDA of the
Borrower and its Subsidiaries for the immediately preceding fiscal year.

 

7.6                               Limitation on Burdensome Agreements.  Enter
into, or permit any Subsidiary to enter into, any Contractual Obligation that
limits the ability of any Subsidiary to make dividends or other distributions
(whether in cash, securities or other property) to the Borrower; provided,
however, that this Section 7.6 shall not prohibit restrictions or conditions
imposed by (a) this Agreement or the other Loan Documents or (b) any Revenue
Sharing Agreement (solely as it relates to the specified percentage of the
revenue or profits of any Investment Firm to be distributed among such
Investment Firm’s partners, shareholders or members).

 

7.7                               Limitation on Transactions with Affiliates. 
Except as described on Schedule 7.7 and as otherwise expressly permitted under
this Agreement, enter into, or permit any Subsidiary to enter into, any
transaction, including any purchase, sale, lease or exchange of property or the
rendering of any service, with any Affiliate (other than the Borrower or any
Wholly-Owned Subsidiary) unless such transaction is (a) otherwise expressly
permitted under this Agreement or (b) upon fair and reasonable terms no less
favorable to the Borrower or such Subsidiary, as the case may be, than it would
obtain in a comparable arm’s length transaction with a Person which is not an
Affiliate; provided that the following transactions shall be permitted under
this Section 7.7:

 

(i)                                     providing office space and
administrative services to Investment Firms and Subsidiaries;

 

(ii)                                  providing other business services to
Investment Firms and Subsidiaries in the ordinary course of business; and

 

(iii)                               transactions among (x) the Borrower or any
Subsidiary or any officer, director, individual stockholder, partner or member
(or an entity wholly owned by such an individual), on the one hand, and (y) any
account or Fund or other Investment Firm sponsored or managed by the Borrower or
any Subsidiary or for which the Borrower or any Subsidiary provides advisory,
administrative, supervisory, management, consulting or similar services, that
are otherwise permissible under the Investment Company Act, the Investment
Advisers Act and the applicable management contracts, on the other hand.

 

52

--------------------------------------------------------------------------------


 

7.8                               Limitation on Certain Payments.  Make any
payment of dividends, stock repurchases or redemptions or other distributions to
shareholders of the Borrower (other than a payment made in common stock of the
Borrower) or permit any Subsidiary to purchase stock of the Borrower, if, in any
such case, the pro forma Leverage Ratio after giving effect to the relevant
payment or other transaction described above would be greater than (i) if the
Borrower’s Debt Rating issued by S&P or Fitch is BBB- or higher, 3.00 to 1.00;
or (ii) otherwise, 2.50 to 1.00.

 

7.9                               Limitation on Changes in Fiscal Year.  Permit
its fiscal year, or any fiscal year of any of its Subsidiaries, to end on a day
other than December 31.

 

7.10                        Sanctions.  Directly or indirectly, use the proceeds
of any Loan, or lend, contribute or otherwise make available such proceeds to
any Subsidiary, joint venture partner or other individual or entity, to fund any
activities of or business with any individual or entity, or in any Designated
Jurisdiction, that, at the time of such funding, is the subject of Sanctions, or
in any other manner that will result in a violation by any individual or entity
(including any individual or entity participating in the transaction, whether as
Lender, Arranger, Administrative Agent, or otherwise) of Sanctions.

 

SECTION 8.                        
EVENTS OF DEFAULT

 

8.1                               Events of Default.  If any of the following
events shall occur and be continuing:

 

(a)                                 The Borrower shall fail to pay any principal
of any Loan when due in accordance with the terms hereof; or the Borrower shall
fail to pay any interest on any Loan, or any other amount payable hereunder,
within five (5) Business Days after any such interest or other amount becomes
due in accordance with the terms hereof; or

 

(b)                                 Any representation or warranty made or
deemed made by the Borrower herein or in any other Loan Document or which is
contained in any certificate, document or financial or other statement furnished
by it at any time under or in connection with this Agreement or any such other
Loan Document shall prove to have been incorrect in any material respect on or
as of the date made or deemed made; or

 

(c)                                  The Borrower shall default in the
observance or performance of any agreement contained in Section 6.4, 6.7(a) or
Section 7; or

 

(d)                                 The Borrower shall default in the observance
or performance of any other agreement contained herein or in any other Loan
Document (other than as provided in subsections (a) and (c) of this Section),
and such default shall continue unremedied for a period of thirty (30) days
after an officer of the Borrower obtains knowledge thereof; or

 

(e)                                  Any default shall occur under the terms
applicable to any Indebtedness or Guarantee Obligation (excluding, in each case,
the Loans) of the Borrower or any Material Subsidiary in an aggregate principal
amount (for all Indebtedness and Guarantee Obligations so affected) exceeding
$50,000,000 and such default (i) results from the failure to pay any principal
of or interest on such Indebtedness or Guarantee Obligation when due (subject to
any applicable

 

53

--------------------------------------------------------------------------------


 

grace period, but not exceeding thirty (30) days) or (ii) causes, or permits the
holder or holders of such Indebtedness or the beneficiary or beneficiaries of
such Guarantee Obligation (or a trustee or agent on behalf of such holder or
holders or beneficiary or beneficiaries) to cause, with the giving of notice if
required, such Indebtedness to become due prior to its stated maturity or such
Guarantee Obligation to become payable; or

 

(f)                                   (i)  The Borrower or any Material
Subsidiary shall commence any case, proceeding or other action (A) under any
existing or future Debtor Relief Law, seeking to have an order for relief
entered with respect to it, or seeking to adjudicate it a bankrupt or insolvent,
or seeking reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or
(B) seeking appointment of a receiver, trustee, custodian, conservator or other
similar official for it or for all or any substantial part of its assets, or the
Borrower or any Material Subsidiary shall make a general assignment for the
benefit of its creditors; or (ii) there shall be commenced against the Borrower
or any Material Subsidiary any case, proceeding under any Debtor Relief Law
which (A) results in the entry of an order for relief or any such adjudication
or appointment or (B) remains undismissed, undischarged or unbonded for a period
of sixty (60) days; or (iii) there shall be commenced against the Borrower or
any Material Subsidiary, any case, proceeding or other action seeking issuance
of a warrant of attachment, execution, distraint or similar process against all
or any substantial part of its assets which results in the entry of an order for
any such relief which shall not have been vacated, discharged, or stayed or
bonded pending appeal within sixty (60) days from the entry thereof; or (iv) the
Borrower or any Material Subsidiary shall take any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any of the acts set
forth in clause (i), (ii) or (iii) above; or (v) the Borrower or any Material
Subsidiary shall generally not, or shall be unable to, or shall admit in writing
its inability to, pay its debts as they become due; or

 

(g)                                  (i) An ERISA Event occurs with respect to a
Pension Plan or Multiemployer Plan which has resulted or would result in
liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of $50,000,000,
or (ii) the Borrower or any ERISA Affiliate (which is a Material Subsidiary)
fails to pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan in an aggregate amount in excess of
$50,000,000; or

 

(h)                                 One or more judgments or decrees shall be
entered against the Borrower or any Material Subsidiary involving in the
aggregate a liability (not paid or fully covered by insurance or
indemnification) of $50,000,000 or more, and all such judgments or decrees shall
not have been vacated, discharged, stayed or bonded pending appeal within sixty
(60) days from the entry thereof; or

 

(i)                                     (i)  Any Loan Document shall cease, for
any reason, to be in full force and effect, or the Borrower shall so assert, or
(ii) the Borrower shall contest in any manner the validity or enforceability of
any Loan Document; or

 

(j)                                    A Change of Control shall have occurred;

 

54

--------------------------------------------------------------------------------


 

then, and in any such event, (A) if such event is an Event of Default specified
in Section 8.1(f) with respect to the Borrower, automatically the outstanding
Commitments (if any) shall immediately terminate and the Loans hereunder (with
accrued interest thereon) and all other amounts owing under this Agreement shall
immediately become due and payable, and (B) if such event is any other Event of
Default, either or both of the following actions may be taken:  (i) with the
consent of the Required Lenders, the Administrative Agent may, or upon the
request of the Required Lenders, the Administrative Agent shall, by notice to
the Borrower declare the outstanding Commitments (if any) to be terminated
forthwith, whereupon such Commitments shall immediately terminate; and (ii) with
the consent of the Required Lenders, the Administrative Agent may, or upon the
request of the Required Lenders, the Administrative Agent shall, by notice to
the Borrower, declare the Loans hereunder (with accrued interest thereon) and
all other amounts owing under this Agreement to be due and payable forthwith,
whereupon the same shall immediately become due and payable.  Except as
expressly provided above in this Section, presentment, demand, protest and all
other notices of any kind are hereby expressly waived.

 

8.2                               Application of Funds.  After the exercise of
remedies provided for in Section 8.1 (or after the Loans have automatically
become immediately due and payable), any amounts received on account of the
Obligations shall, subject to the provisions of Section 3.15, be applied by the
Administrative Agent in the following order:

 

(a)                                 First, to payment of that portion of the
Obligations constituting fees, indemnities, expenses and other amounts
(including all Attorney Costs and amounts payable under Section 3) payable to
the Administrative Agent in its capacity as such;

 

(b)                                 Second, to payment of that portion of the
Obligations constituting fees, indemnities and other amounts (other than
principal and interest) payable to the Lenders (including all Attorney Costs and
amounts payable under Section 3), ratably among them in proportion to the
respective amounts described in this clause Second payable to them;

 

(c)                                  Third, to payment of that portion of the
Obligations constituting accrued and unpaid interest on the Loans and other
Obligations, ratably among the Lenders in proportion to the respective amounts
described in this clause Third payable to them;

 

(d)                                 Fourth, to payment of that portion of the
Obligations constituting unpaid principal of the Loans and all other
Obligations, ratably among the Lenders in proportion to the respective amounts
described in this clause Fourth held by them; and

 

(e)                                  Last, the balance, if any, after all of the
Obligations have been indefeasibly paid in full, to the Borrower or as otherwise
required by law.

 

SECTION 9.                        
THE ADMINISTRATIVE AGENT

 

9.1                               Appointment and Authorization.  Each Lender
hereby irrevocably appoints Bank of America to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof,

 

55

--------------------------------------------------------------------------------


 

together with such actions and powers as are reasonably incidental thereto.  The
provisions of this Section 9 are solely for the benefit of the Administrative
Agent and the Lenders, and neither the Borrower nor any Subsidiary shall have
rights as a third party beneficiary of any such provision (provided that the
Borrower shall have the rights granted to the Borrower pursuant to Section 9.6).
It is understood and agreed that the use of the term “agent” herein or in any
other Loan Document (or any other similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable law. 
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

 

9.2                               Rights as a Lender.  The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or the context otherwise requires, include
the Person serving as the Administrative Agent hereunder in its individual
capacity.  Such Person and its Affiliates may accept deposits from, lend money
to, own securities of, act as the financial advisor or in any other advisory
capacity for and generally engage in any kind of business with the Borrower or
any Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

 

9.3                               Exculpatory Provisions.  The Administrative
Agent shall not have any duties or obligations except those expressly set forth
herein and in the other Loan Documents, and its duties hereunder shall be
administrative in nature.  Without limiting the generality of the foregoing, the
Administrative Agent:

 

(a)                                 shall not be subject to any fiduciary or
other implied duty, regardless of whether a Default has occurred and is
continuing;

 

(b)                                 shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in the other Loan Documents), provided that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law; and

 

(c)                                  shall not, except as expressly set forth
herein and in the other Loan Documents, have any duty to disclose, and shall not
be liable for the failure to disclose, any information relating to the Borrower
or any of its Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent or any of its Affiliates in any capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be

 

56

--------------------------------------------------------------------------------


 

necessary under the circumstances) or (ii) in the absence of its own gross
negligence or willful misconduct as determined by a court of competent
jurisdiction by final and nonappealable judgment.  The Administrative Agent
shall be deemed not to have knowledge of any Default unless and until notice
describing such Default is given in writing to the Administrative Agent by the
Borrower or a Lender.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any covenant, agreement or other term or condition set forth
herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement or document or (v) the satisfaction of any
condition set forth in Section 5 or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent.

 

9.4                               Reliance by Administrative Agent.  The
Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed in
good faith by it to be genuine and to have been signed, sent or otherwise
authenticated by the proper Person.  The Administrative Agent also may rely upon
any statement made to it orally or by telephone and believed by it to have been
made by the proper Person, and shall not incur any liability for relying
thereon.  In determining compliance with any condition hereunder to the making
of a Loan that by its terms must be fulfilled to the satisfaction of a Lender,
the Administrative Agent may presume that such condition is satisfactory to such
Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender prior to the making of such Loan.  The Administrative
Agent may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

 

9.5                               Delegation of Duties.  The Administrative
Agent may perform any and all of its duties and exercise its rights and powers
hereunder or under any other Loan Document by or through any one or more
sub-agents appointed by the Administrative Agent.  The Administrative Agent and
any such sub-agent may perform any and all of its duties and exercise its rights
and powers by or through their respective Related Parties.  The exculpatory
provisions of this Section 9 shall apply to any such sub-agent and to the
Related Parties of the Administrative Agent and any such sub-agent, and shall
apply to their respective activities in connection with the syndication of the
credit facilities provided for herein as well as activities as Administrative
Agent.  The Administrative Agent shall not be responsible for the negligence or
misconduct of any sub-agents except to the extent that a court of competent
jurisdiction determines in a final and nonappealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agents.

 

9.6                               Resignation of Administrative Agent.  (a) The
Administrative Agent may at any time give notice of its resignation to the
Lenders and the Borrower.  Upon receipt of any such

 

57

--------------------------------------------------------------------------------


 

notice of resignation, the Required Lenders shall have the right, with the
consent of the Borrower, which consent may not be unreasonably withheld, to
appoint a successor, which shall be a “bank” which is a “US person” (each within
the meaning of Treasury Regulations Section 1.441-1) with an office in the
United States, or an Affiliate of any such bank with an office in the United
States, in each case which office shall assume primary withholding
responsibility under Treasury Regulations Section 1.1441-1.  If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within thirty (30) days after the retiring
Administrative Agent gives notice of its resignation (or such earlier day as
shall be agreed by the Required Lenders) (the “Resignation Effective Date”),
then the retiring Administrative Agent may (but shall not be obligated to), on
behalf of the Lenders, appoint a successor Administrative Agent meeting the
qualifications set forth above.  Whether or not a successor has been appointed,
such resignation shall become effective in accordance with such notice on the
Resignation Effective Date.

 

(b)                                 If the Person serving as Administrative
Agent is a Defaulting Lender pursuant to clause (d) of the definition thereof,
the Required Lenders may, to the extent permitted by applicable law, by notice
in writing to the Borrower and such Person, remove such Person as Administrative
Agent and, with the consent of the Borrower, which consent may not be
unreasonably withheld, appoint a successor, which shall be a “bank” which is a
“US person” (each within the meaning of Treasury Regulations Section 1.441-1)
with an office in the United States, or an Affiliate of any such bank with an
office in the United States, in each case which office shall assume primary
withholding responsibility under Treasury Regulations Section 1.1441-1. If no
such successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within thirty (30) days (or such earlier day as
shall be agreed by the Required Lenders) (the “Removal Effective Date”), then
such removal shall nonetheless become effective in accordance with such notice
on the Removal Effective Date.

 

(c)                                  With effect from the Resignation Effective
Date or the Removal Effective Date (as applicable) (i) the retiring or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security (if any) held by the Administrative Agent on behalf of the
Lenders under any of the Loan Documents, the retiring or removed Administrative
Agent shall continue to hold such collateral security until such time as a
successor Administrative Agent is appointed) and (ii) except for indemnity
payments or other amounts then owed to the retiring or removed Administrative
Agent, all payments, communications and determinations provided to be made by,
to or through the Administrative Agent shall instead be made by or to each
Lender directly, until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided for above.  Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring (or removed) Administrative Agent (other than as provided
in Section 3.11(h), and other than any rights to indemnity payments or other
amounts owed to the retiring or removed Administrative Agent as of the
Resignation Effective Date or the Removal Effective Date, as applicable), and
the retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder and under the other Loan Documents (if not
already discharged

 

58

--------------------------------------------------------------------------------


 

therefrom as provided above).  The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor.  After the
retiring or removed Administrative Agent’s resignation or removal hereunder and
under the other Loan Documents, the provisions of this Section 9 and
Section 10.5 shall continue in effect for the benefit of such retiring or
removed Administrative Agent, its sub-agents and their respective Related
Parties in respect of any action taken or omitted to be taken by any of them
while the retiring or removed Administrative Agent was acting as Administrative
Agent.

 

9.7                               Non-Reliance on Administrative Agent and Other
Lenders.  Each Lender acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender also acknowledges that it will, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it shall
from time to time deem appropriate, continue to make its own decisions in taking
or not taking action under or based upon this Agreement, any other Loan Document
or any related agreement or any document furnished hereunder or thereunder.

 

9.8                               Administrative Agent May File Proofs of
Claim.  In the case of the pendency of any receivership, insolvency,
liquidation, bankruptcy, reorganization, arrangement, adjustment, composition or
other judicial proceeding relative to the Borrower, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
and whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:

 

(a)                                 to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans
and all other Obligations of the Borrower that are owing and unpaid and to file
such other documents as may be necessary or advisable in order to have the
claims of the Lenders and the Administrative Agent (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders and
the Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders and the Administrative Agent hereunder) allowed in such
judicial proceeding; and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, if the
Administrative Agent shall consent to the making of such payments directly to
the Lenders, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amount due the
Administrative Agent under Sections 2.4(b) or 10.5.

 

59

--------------------------------------------------------------------------------


 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
obligations of the Borrower hereunder or the rights of any Lender or to
authorize the Administrative Agent to vote in respect of the claim of any Lender
in any such proceeding.

 

9.9                               Other Agents; Arrangers and Managers.  None of
the Lenders or other Persons identified on the cover page or signature pages of
this Agreement, or elsewhere herein, as an “Arranger,” “co-syndication agent,”
“documentation agent,” “joint book runner,” or “joint lead arranger” shall have
any right, power, obligation, liability, responsibility or duty under this
Agreement other than, in the case of a Person that is a Lender, those applicable
to all Lenders as such.  Without limiting the foregoing, none of the Lenders or
other Persons so identified shall have or be deemed to have any fiduciary
relationship with any Lender.  Each Lender acknowledges that it has not relied,
and will not rely, on any of the Lenders or other Persons so identified in
deciding to enter into this Agreement or in taking or not taking action
hereunder.

 

SECTION 10.                 
MISCELLANEOUS

 

10.1                        Amendments and Waivers.  (a)  Neither this Agreement
nor any other Loan Document, nor any terms hereof or thereof, may be amended,
supplemented or modified except in accordance with the provisions of this
Section 10.1.  The Required Lenders may, or, with the written consent of the
Required Lenders, the Administrative Agent may, from time to time, (x) enter
into with the Borrower written amendments, supplements or modifications hereto
and to the other Loan Documents for the purpose of adding any provisions to this
Agreement or the other Loan Documents or changing in any manner the rights of
the Lenders or of the Borrower hereunder or thereunder or (y) waive, on such
terms and conditions as the Required Lenders or the Administrative Agent, as the
case may be, may specify in such instrument, any of the requirements of this
Agreement or the other Loan Documents or any Default and its consequences;
provided that no such waiver and no such amendment, supplement or modification
shall (i) reduce the amount or extend the scheduled date of final maturity of
any Loan, or reduce the stated rate of any interest or fee payable hereunder, or
reduce the amount or extend the scheduled date of any payment of principal,
interest, fees or other amounts due to the Lenders or any scheduled reduction of
any Lender’s Commitment or increase the amount or extend the expiration date of
any Lender’s Commitment or amend the voting percentages of the Lenders or change
the application of any amounts received on account of the Obligations from the
application thereof set forth in Section 8.2, in each case without the consent
of each Lender directly affected thereby, or (ii) amend, modify or waive any
provision of this Section 10.1 without the written consent of all of the
Lenders, or (iii) reduce the percentage specified in the definition of Required
Lenders or change any other provision specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
under any other Loan Document or make any determination or grant any consent
hereunder or thereunder without the consent of all Lenders or such lower
percentage of Lenders as is specified as being required to amend, waive or
otherwise modify any rights hereunder or under any other Loan Document or make
any determination or grant any consent hereunder or thereunder, or (iv) consent
to the assignment or transfer by the Borrower of any of its rights and
obligations under this Agreement and the other Loan Documents without the
written consent of all the Lenders, or

 

60

--------------------------------------------------------------------------------


 

(v) amend, modify or waive any provision of Section 10.7(a) without the written
consent of all of the Lenders, or (vi) amend, modify or waive any rights or
duties of the Administrative Agent under this Agreement or any other Loan
Document or any provision of Section 9 without the written consent of the then
Administrative Agent in addition to the Lenders required above; provided,
further, that a Fee Letter may be amended or rights or privileges thereunder
waived, only in a writing executed by the parties thereto.  Subject to the
provisos in the prior sentence, any such waiver and any such amendment,
supplement or modification shall apply equally to each of the Lenders and shall
be binding upon the Borrower, the Lenders, the Administrative Agent and all
future holders of the Loans.  In the case of any waiver, the Borrower, the
Lenders and the Administrative Agent shall be restored to their former positions
and rights hereunder and under the other Loan Documents, and any Default waived
shall be deemed to be cured and not continuing; no such waiver shall extend to
any subsequent or other Default or impair any right consequent thereon. 
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender disproportionately adversely relative to other affected
Lenders shall require the consent of such Defaulting Lender.

 

(b)                                 In addition to amendments effected pursuant
to the foregoing paragraph (a), this Agreement shall be amended to include a
prospective Lender as a party hereto upon the execution and delivery of a
Joinder Agreement as contemplated in Section 2.3(b).

 

10.2                        Notices.  (a)  Unless otherwise expressly provided
herein, all notices, requests and demands to or upon the respective parties
hereto to be effective shall be in writing (including by facsimile transmission
and, subject to clause (c) below, electronic mail transmission), and, unless
otherwise expressly provided herein, shall be deemed to have been duly given or
made when delivered, or five days after being deposited in the mail, postage
prepaid, or, in the case of facsimile, when received with electronic
confirmation of receipt, addressed (i) if to the Borrower, or the Administrative
Agent, to the address, facsimile number, electronic mail address or telephone
number specified for such Person on Schedule 10.2, (ii) if to any other Lender,
as set forth in its Administrative Questionnaire, and (iii) in the case of any
party to this Agreement, to such other address as such party may designate by
notice to the other parties hereto.  Notwithstanding the foregoing, any notice,
request or demand to or upon the Administrative Agent or the Lenders pursuant to
Section 2.2, 3.1, 3.3 or 3.8 shall not be effective until received.

 

(b)                                 The Administrative Agent and the Lenders
shall be entitled to rely and act upon any notices purportedly given by or on
behalf of the Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms of any telephonic notice, as
understood by the recipient, varied from any confirmation thereof.  The Borrower
shall indemnify the Administrative Agent, the Lenders and each of their
respective Related Parties from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of the Borrower.  All telephonic notices to and other

 

61

--------------------------------------------------------------------------------


 

communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

 

(c)                                  Unless the Administrative Agent shall
consent otherwise in writing, electronic mail and Internet and intranet websites
may be used only to distribute routine communications, such as borrowing
notices, financial statements and other information as provided in Section 6.2,
and to distribute Loan Documents for execution by the parties thereto and may
not be used for any other purpose.

 

(d)                                 The Platform.  THE PLATFORM IS PROVIDED “AS
IS” AND “AS AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE
PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE
BORROWER MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER
MATERIALS OR THE PLATFORM.  In no event shall the Administrative Agent or any of
its Related Parties (collectively, the “Agent Parties”) have any liability to
the Borrower, any Lender or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Borrower’s or the Administrative Agent’s transmission of
Borrower Materials through the Internet, except to the extent that such losses,
claims, damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided, that in no
event shall any Agent Party have any liability to the Borrower, any Lender or
any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).

 

(e)                                  Each Public Lender agrees to cause at least
one individual at or on behalf of such Public Lender to at all times have
selected the “Private Side Information” or similar designation on the content
declaration screen of the Platform in order to enable such Public Lender or its
delegate, in accordance with such Public Lender’s compliance procedures and
applicable Law, including United States Federal and state securities Laws, to
make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal or state securities laws.

 

10.3                        No Waiver; Cumulative Remedies.  No failure to
exercise and no delay in exercising, on the part of the Administrative Agent or
any Lender, any right, remedy, power or privilege hereunder or under the other
Loan Documents shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.  The rights, remedies, powers and privileges herein
provided, and provided under each of the other Loan Documents,  are cumulative
and not exclusive of any rights, remedies, powers and privileges provided by
law.

 

62

--------------------------------------------------------------------------------


 

10.4                        Survival of Representations and Warranties.  All
representations and warranties made hereunder, in the other Loan Documents and
in any document, certificate or statement delivered pursuant hereto or in
connection herewith shall survive the execution and delivery of this Agreement
and the making of the Loans hereunder through the Termination Date.

 

10.5                        Expenses; Indemnity; Waiver of Damages.

 

(a)                                 Expenses.  The Borrower agrees to pay
(i) all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent and its Related Parties (including Attorney Costs), in
connection with the syndication of the credit facility provided for herein, the
preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents and any amendment, modification or waiver
of any provision hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), and (ii) all reasonable out-of-pocket
expenses incurred by the Administrative Agent or any Lender (including Attorney
Costs of the Administrative Agent and of one counsel (and one local counsel in
each applicable jurisdiction) for all Lenders other than Bank of America, as a
group (and, solely in the event of any actual or reasonably perceived conflict
of interest between any Lenders, one additional counsel (and one additional
local counsel in each applicable jurisdiction) to each group of affected Lenders
similarly situated)) in connection with the enforcement or protection of its
rights (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section, or (B) in connection with the Loans
made hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans.

 

(b)                                 Indemnity.  The Borrower agrees to indemnify
the Administrative Agent (and any sub-agent thereof), each Arranger and each
Lender, and each Related Party of any of the foregoing Persons (each such
Person, an “Indemnitee”), against, and hold each Indemnitee harmless from, any
and all losses, claims, damages, liabilities and related expenses (including
Attorney Costs) incurred by any Indemnitee or asserted against any Indemnitee by
any Person (including the Borrower or any other Indemnitee) other than such
Indemnitee and its Related Parties arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, (ii) any Loan or the use or proposed use of the proceeds therefrom,
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned or operated by the Borrower or any Subsidiary, or any
Environmental Liability related in any way to the Borrower or any Subsidiary, or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Borrower, and regardless of
whether any Indemnitee is a party thereto; provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses (x) are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee or (y) result from
a claim brought by the Borrower against an Indemnitee for breach in bad faith of
such Indemnitee’s obligations hereunder or under any other Loan Document, if the
Borrower has obtained a final and nonappealable judgment in its favor on such
claim as determined by a court of competent

 

63

--------------------------------------------------------------------------------


 

jurisdiction.  Without limiting the provisions of Section 3.11(c), this
Section 10.5(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.

 

(c)                                  Reimbursement by Lenders.  To the extent
that the Borrower for any reason fails to indefeasibly pay any amount required
under subsection (a) or (b) above to be paid by it to the Administrative Agent
(or any sub-agent thereof) or any of its Related Parties, but without relieving
the Borrower of its obligation to do so, each Lender severally agrees to pay to
the Administrative Agent (or any such sub-agent) or such Related Party, as the
case may be, such Lender’s Commitment Percentage as set forth in the last column
on Schedule I (determined as of the time that the applicable unreimbursed
expense or indemnity payment is sought) of such unpaid amount (including any
such unpaid amount in respect of a claim asserted by such Lender), such payment
to be made severally among them based on such Lenders’ Commitment Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought), provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or any such sub-agent) in its
capacity as such or against such Related Party acting for the Administrative
Agent (or any such sub-agent) in connection with such capacity.

 

(d)                                 Consequential Damages, Etc.  To the fullest
extent permitted by applicable law, the Borrower agrees that it will not assert,
and hereby waives, and acknowledges that no other Person shall have. any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential, exemplary or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof.  No Indemnitee shall be liable for any damages arising from the use by
others of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection  (and in accordance) with this Agreement or the other Loan Documents
or the transactions contemplated hereby or thereby.

 

(e)                                  Payments.  All amounts payable under this
Section 10.5 shall be due not later than ten Business Days after demand
therefor.

 

(f)                                   Survival.  The agreements in this
Section 10.5 and the indemnity provisions of Section 10.2(b) shall survive the
resignation of the Administrative Agent, the replacement of any Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
all other obligations hereunder.

 

10.6                        Successors and Assigns; Participations and
Assignments.  (a)  This Agreement shall be binding upon and inure to the benefit
of the Borrower, the Lenders, the Administrative Agent and their respective
successors and assigns, except that the Borrower may not assign or transfer any
of its rights or obligations under this Agreement without the prior written
consent of each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of Section 10.6(b), (ii) by way of participation in accordance with
the provisions of Section 10.6(d), or (iii)

 

64

--------------------------------------------------------------------------------


 

by way of pledge or assignment of a security interest subject to the
restrictions of Section 10.6(f) (and any other attempted assignment or transfer
by any party hereto shall be null and void).  Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

 

(b)           Assignments by Lenders.  Any Lender may at any time assign to one
or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment(s) and the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:

 

(i)            Minimum Amounts.

 

(1)           in the case of an assignment of the entire remaining amount of the
assigning Lender’s Loans at the time owing to it hereunder or in the case of an
assignment to a Lender or an Affiliate of a Lender, no minimum amount need be
assigned; and

 

(2)           in any case not described in subsection (b)(i)(1) of this Section,
the aggregate amount of the principal outstanding balance of the Loans of the
assigning Lender subject to each such assignment, determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $5,000,000, unless each
of the Administrative Agent and, so long as no Event of Default has occurred and
is continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed);

 

(ii)           Proportionate Amounts.  Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans assigned;

 

(iii)          Required Consents.  No consent shall be required for any
assignment except to the extent required by subsection (b)(i)(2) of this
Section and, in addition:

 

(1)           the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender or an Affiliate of a Lender; and

 

(2)           the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of any Commitment if such assignment is to a Person that is not a Lender or an
Affiliate of such Lender with respect to such Lender.

 

65

--------------------------------------------------------------------------------


 

(iv)          Assignment and Assumption.  The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500;
provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment.  The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

(v)           No Assignment to Certain Persons.  No such assignment shall be
made (1) to the Borrower or any of the Borrower’s Affiliates or Subsidiaries, or
(2) to any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (2), or (3) to a natural person.

 

(vi)          Certain Additional Payments.  In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) fund its full share of all
Loans required to be made hereunder.  Notwithstanding the foregoing, in the
event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.10, 3.11, 3.12, and 10.5 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender
having been a Defaulting Lender.  Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender.  Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with Section 10.6(d).

 

66

--------------------------------------------------------------------------------


 

(c)           Register.  The Administrative Agent, acting solely for this
purpose as a non-fiduciary agent of the Borrower, shall maintain at the
Administrative Agent’s Office a copy of each Assignment and Assumption delivered
to it (or the equivalent thereof in electronic form) and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and related interest amounts) of the Loans owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”).  The
entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as the owner of a
Loan or other obligation hereunder for all purposes of this Agreement.  Any
assignment of any Loan or other obligation hereunder shall be effective only
upon appropriate entries with respect thereto being made in the Register.  The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

 

(d)           Participations.  Any Lender may at any time, without the consent
of, or notice to, the Borrower or the Administrative Agent, sell participations
to any Person (other than a natural Person, a Defaulting Lender or the Borrower
or any of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in
all or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative Agent
and the Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.  For
the avoidance of doubt, each Lender shall be responsible for the indemnity under
Section 10.5(c) without regard to the existence of any participation.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any  provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.1(a) that affects such Participant.  The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.10, 3.11 and 3.12 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section (it being understood that
the documentation required under Section 3.11(e) shall be delivered to the
Lender who sells the participation) to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to paragraph (b) of this
Section; provided that such Participant (A) agrees to be subject to the
provisions of Sections 3.13 and 3.14 as if it were an assignee under paragraph
(b) of this Section and (B) shall not be entitled to receive any greater payment
under Sections 3.10 or 3.11, with respect to any participation, than the Lender
from whom it acquired the applicable participation would have been entitled to
receive, except to the extent such entitlement to receive a greater payment both
(x) arises pursuant to Section 3.10 and (y) results from a change in
Requirements of Law (as determined in accordance with Section 3.10) that occurs
after the Participant acquired the applicable participation.  Each Lender that
sells a participation agrees, at the Borrower’s request and expense, to use
reasonable efforts to cooperate with the Borrower to effectuate the provisions
of Section 3.13 with respect to any Participant.  To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section

 

67

--------------------------------------------------------------------------------


 

10.7 as though it were a Lender; provided that such Participant agrees to be
subject to Section 10.7 as though it were a Lender.  Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any Loans or other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such Loan or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations.  The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.  For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

 

(e)           Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.

 

10.7        Adjustments; Set-off.  (a)  If any Lender (a “benefited Lender”)
shall at any time receive any payment of all or part of its Loans, or interest
thereon, or receive any collateral in respect thereof (whether voluntarily or
involuntarily, by set-off, pursuant to events or proceedings of the nature
referred to in Section 8.1(f), or otherwise), in a greater proportion than any
such payment to or collateral received by any other Lender, if any, in respect
of such other Lender’s Loans, or interest thereon, such benefited Lender shall
purchase for cash from the other Lenders a participating interest in such
portion of each such other Lender’s Loan, or shall provide such other Lenders
with the benefits of any such collateral, or the proceeds thereof, as shall be
necessary to cause such benefited Lender to share the excess payment or benefits
of such collateral or proceeds ratably with each of the Lenders; provided that
if all or any portion of such excess payment or benefits is thereafter recovered
from such benefited Lender, such purchase shall be rescinded, and the purchase
price and benefits returned, to the extent of such recovery, but without
interest.

 

(b)           In addition to any rights and remedies of the Lenders provided by
law, each Lender shall have the right, upon the occurrence and continuation of
any Event of Default, without prior notice to the Borrower, any such notice
being expressly waived by the Borrower to the extent permitted by applicable
law, to set-off and appropriate and apply against such amount any and all
deposits (general or special, time or demand, provisional or final), in any
currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by such Lender or any branch or agency
thereof to or for the credit or the account of the Borrower, provided, that in
the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in

 

68

--------------------------------------------------------------------------------


 

accordance with the provisions of Section 3.15 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff.  Each Lender agrees promptly to
notify the Borrower and the Administrative Agent after any such set-off and
application made by such Lender; provided that the failure to give such notice
shall not affect the validity of such set-off and application.

 

10.8        Counterparts.  This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument.  A set of the copies of this Agreement signed by all the parties
shall be lodged with the Borrower and the Administrative Agent.  Delivery of an
executed counterpart of a signature page of this Agreement by facsimile or other
electronic imaging (e.g., “pdf” or “tif”) means shall be effective as delivery
of an original executed counterpart of this Agreement.

 

10.9        Severability.  Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

10.10      Integration.  This Agreement, the other Loan Documents and any
separate letter agreements with respect to fees payable to the Administrative
Agent or the Arrangers represent the agreement of the Borrower, the
Administrative Agent and the Lenders with respect to the subject matter hereof,
and there are no promises, undertakings, representations or warranties by the
Administrative Agent or any Lender relative to the subject matter hereof not
expressly set forth or referred to herein or in the other Loan Documents.

 

10.11      GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

10.12      Submission To Jurisdiction; Waivers.  The Borrower hereby irrevocably
and unconditionally:

 

(a)           submits for itself and its property in any legal action or
proceeding relating to this Agreement and the other Loan Documents to which it
is a party, or for recognition and enforcement of any judgment in respect
thereof, to the non-exclusive general jurisdiction of the Courts of the State of
New York, the courts of the United States of America for the Southern District
of New York, and appellate courts from any thereof;

 

(b)           consents that any such action or proceeding may be brought in (or
removed to) such courts and waives any objection that it may now or hereafter
have to the venue of any such

 

69

--------------------------------------------------------------------------------


 

action or proceeding in any such court or that such action or proceeding was
brought in an inconvenient court and agrees not to plead or claim the same;

 

(c)           agrees that service of process in any such action or proceeding
may be effected by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, to the Borrower at its
address determined pursuant to Section 10.2(a) or at such other address of which
the Administrative Agent shall have been notified pursuant thereto;

 

(d)           agrees that nothing herein shall affect the right to effect
service of process in any other manner permitted by law or shall limit the right
to sue in any other jurisdiction; and

 

(e)           waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this Section any special, exemplary, punitive or consequential damages.

 

10.13      Acknowledgements.  The Borrower hereby acknowledges that:

 

(a)           it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents;

 

(b)           none of the Administrative Agent, any Arranger or any Lender has
any fiduciary relationship with or duty to the Borrower arising out of or in
connection with this Agreement or any other Loan Document, and the relationship
between the Arrangers, the Administrative Agent and the Lenders, on one hand,
and the Borrower, on the other hand, in connection herewith or therewith is
solely that of debtor and creditor; and

 

(c)           no joint venture is created hereby or by the other Loan Documents
or otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower and the Lenders.

 

Without limiting the foregoing provisions of this Section 10.13, the Borrower
acknowledges that (i) it is capable of evaluating and understanding, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) in connection with the
process leading to such transactions, the Arrangers, the Administrative Agent
and the Lenders are and have been acting solely as a principal and none is a
financial advisor, an agent or a fiduciary for the Borrower or any of its
Affiliates; (iii) neither the Administrative Agent, any Arranger nor any Lender
has assumed or will assume an advisory, agency or fiduciary responsibility to
the Borrower or any of its Affiliates with respect to the transactions
contemplated hereby; (iv) neither the Administrative Agent, any Arranger nor any
Lender has any obligation to the Borrower or any of its Affiliates with respect
to the transactions contemplated hereby except as expressly set forth herein or
in another Loan Document; (v) the Administrative Agent, the Arrangers, the
Lenders and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower and
its Affiliates, and neither the Administrative Agent, any Arranger nor any
Lender has any obligation to disclose any of such interests by virtue of any
advisory, agency or fiduciary relationship; and (vi) neither the Administrative
Agent, any Arranger nor any Lender has provided or will provide any legal,
accounting, regulatory or tax advice with respect to any of the transactions
contemplated hereby and the Borrower has consulted with its own legal,
accounting,

 

70

--------------------------------------------------------------------------------


 

regulatory and tax advisors to the extent it has deemed appropriate in
connection herewith.  In addition, the Borrower waives and releases, to the
fullest extent permitted by law, any claim that it may have against the
Administrative Agent, any Arranger or any Lender for any breach or alleged
breach of any agency or fiduciary duty.

 

10.14      WAIVERS OF JURY TRIAL.  TO THE EXTENT PERMITTED BY LAW, THE BORROWER,
THE ADMINISTRATIVE AGENT AND THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

10.15      Confidentiality.  Each of the Administrative Agent and the Lenders
agrees to use the Information (as defined below) solely for the purpose of
consummating the transactions contemplated by, or incidental to, this Agreement
and for underwriting other credit products proposed to be offered to the
Borrower and its Subsidiaries and agrees to maintain the confidentiality of the
Information, except that Information may be disclosed (a) to its Affiliates and
to its Related Parties, in each case, solely for the purpose of consummating the
transactions contemplated by, or incidental to, this Agreement and for
underwriting other credit products proposed to be offered to the Borrower and
its Subsidiaries (it being understood that prior to any such disclosure each
such Person will be informed of the confidential nature of such Information and
shall agree to keep such Information confidential), (b) to the extent required
or requested by any regulatory authority purporting to have jurisdiction over
such Person or its Related Parties (including any self-regulatory authority,
such as the National Association of Insurance Commissioners), (c) to the extent
required by applicable laws or regulations or by any subpoena or similar legal
process, (d) to any other party hereto, (e) in connection with the exercise of
any remedies hereunder or under any other Loan Document or any action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to a confidentiality
agreement substantially in the form of Exhibit E, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or any Eligible Assignee invited to
be a Lender pursuant to Section 2.3 or (ii) any actual or prospective party (or
its Related Parties) to any swap, derivative or other transaction under which
payments are to be made by reference to the Borrower and its obligations, this
Agreement or payments hereunder, (g) on a confidential basis to (i) any rating
agency in connection with rating the Borrower or its Subsidiaries or the credit
facilities provided hereunder or (ii) the CUSIP Service Bureau or any similar
agency in connection with the issuance and monitoring of CUSIP numbers or other
market identifiers with respect to the credit facilities provided hereunder,
(h) with the consent of the Borrower or (i) to the extent such Information
(i) becomes publicly available other than as a result of a breach of this
Section or (ii) becomes available to the Administrative Agent, any Lender or any
of their respective Affiliates on a nonconfidential basis from a source other
than the Borrower.

 

For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary thereof relating to the Borrower or any
Subsidiary thereof or their respective businesses, other than any such
information that is available to the Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by the Borrower or any Subsidiary
thereof, provided that, in the case of information received from the Borrower or
any such Subsidiary after the date hereof, such information is clearly
identified at the time of delivery

 

71

--------------------------------------------------------------------------------


 

as confidential.  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

 

10.16      Survival of Representations and Warranties.  All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any credit extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied.

 

10.17      USA Patriot Act.  Each Lender that is subject to the Act (as defined
below) and the Administrative Agent (for itself and not on behalf of any Lender)
hereby notifies the Borrower that pursuant to the requirements of the USA
Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the Act.

 

[Signature Pages Follow]

 

72

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

 

AFFILIATED MANAGERS GROUP, INC.

 

 

 

 

 

By:

/s/ John Kingston, III

 

 

Name:

John Kingston, III

 

 

Title:

Vice Chairman, General Counsel and Secretary

 

[AMG — Signature Page to Term Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,

 

as Administrative Agent and as a Lender

 

 

 

 

 

By:

/s/ Matthew C. White

 

 

Name:

Matthew C. White

 

 

Title:

Vice President

 

[AMG — Signature Page to Term Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

THE BANK OF TOKYO-MITSUBISHI UJF, LTD., as a Lender

 

 

 

 

 

 

 

By:

/s/ Glenn Schuermann

 

 

Name:

Glenn Schuermann

 

 

Title:

Director

 

[AMG — Signature Page to Term Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A., as a Lender

 

 

 

 

 

 

By:

/s/ Dane Graham

 

 

Name:

Dane Graham

 

 

Title:

Director

 

[AMG — Signature Page to Term Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as a Lender

 

 

 

 

 

 

By:

/s/ Kenise Henry Larmond

 

 

Name:

Kenise Henry Larmond

 

 

Title:

Vice President

 

[AMG — Signature Page to Term Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

RBS CITIZENS, N.A., as a Lender

 

 

 

 

 

 

By:

/s/ Michael K. Makaitis

 

 

Name:

Michael K. Makaitis

 

 

Title:

Vice President

 

[AMG — Signature Page to Term Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

FIFTH THIRD BANK, as a Lender

 

 

 

 

 

 

By:

/s/ Lydia Altman

 

 

Name:

Lydia Altman

 

 

Title:

Vice President

 

[AMG — Signature Page to Term Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

 

By:

/s/ Alaa Shraim

 

 

Name:

Alaa Shraim

 

 

Title:

Vice President

 

[AMG — Signature Page to Term Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

THE HUNTINGTON NATIONAL BANK, as a Lender

 

 

 

 

 

 

 

By:

/s/ Jared Shaner

 

 

Name:

Jared Shaner

 

 

Title:

Assistant Vice President

 

[AMG — Signature Page to Term Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

U.S. BANK, NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

 

By:

/s/ Robert C. Mayer, Jr.

 

 

Name:

Robert C. Mayer, Jr.

 

 

Title:

Vice President

 

[AMG — Signature Page to Term Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

 

By:

/s/ Geneviève Piché

 

 

Name:

Geneviève Piché

 

 

Title:

Director

 

[AMG — Signature Page to Term Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

FIRST COMMERCIAL BANK, NEW YORK BRANCH, as a Lender

 

 

 

 

 

 

By:

/s/ Jason Lee

 

 

Name:

Jason Lee

 

 

Title:

V.P. and General Manager

 

[AMG — Signature Page to Term Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA, as a Lender

 

 

 

 

 

 

By:

/s/ Greg DeRise

 

 

Name:

Greg DeRise

 

 

Title:

Authorized Signatory

 

[AMG — Signature Page to Term Credit Agreement]

 

--------------------------------------------------------------------------------


 

ANNEX I

 

PRICING GRID FOR FACILITY

 

Pricing
Level

 

Debt Rating
S&P/Moody’s/Fitch

 

Applicable Margin for
Eurodollar Loans

 

Applicable Margin For
ABR Loans

 

1

 

A-/A3/A- or higher

 

1.125

%

0.125

%

2

 

BBB+/Baa1/BBB+

 

1.250

%

0.250

%

3

 

BBB/Baa2/BBB

 

1.500

%

0.500

%

4

 

BBB-/Baa3/BBB-

 

1.750

%

0.750

%

5

 

BB+/Ba1/BB+ or lower

 

2.250

%

1.250

%

 

--------------------------------------------------------------------------------


 

SCHEDULES

 

TO

 

CREDIT AGREEMENT

 

(other than Schedule I)

 

Terms used herein and not defined herein have the meaning ascribed thereto in
the Term Credit Agreement to which these Schedules are attached.

 

Inclusion of any item in these Schedules is neither an admission nor an
acknowledgment of such item’s materiality nor an admission or an acknowledgment
that such item has had or could or would or could reasonably be expected to have
a Material Adverse Effect or is outside the ordinary course of business of the
Borrower or its Subsidiaries.  Certain items included in these Schedules may not
technically be required by the language of the specific representation or
warranty, but are being included for informational purposes.

 

Each document or agreement referenced in these Schedules has been made available
to the Administrative Agent and the Lenders or their counsel.  References to an
agreement include references to that agreement as amended through the date
hereof.

 

--------------------------------------------------------------------------------


 

Schedule 4.1

 

Financial Condition

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 4.2

 

Certain Changes

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 4.9

 

Taxes

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 4.13

 

Subsidiaries and Other Ownership Interests

 

(in alphabetical order)

 

WHOLLY-OWNED SUBSIDIARIES OF THE BORROWER

 

1588153 Ontario Limited, an Ontario corporation (through AMG/North America
Holding Corp., AMG/FAMI Investment Corp., and AMG Canada Corp.)

 

4444582 Canada Inc., a Canada corporation (through AMG/North America Holding
Corp., AMG/FAMI Investment Corp., and AMG Canada Corp.)

 

9106-6001 Quebec Inc., a Quebec corporation (through AMG/North America Holding
Corp., AMG/FAMI Investment Corp., AMG Canada Corp., and 1588153 Ontario Limited)

 

Affiliated Managers Group (Hong Kong) Limited, a limited company incorporated in
Hong Kong (through AMG Global, Inc.)

 

Affiliated Managers Group Limited, a limited company incorporated in the United
Kingdom (through AMG Global, Inc.)

 

Affiliated Managers Group Pty Ltd, a limited company incorporated in Australia
(through AMG Global, Inc.)

 

AKH Holdings LLC, a Delaware limited liability company

 

AMG 2014 Capital LLC, a Delaware limited liability company (through HWL Holdings
Corp.)

 

AMG Arrow Holdings Ltd., a company incorporated in the Bahamas (through AMG New
York Holdings Corp. and Arrow Acquisition LLC)

 

AMG Atlantic Holdings Ltd., a company incorporated in the Bahamas (through AMG
New York Holdings Corp.)

 

AMG Boston Holdings, LLC, a Delaware limited liability company

 

AMG Canada Corp., a Nova Scotia corporation (through AMG/North America Holding
Corp. and AMG/FAMI Investment Corp.)

 

AMG Canada Holdings LLC, a Delaware limited liability company (through AMG/North
America Holding Corp.)

 

AMG Cipher Holdings, LLC, a Delaware limited liability company

 

AMG Edison Holdings, LLC, a Delaware limited liability company

 

AMG FL Holdings, LLC, a Delaware limited liability company

 

--------------------------------------------------------------------------------


 

AMG Genesis, LLC, a Delaware limited liability company (through AMG Atlantic
Holdings Ltd. and AMG New York Holdings Corp.)

 

AMG Global, Inc., a Delaware corporation

 

AMG LGP Acquisition, LLC, a Delaware limited liability company

 

AMG London Holdings Corp., a Delaware corporation

 

AMG New York Holdings Corp., a Delaware corporation

 

AMG Northeast Holdings, Inc., a Delaware corporation

 

AMG Northeast Investment Corp., a Delaware corporation (through AMG Northeast
Holdings, Inc.)

 

AMG PA Holdings Partnership, a Delaware general partnership (through AMG
Northeast Holdings, Inc. and AMG Northeast Investment Corp.)

 

AMG Plymouth UK Holdings (1) Limited, a limited company incorporated in England
and Wales (through AMG London Holdings Corp.)

 

AMG Properties LLC, a Delaware limited liability company

 

AMG Renaissance Holdings LLC, a Delaware limited liability company

 

AMG TBC, LLC, a Delaware limited liability company

 

AMG Wealth Partners, LP, a Delaware limited partnership (through AMG WP GP
Holdings Corp. and AMG WP LP Holdings, LLC)

 

AMG WF Holdings LLC, a Delaware limited liability company (through AMG WP GP
Holdings Corp., AMG WP LP Holdings, LLC and AMG Wealth Partners, LP)

 

AMG WP GP Holdings Corp., a Delaware corporation

 

AMG WP LP Holdings, LLC, a Delaware limited liability company

 

AMG/FAMI Investment Corp., a Nova Scotia corporation (through AMG/North America
Holding Corp.)

 

AMG/Midwest Holdings, Inc., a Delaware corporation

 

AMG/Midwest Holdings, LLC, a Delaware limited liability company (through
AMG/Midwest Holdings, Inc.)

 

AMG/North America Holding Corp., a Delaware corporation

 

AMG/TBC Holdings, Inc., a Delaware corporation

 

Arrow Acquisition LLC, a Delaware limited liability company (through AMG New
York Holdings Corp.)

 

BMCM Acquisition, LLC, a Delaware limited liability company (through AMG New
York Holdings Corp.)

 

--------------------------------------------------------------------------------


 

Bowman Partners GP Co., a Cayman Islands exempted company (through AMG London
Holdings Corp. and Pantheon Ventures Inc.)

 

Catalyst Acquisition II, Inc., a Delaware corporation

 

Channel Ventures GP Limited, a Cayman Islands exempted company (through AMG
London Holdings Corp. and Pantheon Ventures Inc.)

 

Chicago Acquisition, LLC, a Delaware limited liability company (through
AMG/Midwest Holdings, Inc.)

 

Cinegate Financial Services Inc., an Ontario corporation (through AMG/North
America Holding Corp., AMG/FAMI Investment Corp., and AMG Canada Corp.)

 

El-Train Acquisition LLC, a Delaware limited liability company (through AMG New
York Holdings Corp.)

 

Empire Acquisition (WP), LLC, a Delaware limited liability company (through AMG
Wealth Partners, LP, AMG WP LP Holdings, LLC and AMG WP GP Holdings Corp.)

 

FA (DE) Acquisition Company, LLC, a Delaware limited liability company

 

FA (WY) Acquisition Company, Inc., a Delaware corporation

 

FCMC Holdings LLC, a Delaware limited liability company

 

FIAMI Production Management Services 2001 Inc., a Canada corporation (through
AMG/North America Holding Corp., AMG/FAMI Investment Corp., and AMG Canada
Corp.)

 

First Asset Capital Management (III) Inc., an Ontario corporation (through
AMG/North America Holding Corp., AMG/FAMI Investment Corp., AMG Canada Corp.,
and First Asset Resources Inc.)

 

First Quadrant Corp., a New Jersey corporation (through First Quadrant Holdings,
LLC)

 

First Quadrant Holdings, LLC, a Delaware limited liability company

 

Frontier Capital Management Incentive, LLC, a Delaware limited liability company
(through FCMC Holdings LLC)

 

GE Asia GP, LLC, a Delaware limited liability company (through AMG London
Holdings Corp. and Pantheon Ventures Inc.)

 

Gotham Acquisition GP, LLC, a Delaware limited liability company

 

Gotham Acquisition LP, LLC, a Delaware limited liability company

 

HWL Holdings Corp., a Delaware corporation

 

Klee Asia I GP, LLC, a Delaware limited liability company (through AMG London
Holdings Corp. and Pantheon Ventures Inc.)

 

Klee Europe I GP, LLC, a Delaware limited liability company (through AMG London
Holdings Corp. and Pantheon Ventures Inc.)

 

--------------------------------------------------------------------------------


 

Klee Europe II GP, LLC, a Delaware limited liability company (through AMG London
Holdings Corp. and Pantheon Ventures Inc.)

 

Klee USA I GP, LLC, a Delaware limited liability company (through AMG London
Holdings Corp. and Pantheon Ventures Inc.)

 

Klee USA II GP, LLC, a Delaware limited liability company (through AMG London
Holdings Corp. and Pantheon Ventures Inc.)

 

LTEIP 2011 GP Holdings Corp., a Delaware corporation

 

LTEIP GP Holdings, LLC, a Delaware limited liability company

 

LTEIP LP Holdings, LLC, a Delaware limited liability company

 

Managers Distributors, Inc., a Delaware corporation (through AMG Global, Inc.,
TMF Corp. and Managers Investment Group LLC)

 

Managers Investment Group LLC, a Delaware limited liability company (through AMG
Global, Inc. and TMF Corp.)

 

Manor LLC, a Delaware limited liability company

 

Monteverdi GP Limited, a limited company incorporated in Scotland (through AMG
London Holdings Corp., AMG Plymouth UK Holdings (1) Limited, and Pantheon
Holdings Limited)

 

Odin GP, LLC, a Delaware limited liability company (through AMG London Holdings
Corp. and Pantheon Ventures Inc.)

 

Pantheon (US) LLC, a Delaware limited liability company (through AMG London
Holdings Corp. and Pantheon Ventures Inc.)

 

Pantheon Birkin GP LLC, a Delaware limited liability company (through AMG London
Holdings Corp. and Pantheon Ventures Inc.)

 

Pantheon BVK 2014 GP, LLC, a Delaware limited liability company (through AMG
London Holdings Corp. and Pantheon Ventures Inc.)

 

Pantheon BVK GP, LLC, a Delaware limited liability company (through AMG London
Holdings Corp. and Pantheon Ventures Inc.)

 

Pantheon Capital (Asia) Limited, a limited company incorporated in Hong Kong
(through AMG London Holdings Corp. and AMG Plymouth UK Holdings (1) Limited)

 

Pantheon CV (Cayman) GP, Ltd., a limited company incorporated in the Cayman
Islands (through AMG London Holdings Corp. and Pantheon Ventures Inc.)

 

Pantheon Friar Holdings, Ltd., a Cayman Islands company (through AMG London
Holdings Corp. and Pantheon Ventures Inc.)

 

Pantheon Global Co-Investment Opportunities GP Ltd, a Cayman Islands exempted
company (through AMG London Holdings Corp. and Pantheon Ventures Inc.)

 

--------------------------------------------------------------------------------


 

Pantheon GP Limited, a limited company incorporated in England and Wales
(through AMG London Holdings Corp., AMG Plymouth UK Holdings (1) Limited, and
Pantheon Holdings Limited)

 

Pantheon GT GP, LLC, a Delaware limited liability company (through AMG London
Holdings Corp. and Pantheon Ventures Inc.)

 

Pantheon (Guernsey) GP Limited, a limited company incorporated in Guernsey
(through AMG London Holdings Corp., AMG Plymouth UK Holdings (1) Limited,
Pantheon Holdings Limited, and Pantheon Ventures (Guernsey) Limited)

 

Pantheon HO GP, LLC, a Delaware limited liability company (through AMG London
Holdings Corp. and Pantheon Ventures Inc.)

 

Pantheon Holdings Limited, a limited company incorporated in England and Wales
(through AMG London Holdings Corp. and AMG Plymouth UK Holdings (1) Limited)

 

Pantheon Industriens GP, LLC, a Delaware limited liability company (through AMG
London Holdings Corp. and Pantheon Ventures Inc.)

 

Pantheon — Ista Co-Investment, GP, LLC, a Delaware limited liability company
(through AMG London Holdings Corp. and Pantheon Ventures Inc.)

 

Pantheon Korea Inc., a company incorporated in Korea (through AMG London
Holdings Corp. and Pantheon Ventures Inc.)

 

Pantheon KSA GP, LLC, a Delaware limited liability company (through AMG London
Holdings Corp. and Pantheon Ventures Inc.)

 

Pantheon Lille GP Limited, a limited company incorporated in Scotland (through
AMG London Holdings Corp., AMG Plymouth UK Holdings (1) Limited, and Pantheon
Holdings Limited)

 

Pantheon (Midway) GP, LLC, a Delaware limited liability company (through AMG
London Holdings Corp. and Pantheon Ventures Inc.)

 

Pantheon Multi-Strategy Program 2014 US GP, LLC, a Delaware limited liability
company (through AMG London Holdings Corp. and Pantheon Ventures Inc.)

 

Pantheon OPERS GP, LLC, a Delaware limited liability company (through AMG London
Holdings Corp. and Pantheon Ventures Inc.)

 

Pantheon Partners Participation GP, LLC, a Delaware limited liability company
(through AMG London Holdings Corp. and Pantheon Ventures Inc.)

 

Pantheon PGCO GP, LLC, a Delaware limited liability company (through AMG London
Holdings Corp., Pantheon Ventures Inc. and Pantheon Global Co-Investment
Opportunities GP, Ltd.)

 

Pantheon PSI GP, LLC, a Delaware limited liability company (through AMG London
Holdings Corp. and Pantheon Ventures Inc.)

 

Pantheon Standard GP, LLC, a Delaware limited liability company (through AMG
London Holdings Corp. and Pantheon Ventures Inc.)

 

--------------------------------------------------------------------------------


 

Pantheon Ventures (Guernsey) Limited, a Guernsey limited company (through AMG
London Holdings Corp., AMG Plymouth UK Holdings (1) Limited, and Pantheon
Holdings Limited)

 

Pantheon Ventures (Scotland) GP Limited, a limited company incorporated in
Scotland (through AMG London Holdings Corp., AMG Plymouth UK Holdings
(1) Limited, and Pantheon Holdings Limited)

 

Pantheon Ventures Inc., a California corporation (through AMG London Holdings
Corp.)

 

Pantheon Ventures Limited, a limited company incorporated in England and Wales
(through AMG London Holdings Corp., AMG Plymouth UK Holdings (1) Limited, and
Pantheon Holdings Limited)

 

Papillon GP, LLC, a Delaware limited liability company (through AMG London
Holdings Corp. and Pantheon Ventures Inc.)

 

PASIA V GP Limited, a limited company incorporated in Guernsey (through AMG
London Holdings Corp., AMG Plymouth UK Holdings (1) Limited, Pantheon Holdings
Limited, and Pantheon Ventures (Guernsey) Limited)

 

PASIA VI GP, LLC, a Delaware limited liability company (through AMG London
Holdings Corp. and Pantheon Ventures Inc.)

 

PEAF VI GP, LLC, a Delaware limited liability company (through AMG London
Holdings Corp. and Pantheon Ventures Inc.)

 

PEMF (ex-Asia) GP, LLC, a Delaware limited liability company (through AMG London
Holdings Corp. and Pantheon Ventures Inc.)

 

PEURO V GP Limited, a limited company incorporated in Guernsey (through AMG
London Holdings Corp., AMG Plymouth UK Holdings (1) Limited, Pantheon Holdings
Limited, and Pantheon Ventures (Guernsey) Limited)

 

PEURO VI GP Limited, a limited company incorporated in Guernsey (through AMG
London Holdings Corp., AMG Plymouth UK Holdings (1) Limited, Pantheon Holdings
Limited, and Pantheon Ventures (Guernsey) Limited)

 

PEURO VII GP Limited, a limited company incorporated in Guernsey (through AMG
London Holdings Corp., AMG Plymouth UK Holdings (1) Limited, Pantheon Holdings
Limited, and Pantheon Ventures (Guernsey) Limited)

 

PGCO II GP, LLC, a Delaware limited liability company (through AMG London
Holdings Corp. and Pantheon Ventures Inc.)

 

PGIF II GP, LLC, a Delaware limited liability company (through AMG London
Holdings Corp. and Pantheon Ventures Inc.)

 

PGIF GP Limited, a limited company incorporated in Guernsey (through AMG London
Holdings Corp., AMG Plymouth UK Holdings (1) Limited, Pantheon Holdings Limited,
and Pantheon Ventures (Guernsey) Limited)

 

PGIF GP, LLC, a Delaware limited liability company (through AMG London Holdings
Corp. and Pantheon Ventures Inc.)

 

--------------------------------------------------------------------------------


 

PGSF III GP Limited, a limited company incorporated in Guernsey (through AMG
London Holdings Corp., AMG Plymouth UK Holdings (1) Limited, Pantheon Holdings
Limited, and Pantheon Ventures (Guernsey) Limited)

 

PGSF IV Feeder GP Limited, a limited company incorporated in England and Wales
(through AMG London Holdings Corp., AMG Plymouth UK Holdings (1) Limited, and
Pantheon Holdings Limited)

 

PGSF IV GP, LLC, a Delaware limited liability company (through AMG London
Holdings Corp. and Pantheon Ventures Inc.)

 

PGSF V GP, LLC, a Delaware limited liability company (through AMG London
Holdings Corp. and Pantheon Ventures Inc.)

 

PGSH GP, LLC, a Delaware limited liability company (through AMG London Holdings
Corp. and Pantheon Ventures Inc.)

 

PGSH II GP, LLC, a Delaware limited liability company (through AMG London
Holdings Corp. and Pantheon Ventures Inc.)

 

Prides Crossing Holdings LLC, a Delaware limited liability company

 

PUSA VIII Feeder GP Limited, a limited company incorporated in England and Wales
(through AMG London Holdings Corp., AMG Plymouth UK Holdings (1) Limited, and
Pantheon Holdings Limited)

 

PUSA IX Feeder GP Limited, a limited company incorporated in England and Wales
(through AMG London Holdings Corp., AMG Plymouth UK Holdings (1) Limited, and
Pantheon Holdings Limited)

 

PUSA IX GP, LLC, a Delaware limited liability company (through AMG London
Holdings Corp. and Pantheon Ventures Inc.)

 

PUSA SFP IX GP, LLC, a Delaware limited liability company (through AMG London
Holdings Corp. and Pantheon Ventures Inc.)

 

Red Mile Syndication Inc., an Ontario corporation (through AMG/North America
Holding Corp., AMG/FAMI Investment Corp., AMG Canada Corp., and FIAMI Production
Management Services 2001 Inc.)

 

RRAM Acquisition, LLC, a Delaware limited liability company

 

SCP GP, LLC, a Delaware limited liability company (through AMG London Holdings
Corp. and Pantheon Ventures Inc.)

 

SPO GP, LLC, a Delaware limited liability company (through AMG London Holdings
Corp., AMG Plymouth UK Holdings (1) Limited, Pantheon Holdings Limited, Pantheon
Ventures (Guernsey) Limited and Pantheon (Guernsey) GP Limited)

 

Squam Acquisition GP, LLC, a Delaware limited liability company (through AMG WP
GP Holdings Corp., AMG WP LP Holdings, LLC, and AMG Wealth Partners, LP)

 

Squam Acquisition LP, LLC, a Delaware limited liability company (through AMG WP
GP Holdings Corp., AMG WP LP Holdings, LLC, and AMG Wealth Partners, LP)

 

--------------------------------------------------------------------------------


 

SSAM Acquisition, LLC, a Delaware limited liability company

 

TimesSquare Manager Member, LLC, a Delaware limited liability company (through
AMG Northeast Holdings, Inc. and AMG Northeast Investment Corp.)

 

Titan NJ GP Holdings, Inc., a Delaware corporation

 

Titan NJ LP Holdings, LLC, a Delaware limited liability company

 

TMF Corp., a Delaware corporation (through AMG Global, Inc.)

 

Topspin Acquisition, LLC, a Delaware limited liability company

 

Trident NYC Acquisition, LLC, a Delaware limited liability company

 

Welch & Forbes, Inc., a Massachusetts corporation

 

ENTITIES THAT ARE NOT WHOLLY-OWNED AND IN WHICH THE BORROWER HAS A MAJORITY
INTEREST (DIRECT AND INDIRECT)

 

Advantage Outsourcing Solutions, LLC, a Delaware limited liability company
(through AMG Northeast Holdings, Inc., AMG PA Holdings Partnership, and Rorer
Asset Management, LLC)

 

Arrow Bidco Limited, a limited company incorporated in the United Kingdom
(through AMG New York Holdings Corp. and Arrow Acquisition LLC)

 

Artemis Asset Management Limited, a limited company incorporated in the United
Kingdom (through AMG New York Holdings Corp., Arrow Acquisition LLC, and Arrow
Bidco Limited)

 

Artemis Fund Managers Limited, a limited company incorporated in the United
Kingdom (through AMG New York Holdings Corp., Arrow Acquisition LLC, Arrow Bidco
Limited, Artemis Asset Management Limited, Artemis Strategic Asset Management
Limited, and Artemis Investment Management LLP)

 

Artemis Investment Management LLP, a United Kingdom limited liability
partnership, (through AMG New York Holdings Corp., Arrow Acquisition LLC, Arrow
Bidco Limited, Artemis Asset Management Limited, and Artemis Strategic Asset
Management Limited)

 

Artemis Strategic Asset Management Limited, a limited company incorporated in
the United Kingdom (through AMG New York Holdings Corp., Arrow Acquisition LLC,
Arrow Bidco Limited, and Artemis Asset Management Limited)

 

Aston Asset Management, LP, a Delaware limited partnership (through Manor LLC)

 

Chicago Equity Partners, LLC, a Delaware limited liability company (through
AMG/Midwest Holdings, Inc. and Chicago Acquisition, LLC)

 

First Quadrant, L.P., a Delaware limited partnership (through First Quadrant
Holdings, LLC and First Quadrant Corp.)

 

--------------------------------------------------------------------------------


 

Foyston, Gordon & Payne Inc., a Canada corporation (through AMG/North America
Holding Corp., AMG/FAMI Investment Corp., and AMG Canada Corp.)

 

Frontier Capital Management Company, LLC, a Delaware limited liability company
(through FCMC Holdings LLC)

 

Gannett Welsh & Kotler, LLC, a Delaware limited liability company (through AMG
Boston Holdings, LLC)

 

Genesis Asset Managers, LLP, a Delaware limited liability partnership (through
AMG New York Holdings Corp., AMG Atlantic Holdings Ltd. and AMG Genesis, LLC)

 

Harding Loevner LP, a Delaware limited partnership (through Titan NJ GP
Holdings, Inc. and Titan NJ LP Holdings, LLC)

 

J.M. Hartwell Limited Partnership, a Delaware limited partnership (through AMG
New York Holdings Corp. and HWL Holdings Corp.)

 

M.J. Whitman LLC, a Delaware limited liability company (through AMG New York
Holdings Corp., El-Train Acquisition LLC, and Third Avenue Holdings Delaware
LLC)

 

New GAML Holdco, Ltd., a Cayman Islands exempted company (through AMG New York
Holdings Corp., AMG Atlantic Holdings Ltd., AMG Genesis, LLC, and Genesis Asset
Managers, LLP)

 

New Millennium Venture Partners Inc., an Ontario corporation (through AMG/North
America Holding Corp., AMG/FAMI Investment Corp., and AMG Canada Corp.)

 

Pantheon Capital Partners GP, LLC, a Delaware limited liability company (through
AMG London Holdings Corp. and Pantheon Ventures Inc.)

 

Pantheon Ventures (HK) LLP, an England and Wales limited liability partnership
(through AMG London Holdings Corp., AMG Plymouth UK Holdings (1) Limited, and
Pantheon Capital (Asia) Limited, and through AMG London Holdings Corp., AMG
Plymouth UK Holdings (1) Limited, Pantheon Holdings Limited, Pantheon Ventures
Limited, and Pantheon Ventures (UK) LLP)

 

Pantheon Ventures (UK) LLP, an England and Wales limited liability partnership
(through AMG London Holdings Corp., AMG Plymouth UK Holdings (1) Limited,
Pantheon Holdings Limited, and Pantheon Ventures Limited)

 

Pantheon Ventures (US) Holdings LLP, a Delaware limited liability partnership
(through AMG London Holdings Corp., AMG Plymouth UK Holdings (1) Limited,
Pantheon Holdings Limited, Pantheon Ventures Limited, and Pantheon Ventures (UK)
LLP)

 

Pantheon Ventures (US) LP, a Delaware limited partnership (through AMG London
Holdings Corp., Pantheon Ventures Inc., and Pantheon (US) LLC)

 

PEURO IV GP, LLC, a Delaware limited liability company (through AMG London
Holdings Corp. and Pantheon Ventures Inc.)

 

PGSF II GP, LLC, a Delaware limited liability company (through AMG London
Holdings Corp. and Pantheon Ventures Inc.)

 

--------------------------------------------------------------------------------


 

PGSF III GP, LLC, a Delaware limited liability company (through AMG London
Holdings Corp. and Pantheon Ventures Inc.)

 

Private Debt LLC, a Delaware limited liability company (through AMG New York
Holdings Corp., El-Train Acquisition LLC, Third Avenue Holdings Delaware LLC,
and M.J. Whitman LLC)

 

PUSA VI GP, LLC, a Delaware limited liability company (through AMG London
Holdings Corp. and Pantheon Ventures Inc.)

 

PUSA VII GP, LLC, a Delaware limited liability company (through AMG London
Holdings Corp. and Pantheon Ventures Inc.)

 

PUSA VIII GP, LLC, a Delaware limited liability company (through AMG London
Holdings Corp. and Pantheon Ventures Inc.)

 

PVP II GP, LLC, a Delaware limited liability company (through AMG London
Holdings Corp. and Pantheon Ventures Inc.)

 

Rorer Asset Management, LLC, a Delaware limited liability company (through AMG
Northeast Holdings, Inc. and AMG PA Holdings Partnership)

 

SouthernSun Asset Management, LLC, a Delaware limited liability company (through
SSAM Acquisition, LLC)

 

Systematic Financial Management, L.P., a Delaware limited partnership (through
Titan NJ LP Holdings, LLC)

 

The Renaissance Group LLC, a Delaware limited liability company (through AMG
Renaissance Holdings LLC)

 

Third Avenue Holdings Delaware LLC, a Delaware limited liability company
(through AMG New York Holdings Corp. and El-Train Acquisition LLC)

 

Third Avenue Management LLC, a Delaware limited liability company (through AMG
New York Holdings Corp., El-Train Acquisition LLC, and Third Avenue Holdings
Delaware LLC)

 

TimesSquare Capital Management, LLC, a Delaware limited liability company
(through AMG Northeast Holdings, Inc., AMG Northeast Investment Corp., and
TimesSquare Manager Member, LLC)

 

Trilogy Global Advisors International LLP, a limited liability partnership
incorporated in the United Kingdom (through Trident NYC Acquisition, LLC,
Trilogy Global Advisors, LP, and Trilogy Global Advisors UK Holdings Limited)

 

Trilogy Global Advisors UK Holdings Limited, a limited company incorporated in
the United Kingdom (through Trident NYC Acquisition, LLC and Trilogy Global
Advisors, LP)

 

Trilogy Global Advisors, LP, a Delaware limited partnership (through Trident NYC
Acquisition, LLC)

 

Tweedy, Browne Company LLC, a Delaware limited liability company (through
AMG/TBC Holdings, Inc. and AMG TBC, LLC)

 

--------------------------------------------------------------------------------


 

Veritable, LP, a Delaware limited partnership (through AMG WP GP Holdings Corp.,
AMG WP LP Holdings, LLC, AMG Wealth Partners, LP, Squam Acquisition GP, LLC, and
Squam Acquisition LP, LLC)

 

Welch & Forbes LLC, a Delaware limited liability company (through AMG WP GP
Holdings Corp., AMG WP LP Holdings, LLC, AMG Wealth Partners, LP, and AMG WF
Holdings LLC)

 

Yacktman Asset Management LP, a Delaware limited partnership (through Gotham
Acquisition GP, LLC and Gotham Acquisition LP, LLC)

 

ENTITIES IN WHICH THE BORROWER HAS A MINORITY INTEREST (DIRECT AND INDIRECT)

 

AQR Capital Management Holdings, LLC, a Delaware limited liability company
(through Topspin Acquisition, LLC)

 

AQR Capital Management II, LLC, a Delaware limited liability company (through
Topspin Acquisition, LLC and AQR Capital Management Holdings, LLC)

 

AQR Capital Management, LLC, a Delaware limited liability company (through
Topspin Acquisition, LLC and AQR Capital Management Holdings, LLC)

 

AQR Capital Management (Europe) LLP, a U.K. limited liability partnership
(through Topspin Acquisition, LLC, AQR Capital Management Holdings, LLC, AQR
Capital Management, LLC and AQR Capital Management (UK Services) Limited)

 

AQR Capital Management (UK Services) Limited, a U.K. limited company (through
Topspin Acquisition, LLC, AQR Capital Management Holdings, LLC and AQR Capital
Management, LLC)

 

Beutel, Goodman & Company Ltd., a Canada corporation (through AMG/North America
Holding Corp., AMG/FAMI Investment Corp., AMG Canada Corp. and First Asset
Capital Management (III) Inc.)

 

BlueMountain Capital Management, LLC, a Delaware limited liability company
(through AMG New York Holdings Corp. and BMCM Acquisition, LLC)

 

BlueMountain Capital Partners (London) LLP, a U.K. limited liability partnership
(through AMG New York Holdings Corp., BMCM Acquisition, LLC, BlueMountain
Capital Management, LLC and BlueMountain UK Holdings LLC)

 

BlueMountain GP Holdings, LLC, a Delaware limited liability company (through AMG
New York Holdings Corp. and BMCM Acquisition, LLC)

 

BlueMountain UK Holdings LLC, a Delaware limited liability company (through AMG
New York Holdings Corp., BMCM Acquisition, LLC and BlueMountain Capital
Management, LLC)

 

Clarfeld Financial Advisors, LLC, a Delaware limited liability company (through
Empire Acquisition (WP) LLC, AMG Wealth Partners, LP, AMG WP GP Holdings Corp.
and AMG WP LP Holdings, LLC)

 

Deans Knight Capital Management Ltd., a Canada corporation (through AMG/North
America Holding Corp., AMG/FAMI Investment Corp., and AMG Canada Corp.)

 

--------------------------------------------------------------------------------


 

EIG Asset Management, LLC, a Delaware limited liability company (through AMG
Edison Holdings, LLC)

 

EIG Funds Management, LLC, a Delaware limited partnership (through AMG Edison
Holdings, LLC, EIG Asset Management, LLC and EIG Management Company, LLC)

 

EIG Global Energy (Asia) Ltd, a private company incorporated in Hong Kong
(through AMG Edison Holdings, LLC and EIG Asset Management, LLC)

 

EIG Global Energy (Australia) Pty. Ltd, a privately held Australian company
(through AMG Edison Holdings, LLC and EIG Asset Management, LLC)

 

EIG Global Energy (Brasil) Representacoes Ltda., a Brazil limited liability
company (through AMG Edison Holdings, LLC and EIG Asset Management, LLC)

 

EIG Global Energy (Europe) Ltd, a UK limited company (through AMG Edison
Holdings, LLC and EIG Asset Management, LLC)

 

EIG Global Energy (Korea) Ltd, a Korea limited company (through AMG Edison
Holdings, LLC and EIG Asset Management, LLC)

 

EIG Management Company, LLC, a Delaware limited partnership (through AMG Edison
Holdings, LLC and EIG Asset Management, LLC)

 

EIG Principals Incentive Carry Vehicle, LP, a Delaware limited partnership
(through AMG Edison Holdings, LLC and EIG Asset Management, LLC)

 

Genesis Investment Management, LLP, a U.K. limited liability partnership
(through AMG New York Holdings Corp., AMG Atlantic Holdings Ltd., AMG Genesis,
LLC, and Genesis Asset Managers, LLP)

 

Lattice Strategies LLC, a Delaware limited liability company (through AMG LGP
Acquisition, LLC)

 

Long-Term Equity Interests Plan 2010, LP, a Delaware limited partnership
(through LTEIP GP Holdings, LLC)

 

Long-Term Equity Interests Plan 2011, LP, a Delaware limited partnership
(through LTEIP 2011 GP Holdings Corp.)

 

Long-Term Equity Interests Plan, LP, a Delaware limited partnership (through
LTEIP 2011 GP Holdings Corp.)

 

Montrusco Bolton Focus Global Fund Inc., a Cayman Islands corporation (through
AMG/North America Holding Corp., AMG/FAMI Investment Corp., AMG Canada Corp.,
and Montrusco Bolton Investments Inc.)

 

Montrusco Bolton Investments Inc., a Canada corporation (through AMG/North
America Holding Corp., AMG/FAMI Investment Corp., and AMG Canada Corp.)

 

VA Partners I, LLC, a Delaware limited liability company (through Catalyst
Acquisition II, Inc., ValueAct Holdings GP, LLC, and ValueAct Holdings, L.P.)

 

--------------------------------------------------------------------------------


 

VA Partners III, LLC, a Delaware limited liability company (through Catalyst
Acquisition II, Inc., ValueAct Holdings GP, LLC, and ValueAct Holdings, L.P.)

 

VA SmallCap Partners, LLC, a Delaware limited liability company (through
Catalyst Acquisition II, Inc., ValueAct Holdings GP, LLC, ValueAct Holdings,
L.P., and VA Partners I, LLC)

 

Value Partners Group Limited, a Cayman Islands exempted company (through AKH
Holdings LLC, and through AMG/North America Holding Corp., AMG/FAMI Investment
Corp., and AMG Canada Corp.)

 

ValueAct Capital Management, L.P., a Delaware limited partnership (through
Catalyst Acquisition II, Inc., ValueAct Holdings GP, LLC, ValueAct Holdings,
L.P., and ValueAct Capital Management, LLC)

 

ValueAct Capital Management, LLC, a Delaware limited liability company (through
Catalyst Acquisition II, Inc., ValueAct Holdings GP, LLC, and ValueAct Holdings,
L.P.)

 

ValueAct Holdings GP, LLC, a Delaware limited liability company (through
Catalyst Acquisition II, Inc.)

 

ValueAct Holdings, L.P., a Delaware limited partnership (through Catalyst
Acquisition II, Inc. and ValueAct Holdings GP, LLC)

 

ValueAct SmallCap Management, LLC, a Delaware limited liability company (through
Catalyst Acquisition II, Inc., ValueAct Holdings GP, LLC, and ValueAct Holdings,
L.P.)

 

ValueAct SmallCap Management, L.P., a Delaware limited partnership (through
Catalyst Acquisition II, Inc., ValueAct Holdings GP, LLC, ValueAct Holdings,
L.P., ValueAct SmallCap Management, LLC and ValueAct Capital Management, L.P.)

 

Wilshire Financial Services Inc., an Alberta corporation (through AMG/North
America Holding Corp., AMG/FAMI Investment Corp., AMG Canada Corp., and First
Asset Capital Management (III) Inc.)

 

--------------------------------------------------------------------------------


 

Schedule 7.7

 

Transactions with Affiliates

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 10.2

 

Addresses

 

BORROWER:

 

Affiliated Managers Group, Inc.
600 Hale Street

P.O. Box 1000
Prides Crossing, Massachusetts 01965
Attention:  Chief Financial Officer
Telephone:  (617) 747-3300
Fax:  (617) 747-3380
Website Address: www.amg.com

 

with a copy to:

 

Affiliated Managers Group, Inc.
600 Hale Street

P.O. Box 1000
Prides Crossing, Massachusetts 01965
Attention:  General Counsel
Telephone:  (617) 747-3300
Fax:  (617) 747-3380
Website Address: www.amg.com

 

ADMINISTRATIVE AGENT:

 

Administrative Agent’s Office
(for payments and requests for Incremental Loans):
Bank of America, N.A.
101 N. Tryon Street
Mail Code: NC1-001-05-46



--------------------------------------------------------------------------------


 

Charlotte, NC 28255-0001
Attention:  Robert Garvey

 

Other Notices as Administrative Agent:
Bank of America, N.A.
Agency Management
101 S. Tryon Street

Mail Code:  NC1-002-15-36
Charlotte, NC 28255

Attention:  Cindy Jordan

 

--------------------------------------------------------------------------------


 

EXHIBIT A TO
CREDIT AGREEMENT

 

FORM OF NOTE

 

[Date]

 

FOR VALUE RECEIVED, the undersigned, Affiliated Managers Group, Inc., a Delaware
corporation (the “Borrower”), hereby unconditionally promises to pay to
                   (the “Lender”), at the Administrative Agent’s Office in
lawful money of the United States of America and in immediately available funds,
on the Termination Date the aggregate unpaid principal amount of all Loans made
by the Lender to the Borrower pursuant to the Credit Agreement referred to
below.  The Borrower further agrees to pay interest in like money at such office
on the unpaid principal amount hereof from time to time outstanding at the rates
and on the dates specified in the Credit Agreement.

 

The Lender is authorized to record in its records, or on the schedules annexed
hereto, the date, Type and amount of each Loan made by it pursuant to the Credit
Agreement and the date and amount of each payment or prepayment of principal
thereof, each continuation thereof, each conversion of all or a portion thereof
to the other Type and, in the case of a Eurodollar Loan, the length of each
Interest Period with respect thereto.  Each such recordation shall constitute
prima facie evidence of the accuracy of the information recorded.  The failure
to make any such recordation shall not affect the obligations of the Borrower in
respect of any such Loan.

 

This Note (a) is one of the Notes referred to in the Term Credit Agreement dated
as of April 15, 2014 (as amended or otherwise modified from time to time, the
“Credit Agreement”) among the Borrower, the Lender, various other financial
institutions, and Bank of America, N.A., as Administrative Agent, (b) is subject
to the provisions of the Credit Agreement and (c) is subject to optional and
mandatory prepayment in whole or in part as provided in the Credit Agreement.

 

Upon the occurrence of any Event of Default, all amounts then remaining unpaid
on this Note may become, or may be declared to be, immediately due and payable,
all as provided in the Credit Agreement.

 

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.

 

Unless otherwise defined herein, capitalized terms used but not defined herein
shall have the respective meanings given to them in the Credit Agreement.

 

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

 

A-1

--------------------------------------------------------------------------------


 

 

AFFILIATED MANAGERS GROUP, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

A-2

--------------------------------------------------------------------------------


 

Schedule A
to Note

 

LOANS, CONVERSIONS AND REPAYMENTS OF ABR LOANS

 

Date

 

Amount of ABR
Loans

 

Amount 
Converted to
ABR Loans

 

Amount of
Principal of ABR
Loans Repaid

 

Amount of ABR
Loans Converted
to 
Eurodollar Loans

 

Unpaid Principal
Balance of ABR
Loans

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A-3

--------------------------------------------------------------------------------


 

Schedule B
to Note

 

LOANS, CONTINUATIONS, CONVERSIONS AND REPAYMENTS OF EURODOLLAR LOANS

 

Date

 

Amount of
Eurodollar
Loans

 

Amount 
Converted to
Eurodollar
Loans

 

Interest Period
and Eurodollar
Rate with
Respect Thereto

 

Amount of
Principal of
Eurodollar
Loans Repaid

 

Amount of
Eurodollar
Loans
Converted to
ABR Loans

 

Unpaid
Principal
Balance of
Eurodollar
Loans

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A-4

--------------------------------------------------------------------------------


 

EXHIBIT B TO

CREDIT AGREEMENT

 

FORM OF BORROWER CERTIFICATE

 

AFFILIATED MANAGERS GROUP, INC.

 

April 15, 2014

 

Pursuant to subsection 5.1(d) of the Term Credit Agreement dated as of April 15,
2014 (the “Agreement”; capitalized terms defined therein being used herein as
therein defined) among Affiliated Managers Group, Inc., a Delaware corporation
(the “Borrower”), various financial institutions and, Bank of America, N.A., as
Administrative Agent, the undersigned Responsible Officer of the Borrower hereby
certifies as follows:

 

1.                                      The representations and warranties of
the Borrower set forth in the Agreement and each of the other Loan Documents to
which the Borrower is a party or which are contained in any certificate or
financial statement furnished by or on behalf of the Borrower pursuant to or in
connection with any Loan Document are true and correct in all material respects
on and as of the date hereof with the same effect as if made on the date hereof,
except for representations and warranties stated to relate to a specific earlier
date, in which case such representations and warranties were true and correct in
all material respects as of such earlier date.

 

2.                                      Exhibit A hereto sets forth all consents
or authorizations of, filings with, notices to or other acts by or in respect of
any Governmental Authority or any other Person required in connection with the
execution, delivery, performance, validity or enforceability of the Agreement
and the other Loan Documents and such consents, authorizations and filings are
in full force and effect on the date hereof.

 

3.                                      No Default has occurred and is
continuing as of the date hereof or would result from the making of the Loans on
the date hereof.

 

4.                                      Since December 31, 2013, there has been
no event or condition which has had or could reasonably be expected to have,
either individually or in the aggregate, a Material Adverse Effect.

 

5.                                      There are no liquidation or dissolution
proceedings pending or to my knowledge threatened against the Borrower, nor has
any other event occurred materially adversely affecting or to my knowledge
threatening the continued corporate existence of the Borrower after the date
hereof.

 

6.                                      The Debt Rating of the Borrower on the
date hereof is “BBB” by S&P and Fitch.

 

B-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has hereto set his or her name as of the
date first set forth above.

 

 

AFFILIATED MANAGERS GROUP, INC.

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

B-2

--------------------------------------------------------------------------------


 

EXHIBIT C TO

CREDIT AGREEMENT

 

FORM OF OPINION OF BORROWER’S COUNSEL

 

Please see attached.

 

C-1

--------------------------------------------------------------------------------


 

                           , 20   

 

To the Administrative Agent and each Lender listed on Schedule 1 to

the Credit Agreement referred to below

 

Ladies and Gentlemen:

 

We have acted as counsel to the Company (as defined below) in connection with
the Term Credit Agreement dated as of the date hereof (the “Credit Agreement”),
among Affiliated Managers Group, Inc., a Delaware corporation (the “Company”),
Bank of America, N.A., as Administrative Agent, and the several banks and other
financial institutions from time to time parties thereto as Lenders. 
Capitalized terms that are used and not defined in this opinion letter have the
meanings given to them in the Credit Agreement.

 

This opinion letter is furnished to you pursuant to Section 5.1(j) of the Credit
Agreement.  The Credit Agreement and the Notes are referred to herein
collectively as the “Credit Documents”.

 

We have examined such certificates, documents and records and have made such
investigation of fact and such examination of law as we have deemed appropriate
in order to enable us to render the opinions set forth herein.  In conducting
such investigation of fact, we have relied, without independent verification,
upon certificates of officers of the Company, public officials and other
appropriate Persons, and on the covenants as to the application of proceeds
contained in the Credit Documents.

 

The opinions expressed herein are limited to matters governed by the laws of the
State of New York, the Delaware General Corporation Law, and the federal laws of
the United States of America (collectively, the “Covered Laws”).

 

Based upon and subject to the foregoing and the assumptions, qualifications and
limitations set forth below, we are of the opinion that:

 

1.                                      The Company (a) is a corporation validly
existing and in good standing under the laws of the State of Delaware and
(b) has the corporate power to execute, deliver and perform its obligations
under each of the Credit Documents.

 

2.                                      The Company has duly authorized,
executed and delivered each of the Credit Documents.

 

3.                                      Each of the Credit Documents constitutes
the valid and binding obligation of the Company and is enforceable against the
Company in accordance with its terms.

 

4.                                      The execution and delivery by the
Company of the Credit Documents and the performance by the Company of its
obligations thereunder will not violate or require the repurchase of securities
under the charter or by-laws of the Company.  The execution and delivery by the
Company of the Credit Documents and the performance by the Company of its
obligations thereunder (a) will not violate any Covered Laws and (b) will not
result in a breach

 

C-2

--------------------------------------------------------------------------------


 

or violation of, constitute a default, or require the repurchase of securities
under, any of the agreements, instruments, court orders, judgments or decrees
listed on Schedule 2 hereto.

 

5.                                      Under the Covered Laws, no consent,
approval, license or exemption by, or order or authorization of, or filing,
recording or registration with, any governmental authority is required to be
obtained or made by the Company in connection with the execution and delivery of
the Credit Documents or the performance by the Company of its obligations
thereunder.

 

6.                                      We are not representing the Company in
any pending litigation in which it is a named defendant that challenges the
validity or enforceability of, or seeks to enjoin the performance of, the Credit
Documents.

 

7.                                      The Company is not required to be
registered as an “investment company” under the Investment Company Act of 1940,
as amended.

 

8.                                      Assuming that the proceeds of the Loans
are applied in the manner contemplated by, and subject to the limitations
contained in, the Credit Agreement, neither the making of the Loans under the
Credit Agreement on the date hereof, nor the application of the proceeds
thereof, will violate Regulations T, U or X of the Board of Governors of the
Federal Reserve System.

 

Our opinion that the Credit Documents constitute the legal, valid and binding
obligations of the Borrower, enforceable against the Borrower in accordance with
its terms is subject to (i) bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance and similar laws affecting the rights and remedies of
creditors generally and (ii) general principles of equity.

 

We express no opinion with respect to the applicability of Section 548 of the
federal Bankruptcy Code or any comparable provision of state law.

 

Our opinions are also subject to the qualification that the enforceability of
provisions in the Credit Documents providing for indemnification or
contribution, broadly worded waivers, waivers of rights to damages or defenses,
waivers of unknown or future claims, and waivers of statutory, regulatory or
constitutional rights may be limited on statutory or public policy grounds.  In
addition, we express no opinion as to the enforceability of (i) rights of setoff
or (ii) rights to receive liquidated damages, prepayment premiums or the
unaccrued portion of original issue discount upon acceleration, in each case to
the extent determined to be unreasonable or to constitute a penalty or unmatured
interest.  In connection with the provisions of the Credit Documents whereby the
parties submit to the jurisdiction of the United States District Court for the
Southern District of New York, we note the limitations of 28 U.S.C. §§ 1331 and
1332 on subject matter jurisdiction of the federal courts.  In connection with
the provisions of the Credit Documents concerning personal jurisdiction and
venue, we note that under NYCPLR § 510 a New York State court has discretion to
transfer the place of trial, and under 28 U.S.C. § 1404(a) a United States
District Court has discretion to transfer an action to another district or
division where it might have been brought.

 

In addition, certain provisions contained in the Credit Documents may be further
limited or rendered unenforceable by applicable law, but in our opinion the
inclusion of such provisions in

 

C-3

--------------------------------------------------------------------------------


 

the Credit Documents does not render the Credit Documents invalid as a whole or
interfere with the practical realization of the benefits intended to be provided
thereby.

 

This opinion letter is furnished solely for the benefit of the addressees and
their assignees who become Lenders under the Credit Agreement; provided, that
(i) no assignee shall have any greater rights with respect to this opinion
letter than the original addressees hereof, (ii) no reissuance of this opinion
letter shall be deemed to have occurred by reason of any such assignment,
(iii) no such assignment shall be deemed to extend any statute of limitations
period applicable on the date hereof, (iv) any reliance on this opinion letter
by an assignee must be actual and reasonable under the circumstances existing at
the time such assignee becomes a Lender, including any changes in law, facts or
any other developments known to or reasonably knowable by such assignee at such
time, and (v) all rights hereunder may be asserted only in a single proceeding
by and through either the Administrative Agent or the Required Lenders.  This
opinion may not be relied upon for any other purpose or by any other Person
without our prior written consent.

 

 

Very truly yours,

 

 

 

 

 

Ropes & Gray LLP

 

C-4

--------------------------------------------------------------------------------


 

EXHIBIT D TO

CREDIT AGREEMENT

 

FORM OF ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each](1) Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each](2) Assignee identified in item 2 below ([the][each, an]
“Assignee”).  [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees](3) hereunder are several and not joint.](4) 
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee. 
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto in the amount[s]
and equal to the percentage interest[s] identified below of all the outstanding
rights and obligations under the respective Loans identified below and (ii) to
the extent permitted to be assigned under applicable law, all claims, suits,
causes of action and any other right of [the Assignor (in its capacity as a
Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”).  Each such
sale and assignment is without recourse to [the][any] Assignor and, except as
expressly

 

--------------------------------------------------------------------------------

(1)  For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language.  If the assignment is from multiple Assignors, choose the
second bracketed language.

 

(2)  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language.  If the assignment is to multiple Assignees, choose the
second bracketed language.

 

(3)  Select as appropriate.

 

(4)  Include bracketed language if there are either multiple Assignors or
multiple Assignees.

 

D-1

--------------------------------------------------------------------------------


 

provided in this Assignment and Assumption, without representation or warranty
by [the][any] Assignor.

 

1.

Assignor[s]:

 

 

 

 

 

 

 

 

 

 

 

[Assignor [is][is not] a Defaulting Lender]

 

 

 

 

 

 

2.

Assignee[s]:

 

 

 

 

 

 

 

 

 

[for each Assignee, indicate Affiliate of [identify Lender]]

 

 

 

 

3.

Borrower:

 

Affiliated Managers Group, Inc.

 

 

 

 

4.

Administrative Agent:  Bank of America, N.A., as the administrative agent under
the Credit Agreement

 

 

5.

Credit Agreement:     Term Credit Agreement, dated as of April 15, 2014 among
Affiliated Managers Group, Inc., various financial institutions and Bank of
America, N.A., as Administrative Agent.

 

 

6.

Assigned Interest:

 

Assignor[s](5)

 

Assignee[s](6)

 

Amount of Loans
Outstanding on
Effective Date

 

Amount of
Loans Assigned

 

Percentage
Assigned of
Loans(7)

 

CUSIP
 Number

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

[7.

Trade Date:                       ](8)

 

Effective Date:                                      , 20     [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

--------------------------------------------------------------------------------

(5)                                 List each Assignor, as appropriate.

 

(6)                                 List each Assignee, as appropriate.

 

(7)                                 Set forth, to at least 9 decimals, as a
percentage of the Loans of all Lenders thereunder.

 

(8)                                 To be completed if the Assignor and the
Assignee intend that the minimum assignment amount is to be determined as of the
Trade Date.

 

D-2

--------------------------------------------------------------------------------


 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

 

[NAME OF ASSIGNOR]

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

ASSIGNEE

 

[NAME OF ASSIGNEE]

 

 

 

 

 

By:

 

 

 

Title:

 

 

[Consented to and](9) Accepted:

 

BANK OF AMERICA, N.A., as Administrative Agent

 

 

 

By:

 

 

 

Title:

 

 

[Consented to:](10)

 

AFFILIATED MANAGER GROUP, INC.

 

 

 

By:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------

(9)                                 To be added only if the consent of the
Administrative Agent is required by the terms of the Credit Agreement.

 

(10)                          To be added only if the consent of the Borrower
and/or other parties is required by the terms of the Credit Agreement.

 

D-3

--------------------------------------------------------------------------------


 

EXHIBIT E TO

CREDIT AGREEMENT

 

FORM OF CONFIDENTIALITY AGREEMENT

 

[LETTERHEAD OF INFORMATION RECIPIENT]

 

 

 

                             ,          

 

[Name and Address of

Information Provider]

 

Dear Sirs:

 

In connection with our interest in entering into a transaction (“Transaction”)
[to purchase [a participation interest in] [an assignment of] the rights of a
Lender pursuant to Section 10.6](11) of the Term Credit Agreement dated as of
April 15, 2014 (as amended or otherwise modified from time to time, the “Credit
Agreement”) among Affiliated Managers Group, Inc. (the “Company”), various
financial institutions and Bank of America, N.A., as Administrative Agent, the
Company is furnishing us with certain information which is either non-public,
confidential or proprietary in nature.  All information furnished (irrespective
of the form of communication) to us, our agents or our representatives,
including without limitation attorneys, accountants, consultants and financial
advisors (collectively, “representatives”), by the Company or any of its
representatives, and all analyses, compilations, data, studies or other
documents prepared by us or our representatives containing, or based in whole or
in part on, any such furnished information or reflecting our review or
assessment of the Company are hereinafter collectively referred to as the
“Information”.  In consideration of our being furnished with the Information, we
agree that:

 

1.                                      The Information will be kept
confidential, will not, without the prior written consent of the Company or
except as required by law (including to bank regulators and examiners) and then
only with prior written notice as soon as possible to the Company (provided that
such written notice shall not be required for ordinary course disclosures
pursuant to requests by bank regulators and examiners or to the extent
prohibited by law or legal process), be disclosed by us or our representatives,
in any manner whatsoever, in whole or in part, and will not be used by us or our
representatives directly or indirectly for any purpose other than evaluating a
Transaction.  Moreover, we agree to transmit the Information only to those
representatives who need to know the Information for the purpose of evaluating a
Transaction, who are informed by us of the confidential nature of the
Information and who are provided with a copy of this Confidentiality Agreement
(this “Agreement”) and agree to be bound by the terms of this Agreement.  We
will be responsible for any breach of this Agreement by our representatives.

 

--------------------------------------------------------------------------------

(11)  Update as necessary to describe the purpose of the Confidentiality
Agreement consistent with Section 10.15(f) of the Credit Agreement.

 

E-1

--------------------------------------------------------------------------------


 

2.                                      Without the Company’s prior written
consent, we and our representatives will not disclose to any other person the
fact that the Information has been made available, that discussions or
negotiations are taking place concerning a possible transaction involving us and
the Company or any of the terms, conditions or other facts with respect to any
such possible transaction, including the status thereof, except as required by
law (including to bank regulators and examiners) and then only with prior
written notice as soon as possible to the Company (provided that such written
notice shall not be required for ordinary course disclosures pursuant to
requests by bank regulators and examiners or to the extent prohibited by law or
legal process).  The term “person” as used in this letter shall be interpreted
to include, without limitation, the media and any corporation, company, group,
partnership or individual.

 

3.                                      The Information and all copies thereof
will be destroyed or returned immediately, without retaining any copies thereof,
(a) if we do not within a reasonable time proceed with a Transaction or (b) at
any earlier time that the Company so requests; provided that we may retain
copies of Information as required by law (including bank regulations), pursuant
to our customary document retention policies or in back-up tapes or similar
electronic form.  Notwithstanding the return or destruction of the Information,
we and our representatives will continue to be bound by our obligations
hereunder.

 

4.                                      This Agreement shall be inoperative as
to such portions of the Information which (a) are or become generally available
to the public other than as a result of a disclosure by us or our
representatives; (b) become available to us on a nonconfidential basis from a
source other than the Company or one of its representatives which has
represented to us that it is not bound by a confidentiality agreement with or
other contractual, legal or fiduciary obligation of confidentiality to the
Company or any other party with respect to any portion of the Information; or
(c) were known to us on a nonconfidential basis prior to its disclosure to us by
the Company or one of its representatives.

 

5.                                      We understand that the Company has
endeavored to include in the Information those materials which are believed to
be reliable and relevant for the purpose of our evaluation, but we acknowledge
that the Company and its representatives make no representation or warranty as
to the accuracy or completeness of the Information.  We agree that the Company
and its representatives shall have no liability to us or to any of our
representatives as a result of the use of the Information by us and our
representatives, it being understood that only those particular representations
and warranties which may be made by the Company in a definitive agreement, when,
as and if it is executed, and subject to such limitations and restrictions as
may be specified in such definitive agreement, shall have any legal effect.  We
further agree that unless and until a definitive agreement regarding a
Transaction has been executed, neither we nor the Company will be under any
legal obligation of any kind whatsoever with respect to any Transaction by
virtue of this Agreement except for the matters specifically agreed to herein. 
We acknowledge and agree that the Company reserves the right to exercise its
consent rights under the Credit Agreement (such consent not to be unreasonably
withheld or delayed).

 

6.                                      In the event that we or anyone to whom
we transmit the Information pursuant to this Agreement are requested or become
legally compelled (by oral questions, interrogatories, request for information
or documents, subpoena, criminal or civil investigative demand or similar
process) to disclose any of the Information, we will (so long as not prohibited
by law or legal process) provide the Company with prompt written notice

 

E-2

--------------------------------------------------------------------------------


 

so that the Company may seek (with our cooperation, if so requested by the
Company) a protective order or other appropriate remedy and/or waive compliance
with the provisions of this Agreement.  In the event that such protective order
or other remedy is not obtained, or the Company waives compliance with the
provisions of this Agreement, we will furnish only that portion of the
Information which is legally required and will exercise reasonable efforts to
obtain reliable assurance that confidential treatment will be accorded the
Information.

 

7.                                      We acknowledge that we are aware, and we
will advise our representatives who receive Information, that the U.S.
securities laws restrict any person who has material, non-public information
concerning the Company from purchasing or selling securities of the Company (and
options, warrants and rights relating thereto).

 

8.                                      We agree that the Company shall be
entitled to equitable relief, including injunction and specific performance, in
the event of any actual or threatened breach of this Agreement.  Such remedies
shall not be deemed to be the exclusive remedies for a breach of this Agreement
by us or our representatives but shall be in addition to all other remedies
available at law or equity.

 

9.                                      It is further understood and agreed that
no failure or delay by the Company in exercising any right, power or privilege
under this Agreement shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise of any right,
power or privilege hereunder.

 

10.                               This Agreement shall be governed by and
construed in accordance with the laws of the State of New York applicable to
agreements made and to be performed within such State.

 

 

Very truly yours,

 

 

 

 

 

[NAME OF INFORMATION RECIPIENT]

 

 

 

 

 

By:

 

 

E-3

--------------------------------------------------------------------------------


 

EXHIBIT F TO

CREDIT AGREEMENT

 

TERMS AND CONDITIONS OF SUBORDINATED INDEBTEDNESS

 

Subordination Provisions

 

(a)                                 General.  This [                  ],
including all principal, interest, fees, costs, enforcement expense (including
legal fees and disbursements), and any other reimbursement and indemnity
obligations created or evidenced by this [                    ], or any prior,
concurrent or subsequent notes, instruments, or agreements of indebtedness,
liabilities or obligations of any type or form whatsoever relating thereto in
favor of [the Payee] (“Subordinated Debt”) and any and all documents or
instruments evidencing, guaranteeing or securing directly or indirectly any of
the foregoing, whether now existing or hereafter created (“Subordinated
Documents”), shall be and hereby are subordinated and the payment thereof is
deferred until the full and final payment in cash of the Senior Debt, whether
now or hereafter incurred or owed by the Maker.  Notwithstanding the immediately
preceding sentence, the Maker shall be permitted to pay, and [the Payee] shall
be permitted to receive, any regularly scheduled payment of interest or
principal on this [              ], so long as at the time of such payment, such
payment is permitted and no default or event of default has occurred and is
continuing, in each case under the terms and provisions of any Senior Debt or
would occur after giving effect thereto.

 

(b)                                 Enforcement.  [The Payee] will not take or
omit to take any action or assert any claim with respect to the Subordinated
Debt or otherwise which is inconsistent with the provisions of this
Section [      ].  Without limiting the foregoing, [the Payee] will not assert,
collect or enforce the Subordinated Debt or any part thereof or take any action
to foreclose or realize upon the Subordinated Debt or any part thereof or
enforce any of the Subordinated Documents except (i) in each such case as
necessary, so long as no default or event of default has occurred and is then
continuing under the terms and provisions of any Senior Debt or would occur
after giving effect thereto, to collect any sums expressly permitted to be paid
by the Maker pursuant to Section [    ](a) above or (ii) to the extent (but only
to such extent) that the commencement of a legal action may be required to toll
the running of any applicable statute of limitations.  Until the Senior Debt has
been finally paid in full in cash, [the Payee] shall not have any right of
subrogation, reimbursement, restitution, contribution or indemnity whatsoever
from any assets of the Maker or any guarantor of or provider of collateral
security for any Senior Debt.  [The Payee] further waives any and all rights
with respect to marshalling.

 

(c)                                  Payments Held in Trust.  [The Payee] will
hold in trust and immediately pay over to the holders of Senior Debt, in the
same form of payment received, with appropriate endorsements, for application to
the Senior Debt, any cash (or cash equivalent) amount that the Maker pays to
[the Payee] with respect to the Subordinated Debt, or as collateral for the
Senior Debt any other assets of the Maker that [the Payee] may receive with
respect to Subordinated Debt, in each case except with respect to payments
expressly permitted pursuant to Section [    ](a) above.

 

F-1

--------------------------------------------------------------------------------


 

(d)                                 Defense to Enforcement.  If [the Payee], in
contravention of the terms of this [            ], shall commence, prosecute or
participate in any suit, action or proceeding against the Maker, then the Maker
may interpose as a defense or plea the agreements in this [          ], and any
holder of Senior Debt may intervene and interpose such defense or plea in its
name or in the name of the Maker.  If [the Payee], in contravention of the terms
of this [                ], shall attempt to collect any of the Subordinated
Debt or enforce any of the Subordinated Documents, then any holder of Senior
Debt or the Maker may, by virtue of this Agreement, restrain the enforcement
thereof in the name of any holder of Senior Debt or in the name of the Maker. 
If [the Payee], in contravention of the terms of this Agreement, obtains any
cash or other assets of the Maker as a result of any administrative, legal or
equitable actions, or otherwise, [the Payee] agrees forthwith to pay, deliver
and assign to the holders of Senior Debt, with appropriate endorsements, any
such cash (or cash equivalent) for application to the Senior Debt and any such
other assets as collateral for the Senior Debt.

 

(e)                                  Bankruptcy, Etc.

 

(i)                                     At any meeting of creditors of the Maker
or in the event of any case or proceeding, voluntary or involuntary, for the
distribution, division or application of all or part of the assets of the Maker
or the proceeds thereof, whether such case or proceeding be for the liquidation,
dissolution or winding up of the Maker or its business, a receivership,
insolvency or bankruptcy case or proceeding, an assignment for the benefit of
creditors or a proceeding by or against the Maker for relief under the federal
Bankruptcy Code or any other bankruptcy, reorganization or insolvency law or any
other law relating to the relief of debtors, readjustment of indebtedness,
reorganization, arrangement, composition or extension or marshalling of assets
or otherwise, the holders of Senior Debt are hereby irrevocably authorized at
any such meeting or in any such proceeding to receive or collect any cash or
other assets of the Maker distributed, divided or applied by way of dividend or
payment, or any securities issued on account of any Subordinated Debt, and apply
such cash to or hold such other assets or securities as collateral for the
Senior Debt, and to apply to the Senior Debt any cash proceeds of any
realization upon such other assets or securities that the holders of Senior Debt
elect to effect, until all of the Senior Debt shall have been paid in full in
cash.

 

(ii)                                  Notwithstanding the foregoing provisions
of Section[      ](e)(i) above, [the Payee] shall be entitled to receive and
retain any securities of the Maker or any other corporation or other entity
provided for by a plan of reorganization or readjustment provided that: (x) the
payment of such securities is subordinate, at least to the extent provided in
this [                    ] with respect to Subordinated Debt, to the payment of
all Senior Debt under any such plan of reorganization or readjustment, (y) the
rights of the holders of the Senior Debt are not, without the consent of such
holders, altered or impaired by such arrangement, reorganization or
readjustment, and (z) all other terms of such arrangement, reorganization or
readjustment are acceptable to the holders of Senior Debt.

 

(iii)                               [[The Payee] undertakes and agrees for the
benefit of each holder of Senior Debt to execute, verify, deliver and file any
proof of claim, consent, assignment or other instrument which any holder of
Senior Debt may at any time require in order to prove and realize upon any right
or claim pertaining to the Subordinated Debt and to effectuate the full benefit
of the subordination contained herein; and upon failure of [the Payee] so to do
prior to 30 days before the expiration any such holder of Senior Debt shall be
deemed irrevocably

 

F-2

--------------------------------------------------------------------------------


 

appointed the agent and attorney-in-fact of [the Payee] to execute, verify,
deliver and file any such proof of claim, consent, assignment or other
instrument.](12)

 

(iv)                              At any such meeting of creditors or in the
event of any such case or proceeding, [the Payee] shall not vote with respect to
any plan of partial or complete liquidation, reorganization, arrangement,
composition or extension, or take any other action in any way so as to contest
(i) the validity of any Senior Debt or any collateral therefor or guaranties
thereof, (ii) the relative rights and duties of any holders of any Senior Debt
established in any instruments or agreements creating or evidencing any of the
Senior Debt with respect to any of such collateral or guaranties or (iii) [the
Payee]’s obligations and agreements set forth in this Agreement.

 

(f)                                   Freedom of Dealing.  [The Payee] agrees
that the Maker may, from time to time and at any time, incur additional Senior
Debt as it deems necessary, appropriate or desirable in its sole discretion. 
[The Payee] agrees, with respect to any and all Senior Debt and any and all
collateral therefor or guaranties thereof, that the Maker and the holders of
Senior Debt may agree to increase the amount of any Senior Debt or otherwise
modify the terms of any Senior Debt, and the holders of Senior Debt may grant
extensions of the time of payment or performance to and make compromises,
including releases of collateral or guaranties, and settlements with the Maker
and all other persons, in each case without the consent of [the Payee] and
without affecting the agreements of [the Payee] contained in this 
[              ]; provided, however, that nothing contained in this
Section [      ](f) shall constitute a waiver of the right of the Maker itself
to agree to or consent to a settlement or compromise of a claim which any holder
of Senior Debt may have against the Maker.

 

(g)                                  Sale of Subordinated Debt.  [The Payee]
will not, at any time while this Agreement is in effect, sell, transfer, pledge,
assign, hypothecate or otherwise dispose of any Subordinated Debt to any person
other than a person who agrees in a writing, satisfactory in form and substance
to the Maker and the holders of a majority of the then outstanding principal
amount of Senior Debt, to be bound by all of the obligations of [the Payee]
hereunder.  In the case of any such disposition by [the Payee], [the Payee] will
use its best efforts to notify each holder of Senior Debt at least 10 days prior
to the date of any of such intended disposition.

 

(h)                                 Continuation of Subordination.  To the
extent that the Maker or any guarantor of or provider of collateral for the
Senior Debt makes any payment on the Senior Debt that is subsequently
invalidated, declared to be fraudulent or preferential or set aside or is
required to be repaid to a trustee, receiver or any other party under any
bankruptcy, insolvency or reorganization act, state or federal law, common law
or equitable cause (such payment being hereinafter referred to as a “Voided
Payment”), then to the extent of such Voided Payment, that portion of the Senior
Debt that had been previously satisfied by such Voided Payment shall be revived
and continue in full force and effect (and continue to have the benefit of the
subordination provisions hereof) as if such Voided Payment had never been made. 
To the extent that [the Payee] has received any payments with respect to
Subordinated Debt subsequent to the date of the initial receipt of such Voided
Payment by a holder of Senior Debt and such payments have not

 

--------------------------------------------------------------------------------

(12)  This clause (iii) shall only be required for Subordinated Payment Notes
issued on or after the Closing Date.

 

F-3

--------------------------------------------------------------------------------


 

been invalidated, declared to be fraudulent or preferential or set aside or
required to be repaid to a trustee, receiver, or any other party under any
bankruptcy act, state or federal law, common law or equitable cause, [the Payee]
shall be obligated and hereby agrees that any such payment so made or received
shall be deemed to have been received in trust for the benefit of the recipient
of the Voided Payment, and [the Payee] hereby agrees to pay to the recipient of
the Voided Payment, upon demand, the full amount so received by [the Payee]
during such period of time to the extent necessary fully to restore to the
recipient of the Voided Payment the amount of such Voided Payment.

 

(i)                                     Continuing Agreement.  The provisions of
this Section [    ] constitute a continuing agreement and shall be binding upon
the Maker and [the Payee] and their successors and assigns, and inure to the
benefit of and be enforceable by each holder of Senior Debt and their
successors, transferees and assigns.

 

For purposes of these subordination provisions, Senior Debt would be defined as
follows:

 

“Senior Debt” means (i) all indebtedness of the Maker for or relating to money
borrowed from banks or other institutional lenders or evidenced by a note, bond,
debenture or similar instrument and financing leases, including any extension or
renewals thereof, whether outstanding on the date hereof or hereafter created or
incurred, which is not by its terms subordinate and junior to or on a parity
with the [                  ]s, (ii) all guaranties by the Maker,  which are not
by their terms subordinate and junior to or on a parity with the
[              ]s, of indebtedness of any subsidiary if such indebtedness would
have been Senior Debt pursuant to the provisions of clause (i) of this sentence
had it been indebtedness of the Maker, (iii) all obligations of the Maker in
respect of letters of credit or similar instruments issued or accepted by banks
and other financial institutions for account of the Maker, and (iv) all
obligations of the Maker in connection with an interest rate swap, cap or collar
agreement or similar arrangement between the Maker and one or more financial
institutions providing for the transfer or mitigation of interest risks either
generally or under specific contingencies, in each case including all principal,
interest (including, without limitation, any interest accruing subsequent to the
commencement of bankruptcy, insolvency or similar proceedings with respect to
the Maker, whether or not such interest is allowable as a claim in any such
proceeding), fees, costs, enforcement expenses (including legal fees and
disbursements), collateral protection expenses and other reimbursement or
indemnity obligations created or evidenced by any prior, concurrent, or
subsequent notes, instruments or agreements of indebtedness, liabilities or
obligations of any type or form whatsoever relating to any of the foregoing. 
Senior Debt shall expressly include any and all interest accruing and
out-of-pocket costs or expenses incurred after the date of any filing by or
against the Maker of any petition under the federal Bankruptcy Code or any other
bankruptcy, insolvency, or reorganization act regardless of whether the claim of
any holder of Senior Debt therefor is allowed or allowable in the case or
proceeding relating thereto.

 

F-4

--------------------------------------------------------------------------------


 

EXHIBIT G TO

CREDIT AGREEMENT

 

FORM OF COMPLIANCE CERTIFICATE

 

Financial Statement Date:                , 20       

 

To:                             Bank of America, N.A., as Administrative Agent,
and the Lenders under the Credit Agreement referred to below

 

Ladies and Gentlemen:

 

Please refer to the Term Credit Agreement dated as of April 15, 2014 (as amended
or otherwise modified from time to time, the “Credit Agreement”; capitalized
terms defined therein being used herein as therein defined) among Affiliated
Managers Group, Inc., a Delaware corporation (the “Borrower”), various financial
institutions and Bank of America, N.A., as Administrative Agent.

 

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the [                                      ] of the Borrower, and
that, as such, he/she is authorized to execute and deliver this Certificate to
the Administrative Agent on the behalf of the Borrower, and that:

 

[Use following paragraph 1 for fiscal year-end financial statements]

 

1.                                      The year-end audited financial
statements required by Section 6.1(a) of the Credit Agreement for the fiscal
year ended as of the Financial Statement Date specified above (the “Statement
Date”), together with the report and opinion of an independent certified public
accountant required by such section, are either attached hereto or have been
filed with the Securities and Exchange Commission.

 

[Use following paragraph 1 for fiscal quarter-end financial statements]

 

1.                                      The quarter-end unaudited financial
statements required by Section 6.1(b) of the Credit Agreement for the fiscal
quarter ended as of the Financial Statement Date specified above (the “Statement
Date”), are either attached hereto or have been filed with the Securities and
Exchange Commission.  Such financial statements fairly present, in all material
respects, the financial condition, results of operations and cash flows of the
Borrower and its Subsidiaries in accordance with GAAP as at such date and for
such period, subject only to normal year-end audit adjustments and the absence
of footnotes.

 

2.                                      The undersigned has reviewed and is
familiar with the terms of the Credit Agreement and has made, or has caused to
be made under his/her supervision, a detailed review of the transactions and
condition (financial or otherwise) of the Borrower during the period covered by
the attached financial statements with a view to determining whether during such
period the Borrower performed and observed all its obligations under the Loan
Documents, and

 

[select one:]

 

G-1

--------------------------------------------------------------------------------


 

[to the best knowledge of the undersigned no Default exists.]

 

—or—

 

[the following covenants or conditions have not been performed or observed and
the following is a list of each such Default and its nature and status:]

 

3.                                      Attached hereto is a true and accurate
calculation of each of the financial ratios and restrictions set forth on
Section 7.1 of the Credit Agreement as of the Statement Date.

 

4.                                      Attached hereto is a description of any
material change in accounting policies or financial reporting practices by the
Borrower or any Subsidiary.

 

5.                                      Attached hereto is a listing for each
Investment Firm of its aggregate assets under management as of the Statement
Date.

 

6.                                      Attached hereto is a listing of all
Acquisitions for which less than $300,000,000 (but greater than $150,000,000) in
aggregate consideration (including any non-cash consideration) was paid,
together with all documents required pursuant to Section 6.2(e)(i) of the Credit
Agreement.

 

7.                                      Attached hereto is a listing of each new
Subsidiary created or acquired (other than a shell Subsidiary created only to
hold a name, but that is not yet capitalized or conducting business operations
or owning material assets).

 

8.                                      Attached hereto is a listing of all
Acquisitions of additional Capital Stock of any existing Investment Firm
consummated during the most recently ended fiscal quarter.

 

9.                                      Attached hereto is a calculation of
Total Indebtedness less the aggregate amount of cash and Cash Equivalents
permitted to be deducted therefrom pursuant to the definition of “Leverage
Ratio” in the Credit Agreement.

 

10.                               Attached hereto is a description in reasonable
detail of any material deferral or waiver by the Borrower or its Subsidiaries of
any payment under a Revenue Sharing Agreement with respect to any entity in
which the Borrower or any Subsidiary has a minority interest.

 

G-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
            , 20    .

 

 

AFFILIATED MANAGERS GROUP, INC.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

G-3

--------------------------------------------------------------------------------


 

EXHIBIT H TO

CREDIT AGREEMENT

 

FORM OF BORROWING NOTICE

 

 

Date:                , 20          

 

To:                             Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Please refer to the Term Credit Agreement dated as of April 15, 2014 (as amended
or otherwise modified from time to time, the “Credit Agreement”; capitalized
terms defined therein being used herein as therein defined) among Affiliated
Managers Group, Inc., a Delaware corporation (the “Borrower”), various financial
institutions and Bank of America, N.A., as Administrative Agent.

 

The Borrower hereby requests a borrowing of Loans:

 

1.                                      Comprised of [Eurodollar][ABR] Loans.

 

2.                                      In the amount of
$                      .

 

3.                                      On [specify Borrowing Date].

 

4.                                      For Eurodollar Loans:  with an Interest
Period of [           months][one week].

 

H-1

--------------------------------------------------------------------------------


 

The Borrower hereby represents and warrants that the conditions specified in
Sections 5.2(a) and (b) of the Credit Agreement shall be satisfied on and as of
the Borrowing Date.

 

 

AFFILIATED MANAGERS GROUP, INC.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

H-2

--------------------------------------------------------------------------------


 

EXHIBIT I TO

CREDIT AGREEMENT

 

FORM OF CONVERSION/CONTINUATION NOTICE

 

 

Date:                , 20      

 

To:                             Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Please refer to the Term Credit Agreement dated as of April 15, 2014 (as amended
or otherwise modified from time to time, the “Credit Agreement”; capitalized
terms defined therein being used herein as therein defined) among Affiliated
Managers Group, Inc., a Delaware corporation (the “Borrower”), various financial
institutions and Bank of America, N.A., as Administrative Agent.

 

[FOR CONVERSIONS]

 

The Borrower hereby requests a conversion of Loans comprised of
[Eurodollar][ABR] Loans:

 

1.                                      On [specify conversion date].

 

2.                                      Such Loans are to be converted into
[ABR][Eurodollar] Loans.

 

3.                                      The aggregate amount of Loans to be
converted is $                .

 

[4.                                  The Interest Period for such Eurodollar
Loans shall be            [months][one week].](13)

 

[FOR CONTINUATIONS]

 

The Borrower hereby requests a continuation of Loans comprised of Eurodollar
Loans:

 

1.                                      On [specify continuation date].

 

2.                                      The Interest Period for such continued
Eurodollar Loans shall be            [months][one week].

 

The Borrower hereby certifies that no Event of Default exists.(14)

 

--------------------------------------------------------------------------------

(13)  For conversion into Eurodollar Loans only.

 

(14)  This certification is applicable to conversions to Eurodollar Loans and
continuations of Eurodollar Loans.

 

I-1

--------------------------------------------------------------------------------


 

 

AFFILIATED MANAGERS GROUP, INC.

 

 

 

By:

 

 

Name:

 

Title:

 

I-2

--------------------------------------------------------------------------------


 

EXHIBIT J TO

CREDIT AGREEMENT

 

FORM OF JOINDER AGREEMENT

 

[Date]

 

Bank of America, N.A., as Administrative Agent

under the Credit Agreement referred to below

Attention:                                

 

Ladies/Gentlemen:

 

Please refer to the Term Credit Agreement dated as of April 15, 2014 (as amended
or otherwise modified from time to time, the “Credit Agreement”) among the
Borrower, various financial institutions and Bank of America, N.A., as
Administrative Agent.  Capitalized terms used but not defined herein have the
respective meanings set forth in the Credit Agreement.

 

In connection with the increase in the Facility from $                     to
$                     pursuant to Section 2.3 of the Credit Agreement, the
undersigned confirms that it has agreed to become a Lender under the Credit
Agreement with an Incremental Commitment of $                     effective on
                         , 20     (the “Increase Effective Date”).

 

The undersigned (a) acknowledges that it has received a copy of the Credit
Agreement and the Schedules and Exhibits thereto, together with copies of the
most recent financial statements delivered by the Borrower pursuant to the
Credit Agreement, and such other documents and information as it has deemed
appropriate to make its own credit and legal analysis and decision to become a
Lender under the Credit Agreement; and (b) agrees that it will, independently
and without reliance upon the Administrative Agent or any other Lender and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit and legal decisions in taking or not taking
action under the Credit Agreement.

 

The undersigned represents and warrants that (i) it is duly organized and
existing and it has full power and authority to take, and has taken, all action
necessary to execute and deliver this Joinder Agreement and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement; and (ii) no notices to, or consents, authorizations or approvals of,
any Person are required (other than any already given or obtained) for its due
execution and delivery of this Joinder Agreement or the performance of its
obligations as a Lender under the Credit Agreement.

 

The undersigned agrees to execute and deliver such other instruments, and take
such other actions, as the Administrative Agent or the Borrower may reasonably
request in connection with the transactions contemplated by this Joinder
Agreement.

 

J-1

--------------------------------------------------------------------------------


 

The following administrative details apply to the undersigned:

 

 

(A)

Notice Address:

 

 

 

 

 

Legal name:

 

 

Address:

 

 

 

 

 

 

 

 

Attention:

 

 

Telephone: (      )

 

 

Facsimile: (      )

 

 

 

 

(B)

Payment Instructions:

 

 

 

 

 

Account No.:

 

 

                At:

 

 

 

 

 

 

 

 

Reference:

 

 

Attention:

 

The undersigned acknowledges and agrees that, on the date on which the
undersigned becomes a Lender under the Credit Agreement as set forth in the
second paragraph hereof, the undersigned (a) will be bound by the terms of the
Credit Agreement as fully and to the same extent as if the undersigned were an
original Lender under the Credit Agreement and (b) will perform in accordance
with their terms all of the obligations which by the terms of the Loan Documents
are required to be performed by it as a Lender.

 

This Joinder Agreement shall be binding upon, and inure to the benefit of, the
parties hereto and their respective successors and assigns.  This Joinder
Agreement may be executed in any number of counterparts, which together shall
constitute one instrument.  Delivery of an executed counterpart of a signature
page of this Joinder Agreement by telecopy shall be effective as delivery of a
manually executed counterpart of this Joinder Agreement.  THIS JOINDER AGREEMENT
AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY,
AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK.

 

 

Very truly yours,

 

 

 

[NAME OF NEW LENDER]

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

J-2

--------------------------------------------------------------------------------


 

Acknowledged and consented to as of

                           , 20               

 

BANK OF AMERICA, N.A., as Administrative Agent

 

 

 

By:

 

 

Name:

 

Title:

 

 

Acknowledged and consented to as of

                           , 20               

 

AFFILIATED MANAGERS GROUP, INC., as Borrower

 

 

 

By:

 

 

Name:

 

Title:

 

 

J-3

--------------------------------------------------------------------------------


 

EXHIBIT K-1 TO

CREDIT AGREEMENT

 

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to that certain Term Credit Agreement dated as of April 15,
2014 (as amended or otherwise modified from time to time, the “Credit
Agreement”; capitalized terms defined therein being used herein as therein
defined) among Affiliated Managers Group, Inc., a Delaware corporation (the
“Borrower”), various financial institutions and Bank of America, N.A., as
Administrative Agent.

 

Pursuant to the provisions of Section 3.11(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

[Remainder of the page intentionally blank]

 

K-1

--------------------------------------------------------------------------------


 

This U.S. Tax Compliance Certificate is executed as of the date set forth below.

 

[NAME OF LENDER]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

DATE:                        , 201      

 

K-2

--------------------------------------------------------------------------------


 

EXHIBIT K-2 TO

CREDIT AGREEMENT

 

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to that certain Term Credit Agreement dated as of April 15,
2014 (as amended or otherwise modified from time to time, the “Credit
Agreement”; capitalized terms defined therein being used herein as therein
defined) among Affiliated Managers Group, Inc., a Delaware corporation (the
“Borrower”), various financial institutions and Bank of America, N.A., as
Administrative Agent.

 

Pursuant to the provisions of Section 3.11(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

[Remainder of the page intentionally blank]

 

K-3

--------------------------------------------------------------------------------


 

This U.S. Tax Compliance Certificate is executed as of the date set forth below.

 

[NAME OF PARTICIPANT]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

DATE:                        , 201     

 

K-4

--------------------------------------------------------------------------------


 

EXHIBIT K-3 TO

CREDIT AGREEMENT

 

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to that certain Term Credit Agreement dated as of April 15,
2014 (as amended or otherwise modified from time to time, the “Credit
Agreement”; capitalized terms defined therein being used herein as therein
defined) among Affiliated Managers Group, Inc., a Delaware corporation (the
“Borrower”), various financial institutions and Bank of America, N.A., as
Administrative Agent.

 

Pursuant to the provisions of Section 3.11(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform such Lender and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

[Remainder of the page intentionally blank]

 

K-5

--------------------------------------------------------------------------------


 

This U.S. Tax Compliance Certificate is executed as of the date set forth below.

 

[NAME OF PARTICIPANT]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

DATE:                        , 201       

 

K-6

--------------------------------------------------------------------------------


 

EXHIBIT K-4 TO

CREDIT AGREEMENT

 

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is made to that certain Term Credit Agreement dated as of April 15,
2014 (as amended or otherwise modified from time to time, the “Credit
Agreement”; capitalized terms defined therein being used herein as therein
defined) among Affiliated Managers Group, Inc., a Delaware corporation (the
“Borrower”), various financial institutions and Bank of America, N.A., as
Administrative Agent.

 

Pursuant to the provisions of Section 3.11(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) its direct or indirect partners/members are
the sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing
such Loan(s)), (iii) with respect to the extension of credit pursuant to this
Credit Agreement or any other Loan Document, neither the undersigned nor any of
its direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

[Remainder of the page intentionally blank]

 

K-7

--------------------------------------------------------------------------------


 

This U.S. Tax Compliance Certificate is executed as of the date set forth below.

 

[NAME OF LENDER]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

DATE:                        , 201        

 

K-8

--------------------------------------------------------------------------------